Exhibit 10.1

[***] = Certain confidential information contained in this document,

marked by brackets, has been omitted because it is both

(i) not material and (ii) would likely be competitively harmful if publicly
disclosed.

 

 

 

 

  

_______________________________________________________________________________

Loan And Security Agreement

Dated as of December 26, 2019

among

S&W SEED COMPANY,

SEED HOLDING, LLC, and STEVIA CALIFORNIA, LLC,

The Borrowers

 

THE OTHER LOAN PARTIES HERETO

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders

and

CIBC BANK USA,
as ADMINISTRATIVE AGENT AND SOLE LEAD ARRANGER

_______________________________________________________________________________

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1

 

DEFINITIONS.

1

1.1.

 

Definitions.

1

SECTION 2

 

LOANS.

26

2.1.

 

Loan Facilities.

26

2.2.

 

Loan Procedures.

28

2.3.

 

Repayments.

29

2.4.

 

Notes.

30

2.5.

 

Recordkeeping

31

2.6.

 

Defaulting Lenders.

31

2.7.

 

Cash Collateral

33

2.8.

 

Settlements.

34

2.9.

 

Commitments Several.

34

SECTION 3

 

LETTERS OF CREDIT.

35

3.1.

 

General Terms.

35

3.2.

 

Letter of Credit Procedures.

35

3.3.

 

Expiration Dates of Letters of Credit.

36

3.4.

 

Participations in Letters of Credit.

36

SECTION 4

 

INTEREST, FEES AND CHARGES.

36

4.1.

 

Interest Rate.

36

4.2.

 

Increased Costs; Special Provisions For LIBOR Loans.

37

4.3.

 

Fees and Charges.

41

4.4.

 

Taxes.

41

4.5.

 

Maximum Interest.

43

SECTION 5

 

COLLATERAL.

43

5.1.

 

Grant of Security Interest to Administrative Agent.

43

5.2.

 

Other Security.

44

5.3.

 

Possessory Collateral.

44

5.4.

 

Electronic Chattel Paper.

44

SECTION 6

 

PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN.

45

SECTION 7

 

POSSESSION OF COLLATERAL AND RELATED MATTERS.

45

SECTION 8

 

COLLECTIONS.

45

8.1.

 

Lockbox and Lockbox Account.

45

8.2.

 

Administrative Agent's Rights.

46

8.3.

 

Application of Proceeds.

47

8.4.

 

Account Statements.

47

SECTION 9

 

COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

47

9.1.

 

Weekly Reports.

47

9.2.

 

Monthly Reports.

47

 

-i-

--------------------------------------------------------------------------------

9.3.

 

Financial Statements.

48

9.4.

 

Annual Projections.

48

9.5.

 

Explanation of Budgets and Projections.

48

9.6.

 

Public Reporting.

48

9.7.

 

Other Information.

49

SECTION 10

 

TERMINATION.

49

SECTION 11

 

REPRESENTATIONS AND WARRANTIES.

49

11.1.

 

Financial Statements and Other Information.

49

11.2.

 

Locations.

50

11.3.

 

Loans by Loan Parties.

50

11.4.

 

Accounts and Inventory.

50

11.5.

 

Liens.

50

11.6.

 

Organization, Authority and No Conflict.

50

11.7.

 

Litigation.

51

11.8.

 

Compliance with Laws and Maintenance of Permits; Taxes.

51

11.9.

 

Affiliate Transactions.

51

11.10.

 

Names and Trade Names.

51

11.11.

 

Equipment.

51

11.12.

 

Enforceability.

52

11.13.

 

Solvency.

52

11.14.

 

Debt.

52

11.15.

 

Margin Security and Use of Proceeds.

52

11.16.

 

Parent, Subsidiaries and Affiliates.

52

11.17.

 

No Defaults.

52

11.18.

 

Employee Matters.

52

11.19.

 

Intellectual Property.

53

11.20.

 

Environmental Matters.

53

11.21.

 

ERISA Matters.

53

11.22.

 

Investment Company Act.

54

11.23.

 

Anti-Terrorism Laws.

54

11.24.

 

[Reserved].

55

11.25.

 

USA Patriot Act; Sanctions; Anti-Corruption; Beneficial Ownership.

55

SECTION 12

 

AFFIRMATIVE COVENANTS.

55

12.1.

 

Maintenance of Records.

55

12.2.

 

Notices.

55

12.3.

 

Compliance with Laws and Maintenance of Permits.

57

12.4.

 

Inspection, Audits and Appraisals.

57

12.5.

 

Insurance.

58

12.6.

 

Collateral.

59

12.7.

 

Use of Proceeds.

59

12.8.

 

Taxes.

59

12.9.

 

Intellectual Property.

60

12.10.

 

Checking Accounts and Cash Management Services.

60

12.11.

 

USA Patriot Act, Bank Secrecy Act and Office of Foreign Asset Control

60

12.12.

 

Related Transaction.

60

 

-ii-

--------------------------------------------------------------------------------

SECTION 13

 

NEGATIVE COVENANTS.

61

13.1.

 

Guaranties.

61

13.2.

 

Debt.

61

13.3.

 

Liens.

61

13.4.

 

Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside the
Ordinary Course of Business.

62

13.5.

 

Restricted Payments.

62

13.6.

 

Investments; Loans.

62

13.7.

 

Fundamental Changes, Line of Business; Certain Documents.

62

13.8.

 

Equipment.

63

13.9.

 

Affiliate Transactions.

63

13.10.

 

Settling of Accounts.

63

SECTION 14

 

FINANCIAL COVENANTS.

63

14.1.

 

Consolidated Fixed Charge Coverage.

63

14.2.

 

Loan Party Fixed Charge Coverage.

63

14.3.

 

Capital Expenditure Limitations.

64

SECTION 15

 

DEFAULT.

64

15.1.

 

Payment.

64

15.2.

 

Breach of this Agreement and the other Loan Documents.

64

15.3.

 

Breaches of Other Obligations.

64

15.4.

 

Breach of Representations and Warranties.

65

15.5.

 

Loss of Collateral.

65

15.6.

 

Levy, Seizure or Attachment.

65

15.7.

 

Bankruptcy or Similar Proceedings.

65

15.8.

 

Appointment of Receiver.

65

15.9.

 

Judgment.

65

15.10.

 

Death or Dissolution of Loan Party.

66

15.11.

 

Default or Revocation of Guaranty.

66

15.12.

 

Criminal Proceedings.

66

15.13.

 

Change of Control.

66

15.14.

 

Plans

66

15.15.

 

Breach of Seed Australia Loan Documents

66

15.16.

 

Material Adverse Effect.

66

SECTION 16

 

REMEDIES UPON AN EVENT OF DEFAULT.

66

16.1.

 

Acceleration

66

16.2.

 

Other Remedies

67

16.3.

 

Credit Bidding.

68

SECTION 17

 

CONDITIONS PRECEDENT.

68

17.1.

 

Conditions to Initial Loans.

68

17.2.

 

Conditions to All Loans.

69

SECTION 18

 

THE AGENT.

70

18.1.

 

Appointment and Authorization.

70

18.2.

 

L/C Issuers.

70

18.3.

 

Delegation of Duties.

70

18.4.

 

Exculpation of Administrative Agent.

70

 

-iii-

--------------------------------------------------------------------------------

18.5.

 

Reliance by Administrative Agent.

71

18.6.

 

Notice of Default.

71

18.7.

 

Credit Decision.

72

18.8.

 

Indemnification.

72

18.9.

 

Administrative Agent in Individual Capacity.

72

18.10.

 

Successor Administrative Agent.

73

18.11.

 

Collateral Matters.

73

18.12.

 

Restriction on Actions by Lenders.

74

18.13.

 

Administrative Agent May File Proofs of Claim.

74

18.14.

 

Other Agents; Arrangers and Managers.

75

SECTION 19

 

MISCELLANEOUS.

75

19.1.

 

Assignments; Participations.

75

19.2.

 

Register.

77

19.3.

 

Customer Identification - USA Patriot Act Notice.

77

19.4.

 

Indemnification by Loan Parties.

77

19.5.

 

Notice.

78

SECTION 20

 

GENERAL.

79

20.1.

 

Waiver; Amendments.

79

20.2.

 

Headings of Subdivisions.

80

20.3.

 

Power of Attorney.

80

20.4.

 

Confidentiality.

81

20.5.

 

Counterparts.

81

20.6.

 

Electronic Submissions.

81

20.7.

 

Waiver of Jury Trial: Other Waivers.

82

20.8.

 

Choice of Governing Laws; Construction; Forum Selection.

82

20.9.

 

Cashless Settlements.

83

20.10.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

83

SECTION 21

 

JOINT AND SEVERAL LIABILITY

84

SECTION 22

 

NONLIABILITY OF ADMINISTRATIVE AGENT AND LENDERS

86

SECTION 23

 

JUDICIAL REFERENCE

86

 

 

 

-iv-

--------------------------------------------------------------------------------

 

 

 

 

 

ANNEX 1 – COMMITMENTS

ANNEX 2 – RELATED TRANSACTIONS

 

EXHIBIT A – COMPLIANCE CERTIFICATE

EXHIBIT B – NOTICE OF BORROWING

EXHIBIT C – NOTICE OF CONVERSION/CONTINUATION

EXHIBIT D – COMMERCIAL TORT CLAIMS

EXHIBIT E – ASSIGNMENT AGREEMENT

SCHEDULE 1 – PERMITTED LIENS

SCHEDULE 11.2 – BUSINESS AND COLLATERAL LOCATIONS

SCHEDULE 11.6 – ORGANIZATIONAL INFORMATION

SCHEDULE 11.7 – LITIGATION

SCHEDULE 11.9 – AFFILIATE TRANSACTIONS

SCHEDULE 11.10 – NAMES & TRADE NAMES

SCHEDULE 11.14 – INDEBTEDNESS

SCHEDULE 11.16 – PARENT, SUBSIDIARIES AND AFFILIATES

SCHEDULE 17.1 – CLOSING DOCUMENT CHECKLIST

 

 

-v-

--------------------------------------------------------------------------------

 

 

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as amended, modified or supplemented from time
to time, this "Agreement") made this 26th day of December, 2019 by and among,
the financial institutions that are or may from time to time become parties
hereto (together with their respective assigns, the "Lenders"), CIBC BANK USA
(in its individual capacity, "CIBC US"), 120 South LaSalle Street, Suite 200,
Chicago, Illinois 60603, as administrative agent and sole lead arranger and S&W
SEED COMPANY, a Nevada corporation (“S&W Seed”), SEED HOLDING, LLC, a Nevada
limited liability company (“Seed Holding”), and STEVIA CALIFORNIA, LLC, a
California limited liability company (“Stevia CA”; S&W Seed, Seed Holding and
Stevia CA are each individually a “Borrower” and collectively referred to as
"Borrowers") and the other Loan Parties party hereto.

W I T N E S S E T H:

WHEREAS, Borrowers may, from time to time, request Loans from Administrative
Agent and Lenders, and the parties wish to provide for the terms and conditions
upon which such Loans or other financial accommodations, if made by
Administrative Agent and Lenders, shall be made;

NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to Borrowers by Administrative Agent or any Lender, or
any Letter of Credit issued for the account of Borrowers, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each Loan Party, the parties agree as follows:

 

SECTION 1

DEFINITIONS.

1.1.Definitions.

When used herein the following terms shall have the following meanings:

Account shall have the meaning ascribed to such term in the UCC.

Account Debtor shall have the meaning ascribed to such term in the UCC.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the equity interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Subsidiary).

Adjusted EBITDA shall mean, with respect to any Person and its Subsidiaries for
any test period and without duplication, the sum of EBITDA, plus (a) to the
extent deducted in determining EBITDA with respect to such Person and its
Subsidiaries for such test period, (i) the Corteva/Pioneer Quarterly Addback,
(ii) the Corteva/Pioneer One-Time Addback, (iii) one-time expenses incurred in
connection with the initial documentation and closing of this Agreement in an
amount not to exceed $500,000.00, provided such expenses are incurred not later
than 30 days after the Closing Date, (iv) one-time expenses incurred in
connection with Permitted Acquisitions in an amount not to exceed $500,000.00
for any Fiscal Year, provided such expenses are incurred not later than 90 days
after the closing of the applicable Permitted Acquisition, and (v) one-time
expenses incurred in connection with the Related Transactions in an amount not
to exceed $[***], provided such expenses are incurred not later than 90 days
after the closing of the Related Transactions, and (b) the New Equity Addback
for such test period up to the amount of research and develop expenses incurred
in such test period (and without duplication of the New Equity Addback utilized
by Borrowers to decrease unfinanced Capital Expenditures in Sections 14.1 and
14.2).

 

 

--------------------------------------------------------------------------------

Administrative Agent shall mean CIBC US in its capacity as administrative agent
for the Lenders hereunder and any successor thereto in such capacity.

Affected Loan shall have the meaning set forth in Section 4.2.3.

Affiliate of any Person shall mean (i) any other Person which directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, such Person, (ii) any other Person which beneficially
owns or holds ten percent (10%) or more of the voting control or equity
interests of such Person, (iii) any other Person of which ten percent (10%) or
more of the voting control or equity interest of which is beneficially owned or
held by such Person or (iv) any officer or director of such Person.  Unless
expressly stated otherwise herein, neither Administrative Agent nor any Lender
shall be deemed an Affiliate of any Loan Party. For purposes of clarity,
Canadian Imperial Bank of Commerce and each of its direct and indirect
subsidiaries are “Affiliates” of CIBC US.

Agent Advance shall have the meaning set forth in Section 2.1.1(c).

Agent Parties shall have the meaning set forth in Section 19.5 (c)(ii).

Applicable Margin shall mean, for any day, the margin set forth below, it being
understood that the Applicable Margin for (i) LIBOR Loans shall be the
percentage set forth under the column "LIBO Rate Applicable Margin", (ii) Base
Rate Loans shall be the percentage set forth under the column "Base Rate
Applicable Margin", (iii) the Unused Line Fee shall be the percentage set forth
under the column "Unused Line Fee Applicable Margin", and (iv) the Letter of
Credit Fee shall be the percentage set forth under the column "Letter of Credit
Fee Applicable Margin”:

 

LIBO Rate

Applicable Margin

 

Base Rate

Applicable Margin

 

Unused Line Fee Applicable Margin

 

 

Letter of Credit Fee

Applicable Margin

 

2.50%

0.50%

0.375%

2.50%

 

Approved Fund shall mean any Fund that is administered, managed, advised or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

Assignee shall have the meaning set forth in Section 19.1.1.

Assignment Agreement shall have the meaning set forth in Section 19.1.1.

Attorney Costs shall mean, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Bank Product Agreements shall mean those certain agreements pursuant to which
any Lender or its Affiliates provide any of the Bank Products to any Loan Party
including, without limitation, Hedging Agreements.

 

-2-

--------------------------------------------------------------------------------

Bank Product Obligations shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or any such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

Bank Products shall mean any service provided to, facility extended to, or
transaction entered into with, any Loan Party by any Lender or its Affiliates
consisting of, (a) deposit accounts, (b) cash management services, including,
without limitation, controlled disbursement, lockbox, electronic funds transfers
(including, without limitation, book transfers, fedwire transfers, ACH
transfers), online reporting and other services relating to accounts maintained
with a Lender or its Affiliates, (c) debit cards and credit cards, (d) Hedging
Agreements or (e) so long as prior written notice thereof is provided to
Administrative Agent by the Lender (or its Affiliate) providing such service,
facility or transaction and Administrative Agent consents in writing to its
inclusion as a Bank Product, any other service provided to, facility extended to
or transaction entered into with any Loan Party by a Lender or its Affiliates.

Base Rate shall mean at any time the greater of (a) the Federal Funds Rate plus
one‑half of one percent (0.5%), and (b) the Prime Rate.

Base Rate Loan shall mean any Loan which bears interest at or by reference to
the Base Rate.

Benchmark Replacement means the sum of: (a) the alternate benchmark rate (which
may include Term SOFR) that has been selected by Administrative Agent giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the Libo Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment.

Benchmark Replacement Adjustment means, with respect to any replacement of the
Libo Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by Administrative Agent giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Libo Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Libo Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

Benchmark Replacement Conforming Changes means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters) that Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Administrative Agent in a manner substantially
consistent with market practice (or, if Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 

-3-

--------------------------------------------------------------------------------

Benchmark Replacement Date means the earlier to occur of the following events
with respect to the Libo Rate:

(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Libo Rate permanently or indefinitely ceases to provide the Libo Rate; or

(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

Benchmark Transition Event means the occurrence of one or more of the following
events with respect to the Libo Rate:

(a)a public statement or publication of information by or on behalf of the
administrator of the Libo Rate announcing that such administrator has ceased or
will cease to provide the Libo Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Libo Rate;

(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the Libo Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the Libo Rate,
a resolution authority with jurisdiction over the administrator for the Libo
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the Libo Rate, which states that the administrator of
the Libo Rate has ceased or will cease to provide the Libo Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Libo Rate; or

(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the Libo Rate announcing that the Libo Rate is no
longer representative.

Benchmark Transition Start Date means (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
by notice to Borrowers.

Benchmark Unavailability Period means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Libo Rate
and solely to the extent that the Libo Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Libo Rate for all purposes hereunder in accordance with Section
4.2.9 and (y) ending at the time that a Benchmark Replacement has replaced the
Libo Rate for all purposes hereunder pursuant to Section 4.2.9.

Beneficial Ownership Regulation means 31 C.F.R. § 1010.230.

BSA shall have the meaning set forth in Section 12.11(b).

Business Day shall mean any day on which Administrative Agent is open for
commercial banking business in Chicago, Illinois and, in the case of a Business
Day which relates to a LIBOR Loan, any day on which dealings are carried on in
the London Interbank Eurodollar market.

 

-4-

--------------------------------------------------------------------------------

Capital Expenditures shall mean with respect to any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrowers and their
Subsidiaries during such period that are required by generally accepted
accounting principles, consistently applied, to be included in or reflected by
the property, plant and equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) on the balance sheet of Borrowers and their
Subsidiaries.

Cash Collateralize means to deliver cash collateral to the L/C Issuer, for the
benefit of one or more of the L/C Issuers or Lenders, to be held as cash
collateral for outstanding Letters of Credit, pursuant to documentation
satisfactory to such L/C Issuer and in an amount satisfactory to such L/C
Issuer.  Derivatives of such term have corresponding meanings.

CCCP shall have the meaning set forth in Section 23.

Certificate of Beneficial Ownership means a certificate regarding beneficial
ownership delivered pursuant to Section 17, as from time to time updated in
accordance with the terms of this Agreement, as required by the Beneficial
Ownership Regulation.

CFC means (i) a controlled foreign corporation within the meaning of Section 957
of the Code in which any Loan Party is a "United States shareholder" within the
meaning of Section 951(b) of the Code; and (ii) any Subsidiary whose sole assets
(other than a de minimis amount) are equity of one or more entities described in
clause (i) of this definition.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

Chattel Paper shall have the meaning ascribed to such term in the UCC.

CIBC US shall have the meaning set forth in the preamble hereof.

Closing Date shall have the meaning set forth in Section 17.1.

Code shall mean the Internal Revenue Code of 1986, as amended from time to time
and any successor statute.

Collateral shall mean all of the property of each Loan Party described in
Section 5.1, together with all other real or personal property of any Loan Party
or any other Person now or hereafter pledged to Administrative Agent to secure,
either directly or indirectly, repayment of any of the Obligations.

Commitment shall mean with respect to each Lender, the commitment of such Lender
to make its Pro Rata Share of Revolving Loans and any other Loan from time to
time issued hereunder.

Commercial Tort Claims shall have the meaning ascribed to such term in the UCC.

Commodity Exchange Act shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time and any successor statute.

 

-5-

--------------------------------------------------------------------------------

Consolidated Fixed Charge Coverage Ratio shall mean, for any period, the ratio
of (a) Adjusted EBITDA minus, (i) unfinanced Capital Expenditures (net of the
New Equity Addback for such period in an amount not to exceed such unfinanced
Capital Expenditures, but without duplication of the New Equity Addback utilized
to decrease research and development expenses in the definition of Adjusted
EBITDA) during the applicable period, (ii) all dividends, other distributions
and payments in respect of stock or other equity interests during the applicable
period, and (iii) payments during the applicable period in respect of income and
franchise taxes, to (b) Fixed Charges, in each case calculated for Borrowers and
their Subsidiaries on a consolidated basis.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the equity interests of any other Person; (c) undertakes or agrees (whether
contingently or otherwise):  (i) to purchase, repurchase, or otherwise acquire
any indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (d) agrees to
lease property or to purchase securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(f) undertakes or agrees otherwise to assure a creditor against loss.  The
amount of any Contingent Liability shall (subject to any limitation set forth
herein) be deemed to be the outstanding principal amount (or maximum permitted
principal amount, if larger) of the indebtedness, obligation or other liability
guaranteed or supported thereby.

Controlled Group shall mean members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with any Loan Party or any of its Subsidiaries, are
treated as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

Corteva/Pioneer One-Time Addback shall mean for the test period ending December
31, 2020 or March 31, 2021, as selected by Borrowers, at amount equal to
$500,000; provided (a) such amount shall only be added back to EBITDA for either
the test period ending December 31, 2020, or March 31, 2021, as selected by
Borrowers, and (b) such amount shall not be added back to EBITDA in subsequent
test periods.

Corteva/Pioneer Quarterly Addback shall mean an amount equal to $2,000,000 for
each of the Fiscal Quarters ending March 31, 2020 through and including March
31, 2021.

Debt of any Person shall mean, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments (including, without limitation, any notes issued to
sellers in connection with an Acquisition), (c) all obligations of such Person
as lessee under capitalized leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be

 

-6-

--------------------------------------------------------------------------------

measured at the fair market value of such property securing such indebtedness at
the time of determination, (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers' acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit), (g) all Hedging Obligations of such
Person, (h) all Contingent Liabilities of such Person, (i) all Debt of any
partnership of which such Person is a general partner unless such Debt is
expressly made non-recourse to such Person, (j) all non-compete payment
obligations, earn-outs and similar obligations and (k) any equity instrument,
whether or not mandatorily redeemable, that under GAAP is characterized as debt,
whether pursuant to financial accounting standards board issuance No. 150 or
otherwise.

Default shall mean the occurrence of an event or condition which, with the
passage of time will become an Event of Default if not cured prior to the
expiration of any applicable grace period.

Defaulting Lender shall mean any Lender that (a) has failed to fund any portion
of the Loans, participations in Letters of Credit or participations in Swing
Line Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and Borrowers in writing that such failure is the result of
such Lender's good faith determination that one or more conditions precedent to
funding have not been satisfied (each of which failures shall be specifically
identified in such notice), (b) has otherwise failed to pay over to
Administrative Agent, L/C Issuer, Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, (c) has (i) been
deemed or has a direct or indirect parent company that has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding, or had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity or (ii) become the subject of a Bail-In Action; provided, that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts with the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender or such
Governmental Authority to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, (d) has notified Borrowers, Administrative
Agent, any L/C Issuer, Swing Line Lender or any other Lender that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit (unless such notice or public statement indicates that
such intention is based on a good faith determination that one or more
conditions precedent to funding have not been satisfied (which notice or public
statement specifically identifies the conditions not satisfied and the basis
therefor)) or (e) has failed to confirm within three Business Days of a request
by Administrative Agent that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Revolving Loans and
participations in then outstanding Letters of Credit and Swing Line Loans. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.6.4) upon delivery of written notice of
such determination to Borrowers, each L/C Issuer, each Swing Line Lender, and
each Lender.

Deposit Accounts shall have the meaning ascribed to such term in the UCC.

Dilution shall mean, with respect to any period, the percentage obtained by
dividing (i) the sum of non-cash credits against Accounts (including, but not
limited to returns, adjustments and rebates) of Borrowers for such period, plus
pending or probable, but not yet applied, non-cash credits against Accounts of
Borrowers for such period, as determined by Administrative Agent in its sole but
Permitted Discretion by (ii) gross invoiced sales of Borrowers for such period.

 

-7-

--------------------------------------------------------------------------------

Dispute shall have the meaning set forth in Section 23.

Documents shall have the meaning ascribed to such term in the UCC.

Early Opt-in Election means the occurrence of: (a) a determination by
Administrative Agent or (b) a notification by Borrowers to Administrative Agent,
that U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 4.2.9, are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the Libo Rate, and, in the case of clause (b)
the agreement by Administrative Agent to amend this Agreement as a result of
such election.

EBITDA shall mean, with respect to any Person and its Subsidiaries for any test
period, net income after taxes for such period (excluding any after-tax gains or
losses on the sale of assets other than the sale of Inventory in the ordinary
course of business), plus, to the extent deducted in determining net income, (i)
interest expense, income tax expense, depreciation and amortization for such
period, (ii) non-cash expenses incurred in connection with stock-based
compensation and with amortization of debt discount, (iii) non-cash expenses
approved by Administrative Agent for such period, (iv) non-cash goodwill and
intangible asset impairments, and (v) non-cash losses incurred as a result of
changes in the fair value of Contingent Liabilities in connection with the
Related Transactions and Acquisitions, less to the extent included in
determining EBITDA, (i) non-cash gains arising as a result of changes in the
fair value of Contingent Liabilities in connection with the Related Transactions
and Acquisitions, and (ii) other non-cash gains, and plus other non-cash losses
which have been subtracted in calculating net income after taxes for such
period, all on a consolidated basis.  

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Electronic Chattel Paper shall have the meaning ascribed to such term in the
UCC.

Eligible Account shall mean an Account owing to a Borrower which is acceptable
to Administrative Agent in its sole discretion determined in good faith for
lending purposes.  Without limiting Administrative Agent's discretion,
Administrative Agent shall, in general, consider an Account to be an Eligible
Account if it meets, and so long as it continues to meet, the following
requirements:

(i)

it is genuine and in all respects what it purports to be;

(ii)

it is owned by such Borrower, such Borrower has the right to subject it to a
security interest in favor of Administrative Agent or assign it to
Administrative Agent and it is subject to a first priority perfected security
interest in favor of Administrative Agent and to no other claim, lien, security
interest or encumbrance whatsoever, other than Permitted Liens;

(iii)

it arises from (A) the performance of services by such Borrower in the ordinary
course of such Borrower's business, and such services have been fully performed
and acknowledged and accepted by the Account Debtor thereunder; or (B) the sale
or lease of Goods by such Borrower in the ordinary course of such Borrower's
business, and (x) such Goods

 

-8-

--------------------------------------------------------------------------------

have been completed in accordance with the Account Debtor's specifications (if
any) and delivered to the Account Debtor, (y) such Account Debtor has not
refused to accept, returned or offered to return, any of the Goods which are the
subject of such Account, and (z) such Borrower has possession of, or such
Borrower has delivered to Administrative Agent (at Administrative Agent's
request) shipping and delivery receipts evidencing delivery of such Goods;

(iv)

(X) it is evidenced by an invoice rendered to the Account Debtor thereunder and
(Y) it is due and payable within one hundred fifty (150) days after the date of
the invoice and does not remain unpaid thirty (30) days past the date upon which
it is due, or with respect to an Account which is due and payable after one
hundred fifty (150) days past the invoice date thereof but prior to two hundred
ten (210) days past the invoice date thereof ("Datings"), it does not remain
unpaid thirty (30) days after the date upon which it is due; provided, however,
that if more than twenty-five percent (25%) of the aggregate dollar amount of
invoices owing by a particular Account Debtor remain unpaid thirty (30) days
after the date upon which they are due, then all Accounts owing by that Account
Debtor shall be deemed ineligible; provided, further, not more than the “Datings
Limit” of Accounts constituting Datings may be included as Eligible Accounts at
any time. “Datings Limit” means $6,500,000 from the Closing Date through
December 31, 2020, $9,000,000 from January 1, 2021, through December 31, 2021,
and $10,000,000 from and after January 1, 2022 (or such other limits required by
Lender in its Permitted discretion from time to time);

(v)

it is a valid, legally enforceable and unconditional obligation of the Account
Debtor thereunder, and it shall not be an Eligible Account to the extent of any
setoff, counterclaim, credit, allowance or adjustment by such Account Debtor, or
if it is subject to any claim by such Account Debtor denying liability
thereunder in whole or in part;

(vi)

it does not arise out of a contract or order which fails in any material respect
to comply with the requirements of applicable law;

(vii)

the Account Debtor thereunder is not a director, officer, employee or agent of a
Loan Party, or a Subsidiary, Parent or Affiliate of a Loan Party;

(viii)

it is not an Account with respect to which the Account Debtor is the United
States of America or any state or local government, or any department, agency or
instrumentality thereof, unless such Borrower assigns its right to payment of
such Account to Administrative Agent pursuant to, and in full compliance with,
the Assignment of Claims Act of 1940, as amended, or any comparable state or
local law, as applicable;

(ix)

it is not an Account with respect to which the Account Debtor is located in a
state which requires such Borrower, as a precondition to commencing or
maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state;
or (B) file a notice of business activities report or similar report with such
state's taxing authority, unless (x) such Borrower has taken one of the actions
described in clauses (A) or (B); (y) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by such
Borrower at its election; or (z) such Borrower has proven, to Administrative
Agent's satisfaction, that it is exempt from any such requirements under any
such state's laws;

(x)

the Account Debtor is located within the United States of America or Canada;

(xi)

it is not an Account, other than a Farmer Dealer Account, with respect to which
the Account Debtor's obligation to pay is subject to any repurchase obligation
or return right, as with sales made on a bill-and-hold, guaranteed sale, sale on
approval, sale or

 

-9-

--------------------------------------------------------------------------------

return or consignment basis; provided that Administrative Agent may establish
reserves for anticipated Inventory returns with respect to Farmer Dealer sales;

(xii)

it is not an Account (A) with respect to which any representation or warranty
contained in this Agreement is untrue; or (B) which violates any of the
covenants of Borrowers contained in this Agreement;

(xiii)

it is not an Account which, when added to a particular Account Debtor's other
indebtedness to Borrowers, exceeds twenty-five percent (25%) of all Accounts of
Borrowers or a credit limit determined by Administrative Agent in its sole
discretion determined in good faith for that Account Debtor (except that
Accounts excluded from Eligible Accounts solely by reason of this clause (xiii)
shall be Eligible Accounts to the extent of such credit limit), provided that
Administrative Agent shall give Borrowers written notice of any such credit
limit;

(xiv)

it is not an Account arising from the sale of any Inventory that constitutes a
“perishable agricultural commodity” under PACA; and

(xv)

it is not an Account with respect to which the prospect of payment or
performance by the Account Debtor is or will be impaired, as determined by
Administrative Agent in its sole discretion determined in good faith.

Eligible Foreign Account shall mean an Account owing to a Borrower (i) which
meets all of the requirements of an Eligible Account other than the requirements
set forth in clauses (iv)(Y) and (x) of such definition, (ii) which is due and
payable within one hundred fifty (150) days past the date of the invoice and
does not remain unpaid thirty (30) days after the date upon which it is due;
provided, however, that with respect to Accounts with respect to which the
Account Debtor is located in Saudi Arabia or Mexico, such Accounts may be due
and payable within one hundred eighty (180) days past the date of the invoice
but must be paid within thirty (30) days after the date upon which it is due
(such Accounts due and payable after one hundred fifty (150) days past the
invoice date thereof but prior to one hundred eighty (180) days past the invoice
date, the “Saudi/Mexican 180 Accounts”); and provided, further, not more than
$3,000,000 of the Saudi/Mexican 180 Accounts may be included as Eligible Foreign
Accounts at any time, and (iii) provided the sale of goods or services giving
rise to such Account is backed by (a) a letter of credit or banker's acceptance
which names the Administrative Agent as the beneficiary thereof, (b) credit
insurance assigned to, and issued upon terms approved by, Administrative Agent,
or (c) cash against documents.

Eligible In Transit Inventory shall mean, as of any date of determination, a
Borrower’s Inventory that is in-transit to such Borrower (i) which has been
shipped from a supplier by a common carrier which is not affiliated with the
Loan Parties or such supplier, (ii) which has been shipped from any foreign
location for receipt by such Borrower within sixty (60) days of the date of
shipment (or such longer period of time as the Administrative Agent shall
determine in its sole discretion in the case of any Inventory that has been
delayed because of a customs audit or inspection), but which has not yet been
received by such Borrower, (ii) for which the purchase order is in the name of
such Borrower and title has passed to such Borrower, (iii) which is insured
pursuant to an insurance policy reasonably acceptable to Administrative Agent
and such policy has been assigned to Administrative Agent, (iv) if requested by
Administrative Agent, (w) Administrative Agent shall have received a true and
correct copy of the bill of lading and other shipping documents for such
Inventory, and (x) if the bill of lading is negotiable, confirmation that the
bill is issued in the name of the such Borrower and consigned to the order of
the Administrative Agent, and (v) if requested by Administrative Agent, such
Borrower shall use good faith efforts to promptly deliver to the Administrative
Agent collateral access agreements acceptable to Administrative Agent (y) with
such Borrower’s customs broker, in which the customs broker agrees that it holds
the bill of lading as agent for the Administrative Agent and has granted the
Administrative Agent access to the Inventory, and (z) with other third parties
as Administrative Agent may request.

 

-10-

--------------------------------------------------------------------------------

Eligible Inventory shall mean Inventory of a Borrower which is acceptable to
Administrative Agent in its sole discretion determined in good faith for lending
purposes.  Without limiting Administrative Agent's discretion, Administrative
Agent shall, in general, consider Inventory to be Eligible Inventory if it
meets, and so long as it continues to meet, the following requirements:

(i)

it is owned by such Borrower, such Borrower has the right to subject it to a
security interest in favor of Administrative Agent and it is subject to a first
priority perfected security interest in favor of Administrative Agent and to no
other claim, lien, security interest or encumbrance whatsoever, other than
Permitted Liens;

(ii)

it is either (a) located on one of the premises listed on Schedule 11.2 (or
other locations of which Administrative Agent has been advised in writing
pursuant to Section 12.2.1 hereof), such locations are within the United States
and is not in transit, or (b) it is Eligible In-Transit Inventory, provided,
however, the aggregate amount of Eligible In Transit Inventory included in
Eligible Inventory at any one time shall not exceed $1,000,000;

(iii)

if held for sale or lease or furnishing under contracts of service, it is
(except as Administrative Agent may otherwise consent in writing) new and unused
and free from defects which would, in Administrative Agent's sole determination
determined in good faith, affect its market value;

(iv)

at all times after the date that is thirty (30) days after the Closing Date, it
is not stored with a bailee, consignee, warehouseman, grower, processor or
similar party unless Administrative Agent has given its prior written approval
and such Borrower has caused any such bailee, consignee, warehouseman, grower,
processor or similar party to issue and deliver to Administrative Agent, in form
and substance acceptable to Administrative Agent, such Uniform Commercial Code
financing statements, warehouse receipts, waivers and other documents as
Administrative Agent shall require;

(v)

it is produced in compliance with the Fair Labor Standards Act and is not
subject to the "hot goods" provisions contained in Title 29 USC §215(as amended
from time to time or any successor statute), and otherwise complies in all
material respects with all standards imposed by any applicable governmental
entity having authority over the disposition, manufacture or use of that
Inventory.

(vi)

Administrative Agent has determined in good faith, in accordance with
Administrative Agent's customary business practices, that it is not unacceptable
due to age, type, category or quantity;

(vii)

it is (A) alfalfa or sorghum seed stock that is not planted at the time of
determination, or (B) alfalfa or sorghum seed that is harvested from seed stock
by a third party grower and is not planted at the time of determination;

(viii)

it is alfalfa or sorghum seed stock that is packaged for sale to a third party;

(ix)

it is not a “perishable agricultural commodity” under PACA; and

(x)

it is not Inventory (A) with respect to which any of the representations and
warranties contained in this Agreement are untrue; or (B) which violates any of
the covenants of Borrowers contained in this Agreement.

Eligible Inventory Sublimit shall mean (a) during the first twelve (12) month
period following the Closing Date (i) $30,000,000 for the first consecutive six
(6) month period, and (ii) $25,000,000 for the second consecutive six (6) month
period, and (b) during the second twelve (12) month period following the Closing
Date, and for each twelve (12) month period thereafter, (a) (i)

 

-11-

--------------------------------------------------------------------------------

$25,000,000 for the first consecutive six (6) months during each such period,
and (ii) $20,000,000 for the second consecutive six (6) months during each such
period.

Environmental Laws shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to any Loan Party's business or
facilities owned or operated by a Loan Party, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes into the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.

Equipment shall have the meaning ascribed to such term in the UCC.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Event of Default shall have the meaning set forth in Section 15.

Excess Availability shall mean, as of any date of determination by
Administrative Agent, the lesser of (i) the Total Revolving Loan Commitment less
the sum of the outstanding Revolving Loans and Letter of Credit Obligations and
(ii) the Revolving Loan Availability less the sum of the outstanding Revolving
Loans and Letter of Credit Obligations, in each case as of the close of business
on such date and assuming, for purposes of calculation, that all accounts
payable which remain unpaid more than thirty (30) days after the due dates
thereof as the close of business on such date are treated as additional
Revolving Loans outstanding on such date.

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to the applicable law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
made at the request of any Loan Party) or (ii) such Lender changes its lending
office (other than change in lending office made at the request of any Loan
Party), except in each case to the extent that, pursuant to Section 4.4, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) United States federal
withholding Taxes that would not have been imposed but for such Recipient’s
failure to comply with Section 4.4(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.  

Extraordinary Receipts shall mean any cash or cash equivalents received by or
paid to or for the account of any Loan Party not in the ordinary course of
business including without limitation amounts received in respect of foreign,
United States, state or local tax refunds, recontributions by equityholders of a
Loan Party of distributions paid to such equityholders for taxes, which are
determined to exceed the amount permitted to be distributed or reflecting tax
benefits and refunds available to such equityholders based on losses incurred by
such Loan Party, purchase price adjustments (excluding working capital
adjustments), indemnification payments, and pension plan reversions.  For the
avoidance of doubt, Extraordinary Receipts shall not include any proceeds from
the

 

-12-

--------------------------------------------------------------------------------

issuance of Equity Interests or any other financing (Indebtedness or otherwise)
specifically permitted hereunder or any payments or proceeds from licensing
transactions permitted hereunder.

Farmer Dealer Account shall mean any Account owing from a customer that is
included in S&W Seed’s “farmer dealer network” which include standard payment
terms permitting such customer to return goods at the end of the season
(typically, at the end of August of each year).

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

FCPA shall have the meaning ascribed to such term in 11.25.4.

Federal Funds Rate shall mean for any day, a fluctuating interest rate equal for
each day during such period to the greater of (a) the rate calculated by the
Federal Reserve Bank of New York based on such day’s Federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the Federal Funds effective rate and (b) 0%, or, if such rate is not so
published for any day which is a Business Day, the rate determined by
Administrative Agent in its discretion.  Administrative Agent's determination of
such rate shall be binding and conclusive absent manifest error.

Federal Reserve Bank of New York’s Website means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

Fiscal Quarter shall mean a fiscal quarter of a Fiscal Year.

Fiscal Year shall mean each twelve (12) month accounting period of Borrowers,
which ends on June 30th of each year.

Fixed Charges shall mean with respect to any Person and its Subsidiaries for any
test period, without duplication, scheduled payments of principal during the
applicable period with respect to all Debt (other than payments of the Revolving
Loans), on a consolidated basis, for borrowed money, plus scheduled payments of
principal during the applicable period with respect to all capitalized lease
obligations, on a consolidated basis, plus scheduled payments of cash interest
during the applicable period with respect to all Debt, on a consolidated basis,
for borrowed money including capital lease obligations.

Fixtures shall have the meaning ascribed to such term in the UCC.

FRB shall mean the Board of Governors of the Federal Reserve System or any
successor thereto.

Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Obligations with respect as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Loans made by such Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation has been
reallocated to other Lenders.

 

-13-

--------------------------------------------------------------------------------

Fund shall mean any person (other than a natural Person) that is (or will be)
primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business.

GAAP shall mean generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

General Intangibles shall have the meaning ascribed to such term in the UCC.

Goods shall have the meaning ascribed to such term in the UCC.

Governmental Authority shall mean the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

Group shall have the meaning set forth in Section 2.2.1.

Hazardous Materials shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).

Hedging Agreement shall mean any agreement with respect to any swap, collar,
cap, future, forward or derivative transaction, whether exchange‑traded,
over‑the‑counter or otherwise, including any involving, or settled by reference
to, one or more interest rates, currencies, commodities, equity or debt
instruments, any economic, financial or pricing index or basis, or any similar
transaction, including any option with respect to any of these transactions and
any combinations of these transactions.

Hedging Obligation shall mean, with respect to any Person, any liability of such
Person under any Hedging Agreement, including any and all cancellations, buy
backs, reversals, terminations or assignments under pay Hedging Agreement.  

Indemnified Liabilities shall have the meaning set forth in Section 19.4.

Indemnified Taxes shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

Instruments shall have the meaning ascribed to such term in the UCC.

Interest Period shall mean, as to any LIBOR Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one,

 

-14-

--------------------------------------------------------------------------------

two or three months thereafter as selected by a Borrower pursuant to
Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a)

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the following Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b)

any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period;

(c)

No Borrower may select any Interest Period for a Revolving Loan which would
extend beyond the scheduled Maturity Date; and

(d)

Administrative Agent may, in its discretion, require that the first Interest
Period under this Agreement be a period less than one (1) month (determined by
Administrative Agent).Inventory shall have the meaning ascribed to such term in
the UCC.

Investment Property shall have the meaning ascribed to such term in the UCC.

L/C Application shall mean with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
L/C Issuer at the time of such request for the type of Letter of Credit
requested.

L/C Issuer shall mean CIBC USA, in its capacity as the issuer of Letters of
Credit hereunder, any Affiliate of CIBC USA that may issue Letters of Credit
hereunder, or any other financial institution that Administrative Agent may
cause to issue Letters of Credit hereunder, and each of their successors and
assigns.

Lender shall have the meaning set forth in the preamble of this
Agreement.  References to the "Lenders" shall include the L/C Issuer(s); for
purposes of clarification only, to the extent that CIBC US (or any successor L/C
Issuer) may have any rights or obligations in addition to those of the other
Lenders due to its status as L/C Issuer, its status as such will be specifically
referenced.  In addition to the foregoing, for the purpose of identifying the
Persons entitled to share in the Collateral and the proceeds thereof under, and
in accordance with the provisions of, this Agreement and the Loan Documents, the
term "Lender" shall include Affiliates of a Lender providing a Bank Product

Lender Party shall have the meaning set forth in Section 19.4.

Letter of Credit shall mean any Letter of Credit issued on behalf of Borrower in
accordance with this Agreement.

Letter of Credit Obligations shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit, and
(ii) the aggregate unreimbursed amount of all drawn Letters of Credit not
already converted to Loans hereunder. The Letter of Credit Obligations of any
Lender at any time shall be its Pro Rata Share of the total Letter of Credit
Obligations at such time.

Letter-of-Credit Right shall have the meaning ascribed to such term in the UCC.

LIBO Rate shall mean a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 A.M. (London time) two (2) Business Days prior to the commencement of
such Interest Period (or three (3) Business Days prior to the commencement of
such Interest Period if banks in London, England were not open and dealing in
offshore United States dollars

 

-15-

--------------------------------------------------------------------------------

on such second preceding Business Day), as displayed in the Bloomberg Financial
Markets system (or other authoritative source selected by Administrative Agent
in its sole discretion), divided by (b) a number determined by subtracting from
1.00 the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), or as the LIBO Rate is otherwise determined by
Administrative Agent in its sole and absolute discretion.  Administrative
Agent's determination of the LIBO Rate shall be conclusive, absent manifest
error and shall remain fixed during such Interest Period.  

LIBOR Loans shall mean the Loans bearing interest with reference to the LIBO
Rate.

LIBOR Office shall mean with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder.  A LIBOR Office of a Lender may be, at the option of such Lender,
either a domestic or foreign office.

Loan Documents shall mean all agreements, instruments and documents, including,
without limitation, guaranties, mortgages, trust deeds, pledges, powers of
attorney, consents, assignments, contracts, notices, security agreements,
leases, financing statements, Hedging Agreements, Bank Product Agreements, the
Membership Interest Pledge Agreement and all other writings heretofore, now or
from time to time hereafter executed by or on behalf of a Loan Party or any
other Person and delivered to Administrative Agent or any Lender or to any
parent, Affiliate or Subsidiary of Administrative Agent or any Lender in
connection with the Obligations or the transactions contemplated hereby, as each
of the same may be amended, modified or supplemented from time to time.

Loan Party shall mean any Borrower and each other person who is or shall become
primarily or secondarily liable for any of the Obligations; provided, however,
for the avoidance of doubt no CFC shall be a guarantor of, or pledge any assets
to support, an "Obligation of United States person" as defined for purpose of
Section 956(c) of the Code.

Loan Party Fixed Charge Coverage Ratio shall mean, for any period, the ratio of
(a) Adjusted EBITDA, minus (i) unfinanced Capital Expenditures (net of the New
Equity Addback for such period in an amount not to exceed such unfinanced
Capital Expenditures, but without duplication of the New Equity Addback utilized
to decrease research and development expenses in the definition of Adjusted
EBITDA) during the applicable period, (ii) all dividends, other distributions
and payments in respect of stock or other equity interests during the applicable
period, (iii) payments during the applicable period in respect of income and
franchise taxes, and (iv) loans to Subsidiaries for such period net of cash
repayments of such loans received by the Loan Parties from such Subsidiaries
during such period, provided the total amount under this clause (iv) shall not
be less than Zero Dollars ($0), to (b) Fixed Charges, in each case calculated
for Borrowers and their Loan Party Subsidiaries on a consolidated basis (but
excluding, for purposes of clarification, Non-Loan Party Subsidiaries from the
calculation thereof). For purposes of calculating Adjusted EBITDA to determine
Loan Party Fixed Charge Coverage Ratio, [***].

Loans shall mean all loans and advances made by Administrative Agent and/or
Lenders to or on behalf of one or more Borrowers hereunder.

Lockbox and Lockbox Account shall have the meanings set forth Section 8.1.

Master Letter of Credit Agreement shall mean, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form being used by the L/C Issuer at such time.

Material Adverse Effect shall mean (i) a material adverse change in, or a
material adverse effect on the business, property, assets, or operations of the
Loan Parties, taken as a whole, (ii) a material impairment of the ability
of  the Loan Parties, taken as a whole, to perform any of their

 

-16-

--------------------------------------------------------------------------------

obligations under this Agreement and the other Loan Documents, (iii) a material
adverse effect upon the Collateral or its value, or (iv) a material impairment
of the enforceability or priority of Administrative Agent's liens upon the
Collateral or the legality, validity, binding effect or enforceability of this
Agreement and the other Loan Documents, in each case as determined by
Administrative Agent in its sole discretion, determined in good faith.

Maturity Date shall mean December 23, 2022.

Maximum Loan Amount shall mean Thirty-Five Million and No/100 Dollars
($35,000,000.00)

Membership Interest Pledge Agreement shall mean that certain Membership Interest
Pledge Agreement of even date herewith executed and delivered by S&W Seed to
Administrative Agent, as amended or restated from time to time.

“MFP” means MFP Partners, L.P., a Delaware limited partnership.

New Equity Addback shall mean an amount equal to cash equity received from
equity holders of S&W Seed that are not Loan Parties or Subsidiaries of Loan
Parties within thirty (30) days after the end of any Fiscal Quarter to the
extent Loan Parties deliver to Administrative Agent written notice within such
thirty (30) day period that such cash equity is to be used, without duplication,
to (a) decrease the research and development expense incurred in such Fiscal
Quarter, and/or (b) reduce the unfinanced Capital Expenditures incurred in such
Fiscal Quarter and utilized in the calculation of the Consolidated Fixed Charge
Coverage Ratio and the Loan Party Fixed Charge Coverage Ratio.

Non-Consenting Lender shall have the meaning set forth in Section 20.1.

Non-Defaulting Lender means, at any time, each Lender that is not a Defaulting
Lender at such time.

Non-Loan Party Subsidiaries shall mean any direct or indirect Subsidiary of a
Borrower that is not a Borrower under this Agreement or a Loan Party guarantor
under Section 21 of this Agreement. As of the date of this Agreement, Non-Loan
Party Subsidiaries are SeedVision, Sorghum Solutions, S&W Holdings Australia,
S&W Seed Australia, and S&W Seed Hungary, and upon the closing of the Related
Transactions, [***] and [***].

Non-U.S. Participant shall have the meaning set forth in Section 4.4(d).

Note shall have the meaning set forth in Section 2.4.

Notice of Borrowing shall have the meaning set forth in Section 2.2.2.

Notice of Conversion/Continuation shall have the meaning set forth in
Section 2.2.3(b).

Obligations shall mean any and all obligations, liabilities and indebtedness of
each Loan Party to Administrative Agent and each Lender of any and every kind
and nature, arising under the Loan Documents howsoever created, arising or
evidenced and howsoever owned, held or acquired, whether now or hereafter
existing, whether now due or to become due, including interest and fees that
accrue after the commencement by or against any Borrower or any Affiliate
thereof of any proceeding under any debtor relief laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, whether primary, secondary, direct, indirect,
absolute, contingent or otherwise (including, without limitation, obligations of
performance and Bank Product Obligations), whether several, joint or joint and
several.  Without limiting the foregoing, the Obligations include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses fees, indemnities and other amounts payable by Borrowers under any Loan
Document and (b) the obligation of Borrowers to reimburse any amount in

 

-17-

--------------------------------------------------------------------------------

respect of any of the foregoing that the Administrative Agent or any Lender, in
each case in its sole discretion, may elect to pay or advance on behalf of
Borrowers.  

OFAC shall have the meaning set forth in Section 11.25.2.

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

Other Taxes means all present or future stamp, court, transfer, value added,
excise or documentary, intangible, recording, filing or similar Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 4.2.7).

Overadvance shall have the meaning set forth in Section 2.1.1(b).

PACA shall mean the federal Perishable Agricultural Commodities Act.

Parent shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of a Borrower and, if a Borrower is a partnership, the
general partner of such Borrower.

Participant shall have the meaning set forth in Section 19.1.2.

Participant Register shall have the meaning set forth in Section 19.1.2.

Parties shall have the meaning set forth in Section 23.

PBGC shall have the meaning set forth in Section 12.2.5.

Permitted Acquisition means any Acquisition consummated after the Closing Date
by a Borrower or any domestic wholly-owned Subsidiary of all or substantially
all of the assets of a Person or of 100% of the equity interests of a Person so
long as each of the conditions precedent set forth below shall have been
satisfied:

(a)Administrative Agent and Lenders receive not less than fifteen (15) Business
Days' prior written notice of such Acquisition, which notice shall include a
reasonably detailed description of the proposed terms of such acquisition and
identify the anticipated closing date thereof;

(b)such Acquisition is structured as (a) an asset acquisition by a Borrower or a
domestic wholly-owned Subsidiary, (b) a merger of the target company with and
into a Borrower or a domestic wholly-owned Subsidiary, with a Borrower or such
domestic wholly-owned Subsidiary as the surviving corporation in such merger, or
(c) a purchase of no less than 100% of the equity interests of the target by a
Borrower or a domestic wholly-owned Subsidiary;

(c)Administrative Agent and Lenders receive, not less than ten (10) Business
Days' prior to the consummation of such acquisition, a due diligence package,
reasonably satisfactory to them, which package shall include, without
limitation, the following with regard to the acquisition of the applicable
target:

 

-18-

--------------------------------------------------------------------------------

(i)pro forma financial projections (after giving effect to such acquisition) for
the Loan Parties for the current and next two (2) Fiscal Years or through the
remaining term of this Agreement;

(ii)appraisals (if existing);

(iii)historical financial statements of the applicable target for the three (3)
fiscal years prior to such acquisition (or, if such target has not been in
existence for three (3) years, for each year such target has existed);

(iv)a general description of material agreements binding upon the applicable
target or any of its personal or real property and, if requested by
Administrative Agent, copies of such material agreements;

(v)pending material litigation involving the applicable target;

(vi)a description of the method of financing the acquisition, including sources
and uses;

(vii)locations of all material personal and real property of the applicable
target, including the location of its chief executive office;

(viii)a description of the applicable target's management;

(ix)any other testing or material due diligence investigation with respect to
such acquisition reasonably required by Administrative Agent; and

(x)environmental reports and related information regarding any property owned,
leased or otherwise used by the applicable target, which shall be in form and
substance satisfactory to Administrative Agent (if existing);

(d)such Acquisition only involves assets located in the United States and
comprising a business, or those assets of a business, of the type engaged in by
a Borrower as of the Closing Date, and which business would not subject
Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Loan Document other than approvals applicable to the exercise of such
rights and remedies with respect to a Borrower prior to such acquisition;

(e)unless waived by the Administrative Agent, Administrative Agent and Lenders
receive a financial due diligence report from a nationally recognized accounting
firm reasonably acceptable to Administrative Agent with respect to any
Acquisition where the aggregate consideration paid in connection with the
acquisition exceeds $1,000,000 (for purposes hereof, consideration shall include
all amounts paid or payable in connection with an Acquisition including all
transaction costs and all debt, liabilities and contingent obligations incurred
or assumed in connection therewith);

(f)the applicable target has had positive EBITDA on a cumulative basis for the
immediately preceding four (4) fiscal quarters;

(g)No Default or Event of Default exists after giving effect to the Acquisition;

(h)Administrative Agent, for the benefit of Administrative Agent and Lenders,
(a) is granted a first priority perfected lien (subject only to Permitted Liens)
on all real and personal property being acquired pursuant to such acquisition
(and, in the case of an acquisition involving the purchase of any applicable
target's equity interests, all of such purchased equity interests are pledged to
Administrative Agent for the benefit of

 

-19-

--------------------------------------------------------------------------------

Administrative Agent and Lenders, and such target guarantees the Obligations and
grants to Administrative Agent, for the benefit of Administrative Agent and
Lenders, a first priority perfected lien (subject only to Permitted Liens) on
such Person's assets) and (b) is provided such other documents, instruments and
legal opinions as Administrative Agent shall request in connection therewith,
all such documents, instruments and opinions to be delivered no later than five
(5) days after the closing of such acquisition, each in form and substance
satisfactory to Administrative Agent;

(i)after giving effect to such acquisition and the incurrence of any Loans,
other debt or contingent obligations in connection therewith, (a) the Loan
Parties shall be in compliance on a pro forma basis with the covenants set forth
in Section 14 recomputed for the most recently ended month of Borrowers for
which information is available regarding the business being acquired, and (b) 
Borrowers can demonstrate to Administrative Agent projected pro forma compliance
with the covenants set forth in Section 14, for the twelve (12) month period
immediately following the consummation of the proposed acquisition based on the
combined operating results of the applicable target and of the Loan Parties for
the twelve (12) month period ending on the last day of the month for which
financial statements for the applicable target and for the Loan Parties are
available;

(j)the aggregate consideration paid in connection with the acquisition shall not
exceed $2,000,000 and the aggregate consideration paid in connection with all
acquisitions shall not exceed $5,000,000(for purposes hereof, consideration
shall include all amounts paid or payable in connection with an acquisition
(including all transaction costs and all debt, liabilities and contingent
obligations incurred or assumed in connection therewith));

(k)all material consents necessary for such acquisition (including such consents
as the Administrative Agent deems reasonably necessary) have been acquired and
such acquisition is consummated in accordance with the applicable acquisition
documents and applicable law;

(l)as soon as practicable after the closing of such acquisition, and in any
event within twenty (20) Business Days after such closing, Borrowers shall
deliver copies of all documents executed in connection with such acquisition to
Administrative Agent and Lenders;

(m)promptly after obtaining knowledge thereof, Borrowers shall provide notice of
any material change to any of the documents or information previously provided
pursuant to clauses (a) through (l) above;

(n)Immediately after giving effect to the consummation of the Acquisition,
Excess Availability shall be equal to or greater than $5,000,000.

“Permitted Discretion” means a determination made in the exercise of Lender’s
reasonable (from the perspective of an asset-based secured lender) business
judgment.

Permitted Liens shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder or amounts which are being contested in good
faith and by appropriate proceedings and for which such Loan Party or Subsidiary
has maintained adequate reserves; (ii) liens or security interests in favor of
Administrative Agent; (iii) liens for taxes, assessments and governmental
charges not yet due and payable or which are being contested in good faith and
by appropriate proceedings and such Loan Party or Subsidiary is in compliance
with clauses (i) and (iii) of Section 12.8; (iv) zoning restrictions and
easements, licenses, covenants and other restrictions affecting the use of real
property that do not individually or in the aggregate have a Material Adverse
Effect on such Loan Party's or Subsidiary’s ability to use such real property
for its intended purpose in connection with such Loan Party's or Subsidiary’s
business; (v) liens in connection with purchase money Debt and capitalized
leases otherwise permitted pursuant to this Agreement, provided, that such liens
attach only to the assets the purchase of which was financed by

 

-20-

--------------------------------------------------------------------------------

such purchase money Debt or which are the subject of such capitalized leases;
(vi) liens set forth on Schedule 1; (vii) liens specifically permitted by
Required Lenders in writing; (viii) judgment liens not constituting an Event of
Default under Section 15.9; (ix) liens in the form of deposits or pledges
incurred in connection with worker's compensation, unemployment compensation and
other types of social security (excluding liens arising under ERISA) securing
amounts which are not overdue; (x) liens in connection with surety bonds, bids,
performance bonds and similar obligations securing amounts not in excess of
$250,000.00 and which are not overdue; (xi) involuntary liens securing amounts
less than $250,000.00 and which are released or for which a bond acceptable to
Administrative Agent in its sole discretion, determined in good faith, has been
posted within ten (10) days of its creation, (xii) liens on the Rooster
Collateral securing the Rooster Debt, which liens shall be subject to the
Rooster Intercreditor Agreement, (xiii) upon consummation of the Related
Transactions, liens in favor of [***] encumbering the assets of [***] and [***]
and securing the “[***]”, as such term is defined in Annex 2, (xiv) Liens
existing on fixed assets of the target of an Permitted Acquisition at the time
of such Acquisition, in each case after the date hereof and the replacement,
modification, extension or renewal of any Lien permitted by this clause upon or
in the same property previously subject thereto in connection with the
replacement, modification, extension or renewal of the Debt secured thereby;
provided that (A) such Lien was not created in contemplation of such
Acquisition, (B) such Lien does not extend to or cover any other assets or
property (other than (1) the proceeds or products thereof, (2) after-acquired
property that is affixed or incorporated into the property covered by such Lien,
and (3) any other Permitted Lien), and (C) any Debt secured thereby is permitted
under Section 13.2, and (xv) other liens, in addition to the liens listed above,
not incurred in connection with the incurring of Debt, securing amounts, in the
aggregate, not to exceed $100,000.00 at any time.

Permitted Tax Distributions shall mean, with respect to each calendar year, the
aggregate federal and state income taxes which are payable by the holders of
membership or other ownership interests of the Parent for such calendar year,
based upon the highest applicable marginal federal and state income tax rates
attributable to such holders, on the taxable income derived from the Parent,
which must be taken into account by such holders under applicable provisions of
the Code (as reflected on the Schedule K-1's provided by the Parent to such
holders, copies of which will be supplied to the Administrative Agent upon
request), taking into account for this purpose any tax credits or tax credit
carryovers derived as the result of having an ownership interest in the Parent
that is available to offset such federal and state income taxes.  For purposes
of calculating the Permitted Tax Distributions for any calendar year, (i) it is
assumed that state income taxes will be fully deductible for federal income tax
purposes and (ii) net losses  from prior years derived from the Parent, whether
or not used by the holder on the holder’s federal or state tax income tax return
for such prior year, shall be treated as reducing taxable income for the current
year on which such Permitted Tax Distributions are computed  (to the extent such
net losses did not previously reduce taxable income on which Permitted Tax
Distributions were computed).  

Person shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.

Plan shall have the meaning set forth in Section 12.2.5.

Platform shall mean Intralinks, Syndtrack or a substantially similar electronic
transmission system.

Pre-Settlement Determination Date shall have the meaning set forth in
Section 2.8.

Prime Rate shall mean, for any day, the rate of interest in effect for such day
as publicly announced from time to time by Administrative Agent as its prime
rate (whether or not such rate is actually charged by Administrative Agent),
which is not intended to be Administrative Agent's lowest or most favorable rate
of interest at any one time.  Administrative Agent may make commercial

 

-21-

--------------------------------------------------------------------------------

loans or other loans at rates of interest at, above or below the Prime Rate. Any
change in the Prime Rate announced by Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change; provided that Administrative Agent shall not be obligated to give notice
of any change in the Prime Rate.

Pro Rata Share shall mean:

(a)

with respect to a Lender's obligation to make Revolving Loans, participate in
Letters of Credit, reimburse the L/C Issuer(s), and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Total Revolving Loan Commitment being terminated or reduced to zero, the
percentage obtained by dividing (i) such Lender's Revolving Loan Commitment, by
(ii) the Total Revolving Loan Commitment and (y) from and after the time the
Total Revolving Loan Commitment has been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Lender's Revolving Loans (after settlement and repayment of all Swing Line
Loans and Agent Advances by the Lenders) by (ii) the aggregate unpaid principal
amount of all Revolving Loans;

(b)

with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender's Revolving Loan Commitment, by (ii) the
Total Revolving Loan Commitment; provided that in the event the Commitments have
been terminated or reduced to zero, Pro Rata Share shall be the percentage
obtained by dividing (A) the principal amount of such Lender's Revolving Loans
(after settlement and repayment of all Swing Line Loans and Agent Advances by
the Lenders) by (B) the principal amount of all outstanding Revolving Loans
Outstandings.

Proceeds shall have the meaning ascribed to such term in the UCC.

Public Lender shall have the meaning set forth in Section 19.5(d).

[***] shall mean [***].

Register shall have the meaning set forth in Section 19.2.

Regulation D shall mean Regulation D of the FRB, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

Regulation U shall mean Regulation U of the FRB, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

Related Transactions has the meaning set forth in Annex 2.

Related Transactions Documents has the meaning set forth in Annex 2.

Related Transactions Subordination Agreement means a subordination agreement
executed and delivered on or before the closing of the Related Transactions by
and among Administrative Agent, as senior lender thereunder, and the [***], as
subordinate lenders thereunder, in form and substance satisfactory to
Administrative Agent.

Relevant Governmental Body means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

Remote Scanning shall have the meaning set forth in Section 8.1.

Replacement Lender shall have the meaning set forth in Section 4.2.7(b).

 

-22-

--------------------------------------------------------------------------------

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Plan to meet
the minimum funding standards of Section 412 of the Code (without regard to
whether the Plan is a plan described in Section 4021(a)(2) of ERISA) or under
Section 302 of ERISA.

Required Lenders shall mean, at any time, Lenders whose Pro Rata Shares exceed
66 2/3% as determined pursuant to clause (d) of the definition of Pro Rata
Shares provided, that the Pro Rata Shares held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lender; provided, that at any time that there are two (2) or more Lenders,
"Required Lenders" must include at least two (2) Lenders (that are not
Affiliates of one another).

Reserve Adjustment EBITDA shall mean, with respect to any Person and its
Subsidiaries for any test period, EBITDA, plus, to the extent deducted in
determining EBITDA, one-time expenses incurred in connection with Permitted
Acquisitions in an amount not to exceed $500,000.00 for any Fiscal Year,
provided such expenses are incurred not later than 90 days after the closing of
the applicable Permitted Acquisition, all on a consolidated basis.

Restricted Payment shall mean (a) the declaration or payment of any dividend or
the incurrence of any liability to make any other payment or distribution of
cash or other property or assets (other than in the form of common stock) in
respect of a Person's equity interests, (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of a Person's
equity interests or any other payment or distribution made in respect thereof,
either directly or indirectly, (c) any payment or prepayment of principal of,
premium, if any, or interest, fees or other amounts on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to, any Subordinated Debt;
(d) any payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
equity interests of such Person now or hereafter outstanding; and (e) any
payment, loan, contribution, or other transfer of funds or other property to any
equity holder of such Person.

Revolving Loan Availability shall mean with respect to Borrowers an amount up to
the sum of the following sublimits: (i) up to eighty-five percent (85.0%) of the
face amount (less maximum discounts, credits and allowances which may be taken
by or granted to Account Debtors in connection therewith in the ordinary course
of Borrowers’ business) of Borrowers’ Eligible Accounts; provided that such
advance rate shall be reduced by one (1) percentage point for each whole or
partial percentage point by which Dilution (as determined by Administrative
Agent in good faith based on the results of the most recent twelve (12) month
period for which Administrative Agent has conducted a field audit of Borrowers)
exceeds five percent (5%); plus (ii) up to ninety percent (90.0%) of the face
amount (less maximum discounts, credits and allowances which may be taken by or
granted to Account Debtors in connection therewith in the ordinary course of
Borrowers’ business) of Borrowers’ Eligible Foreign Accounts; provided that
Eligible Foreign Accounts backed by cash against documents shall not exceed
$3,000,000; plus (iii) up to the lesser of (a) sixty-five percent (65.0%) (or
such other percent determined by Lender in its Permitted discretion from time to
time) of the lower of cost or market value of Borrowers’ Eligible Inventory, (b)
eighty-five percent (85.0%) of the appraised net orderly liquidation value (as
determined by an appraiser acceptable to Administrative Agent) of Borrowers’
Eligible Inventory and (c) the Eligible Inventory Sublimit; minus (iv) the
Revolving Loan Reserve, (v) minus such other reserves as Administrative Agent
elects, in its sole discretion, determined in good faith, to establish from time
to time, including, without limitation, reserves with respect to Bank Products
Obligations, Hedging Obligations and growers liens.

Revolving Loan Commitment shall mean, with respect to any Lender the amount of
such Lender's Commitment to make Revolving Loans and participate in Letters of
Credit as set forth on Annex 1 hereto or in any Assignment Agreement.

 

-23-

--------------------------------------------------------------------------------

Revolving Loan Outstandings shall mean, at any time, the sum of (a) the
aggregate principal amount of all outstanding Revolving Loans, plus (b) the
aggregate principal amount of all outstanding Swing Line Loans, plus (c) the
outstanding Letter of Credit Obligations.

Revolving Loan Reserve shall mean $5,000,000; provided, however, (a) upon
Administrative Agent’s receipt of the audited financial statements for the
Fiscal Year ending June 30, 2021 in accordance with Section 9.3, and (b) so long
as (i) no Event of Default then exists, (ii) the Consolidated Fixed Charge
Coverage Ratio and Loan Party Fixed Charge Coverage Ratio, each calculated using
Reserve Adjustment EBITDA, rather than Adjusted EBITDA, on a trailing twelve
(12) month basis for such Fiscal Year is not less than 1.15 to 1.00, as
reflected on such audited financial statements, and (iii) Borrowers have
delivered to Administrative Agent a certification that all of the foregoing
conditions precedent have been satisfied, including calculations of Consolidated
Fixed Charge Coverage Ratio and Loan Party Fixed Charge Coverage Ratio
calculated as set forth above, then this Revolving Loan Reserve shall be reduced
to $0.00.

Revolving Loans shall have the meaning set forth in Section 2.1.1.

Rooster means Rooster Capital LLC, a Delaware limited liability company.

Rooster Collateral means the real property and related fixtures subject to a
mortgage lien and security interest in favor of Rooster, as more fully described
in the Rooster Loan Documents.

Rooster Debt means the “Rooster Lender Debt” as that term is defined in the
Rooster Intercreditor Agreement.

Rooster Intercreditor Agreement means that certain Intercreditor and
Subordination Agreement, of even date herewith by and between Administrative
Agent and Rooster, and acknowledged by S&W Seed, as the same may from time to
time be amended, restated or otherwise modified.

Rooster Loan Documents means, as applicable, the Rooster Real Estate Note and
each other promissory note executed by S&W Seed evidencing the Rooster Debt, and
each other agreement executed in connection therewith, as any of the foregoing
may from time to time be amended, restated or otherwise modified.

Rooster Real Estate Note means that certain Note, dated November 30, 2017,
executed by S&W Seed in favor of Rooster, in the original principal amount of
$10,400,000.00.

Sanctions shall have the meaning set forth in Section 11.25.2.

Seed Australia Guarantee means that certain unsecured Corporate Guarantee dated
as of April 21, 2015, executed and delivered by S&W Seed to National Australia
Bank, which provides an unsecured guaranty by S&W Seed of certain loan
obligations of S&W Seed Australia owing to National Australia Bank.

Seed Australia Loan Documents shall mean all agreements, instruments and
documents, including, without limitation, loan agreements, notes, guaranties,
mortgages, trust deeds, pledges, powers of attorney, consents, assignments,
contracts, notices, security agreements, leases, financing statements and all
other writings, heretofore, now or from time to time hereafter executed by or on
behalf of S&W Seed Australia and delivered to National Australia Bank Limited
(“National Australia Bank”), as each of the same may be amended, modified or
supplemented from time to time, including, without limitation, (1) the credit
agreements, or similarly named documents, dated as of February 27, 2013, by and
among Seed Australia, National Australia Bank, and the other parties party
thereto, (2) the Seed Australia Guarantee, and (3) all other mortgages, deeds of
trust, assignment of rents, security agreements and other agreements executed an
delivered in connection with any of the foregoing.

 

-24-

--------------------------------------------------------------------------------

SeedVision means SeedVision Pty Ltd., a corporation duly formed under the laws
of South Africa.

Settlement Date shall have the meaning set forth in Section 2.8.

SOFR with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website

Sorghum Solutions means Sorghum Solutions Africa Proprietary Limited, a
corporation duly formed under the laws of South Africa.

Subordinated Debt shall mean any unsecured Debt of any Borrower and its
Subsidiaries which has covenants, pricing and other terms which have been
approved in writing by the Administrative Agent and is subordinated to the
Obligations pursuant to a subordination agreement in form and substance
satisfactory to Administrative Agent.

Subsidiary shall mean with respect to any Person, a corporation of which such
Person owns, directly or indirectly, more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether at the time
stock of any other class of such corporation shall have or might have voting
power by reason of the happening of any contingency) and any partnership, joint
venture or limited liability company of which more than fifty percent (50%) of
the outstanding equity interests are at the time, directly or indirectly, owned
by such Person or any partnership of which such Person is a general
partner.  Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of Borrowers.

Supporting Obligations shall have the meaning set forth in the UCC.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) the amount by which the lesser of (x) Revolving Loan Availability and
(y) the Total Revolving Loan Commitment exceeds the sum of the outstanding
Revolving Loans and Letter of Credit Obligations.

Swing Line Commitment Amount means $7,000,000.00, which commitment constitutes a
subfacility of the Revolving Loan Commitment of the Swing Line Lender.

Swing Line Lender means CIBC US, in its capacity as lender of Swing Line Loans
hereunder, or such other Lender as Borrowers may from time to time select as the
Swing Line Lender hereunder pursuant to Section 2.1.3.

Swing Line Loan is defined in Section 2.1.3.

S&W Holdings Australia means S&W Holdings Australia Pty Ltd, a corporation duly
formed under the laws of Australia.

S&W Seed Australia means S&W Seed Company Australia Pty Ltd, a corporation duly
formed under the laws of Australia, formerly known as Seed Genetics
International Pty Ltd.

S&W Seed Hungary means S&W Seed Hungary KFT, a corporation duly formed under the
laws of Hungary.

Tangible Chattel Paper shall have the meaning ascribed to such term in the UCC.

Taxes shall mean any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings (including backup withholdings)
and any and all

 

-25-

--------------------------------------------------------------------------------

liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing, but excluding the Excluded Taxes.

Termination Event means, with respect to a Plan that is subject to Title IV of
ERISA, (a) a Reportable Event, (b) the withdrawal of a Loan Party or any other
member of the Controlled Group from such Plan during a plan year in which a Loan
Party or any other member of the Controlled Group was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA or was deemed such under Section
4068(f) of ERISA, (c) the termination of such Plan, the filing of a notice of
intent to terminate the Plan or the treatment of an amendment of such Plan as a
termination under Section 4041 of ERISA, (d) the institution by the PBGC of
proceedings to terminate such Plan or (e) any event or condition that might
constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.

Term SOFR means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Plans, determined as of the then most recent
valuation date for each Plan, using PBGC actuarial assumptions for single
employer plan terminations.

Total Revolving Loan Commitment shall mean an amount equal to Thirty-Five
Million and No/100 Dollars ($35,000,000.00) except as such amount may be
increased or, following the occurrence of an Event of Default, decreased by
Required Lenders in their sole discretion.

UCC shall mean the Uniform Commercial Code as in effect in the State of
Illinois.

Unadjusted Benchmark Replacement means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

Unfunded Liability shall mean the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all assets allocable to those benefits, all determined as of the then
most recent valuation date for each Plan, using PBGC actuarial assumptions for
single employer plan terminations.

U.S. Tax Compliance Certificate shall have the meaning set forth in Section
4.4(d).

USA Patriot Act shall have the meaning set forth in Section 19.3.

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the Write-Down and Conversion Powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which Write-Down and Conversion Powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 2

LOANS.

2.1.Loan Facilities.

2.1.1.Revolving Loans.

(a)Advances.  Subject to the terms and conditions of this Agreement and the
other Loan Documents, prior to the Maturity Date, each Lender with a Revolving
Loan Commitment shall make its Pro Rata Share of revolving loans and advances
(the "Revolving Loans") to Borrowers up to its Revolving Loan Commitment; upon
request of the Borrowers; provided that the aggregate unpaid principal balance
of the Revolving Loan Outstandings outstanding at such time shall not at any
time exceed the lesser of (i) Borrowers’ Revolving Loan Availability and (ii)
the Total Revolving Loan Commitment.

 

-26-

--------------------------------------------------------------------------------

(b)Repayments of Overadvances; Overadvances.  If at any time the Revolving Loan
Outstandings exceeds either the Revolving Loan Availability or the Total
Revolving Loan Commitment, or any portion of the Revolving Loan Outstandings
exceed any applicable sublimit within the Revolving Loan Availability, Borrowers
shall immediately, and without the necessity of demand by Administrative Agent,
pay to Administrative Agent such amount as may be necessary to eliminate such
excess and Administrative Agent shall apply such payment to the Revolving Loans
to eliminate such excess; provided that Administrative Agent may, in its sole
discretion, permit such excess (the "Overadvance") to remain outstanding and
continue to cause Revolving Loans to be advanced to Borrowers (including by the
Swing Line Lender) without the consent of any Lender for a period of up to
forty-five (45) calendar days, so long as (i) the amount of the Overadvances
does not exceed at any time fifteen percent (15%) of the Total Revolving Loan
Commitment, (ii) the Revolving Loan Outstandings do not exceed the Total
Revolving Loan Commitment, and (iii) Administrative Agent has not been notified
by Required Lenders to cease making such Revolving Loans.  If the Overadvance is
not repaid in full within forty-five (45) days of the initial occurrence of the
Overadvance, no future advances may be made to Borrowers without the consent of
Required Lenders until the Overadvance is repaid in full.

(c)Agent Advances.  Subject to the limitations set forth in this subsection,
Administrative Agent is hereby authorized by Borrowers and Lenders, from time to
time in Administrative Agent's sole discretion (and subject to the terms of this
paragraph, the making of each Agent Advance shall be deemed to be a request by
Borrowers and the Lenders to make such Agent Advance), (i) after the occurrence
of an Event of Default or an event which, with the passage of time or giving of
notice, will become an Event of Default, or (ii) at any time that any of the
other applicable conditions precedent set forth in Section 17.2 hereof have not
been satisfied (including without limitation the conditions precedent that the
aggregate principal amount of all Revolving Loan Outstandings do not exceed the
Revolving Loan Availability), to make Revolving Loans to Borrowers on behalf of
Lenders which Administrative Agent, in its sole discretion, determined in good
faith deems necessary or desirable (A) to preserve or protect the business
conducted by any Loan Party, the Collateral, or any portion thereof, (B) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (C) to pay any amount chargeable to any Borrower pursuant
to the terms of this Agreement or the other Loan Documents (any of the advances
described in this subsection being hereafter referred to as “Agent Advances”);
provided, that (x) the outstanding amount of Agent Advances does not exceed at
any time twenty percent (20%) of the Total Revolving Loan Commitment, (y) the
Revolving Loan Outstandings do not exceed the Total Revolving Loan Commitment,
and (z) Administrative Agent has not been notified by Required Lenders to cease
making such Agent Advances.  For all purposes in this Agreement, Agent Advances
shall be treated as Revolving Loans and shall constitute a Base Rate
Loan.  Agent Advances shall be repaid on demand by Administrative Agent.

2.1.2.Reserved.

2.1.3.Swing Line Facility.

(a)The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent's receipt of any Notice of Borrowing.  Subject to the terms
and conditions hereof, the Swing Line Lender may, in its sole discretion, make
available from time to time until the Maturity Date, advances (each, a "Swing
Line Loan") in accordance with any such notice, notwithstanding that after
making a requested Swing Line Loan, the sum of the Swing Line Lender's Pro Rata
Share of the Revolving Loan Outstandings, may exceed the Swing Line Lender's Pro
Rata Share of the Revolving Loan Commitment.  The provisions of this
Section 2.1.3 shall not relieve Lenders of their obligations to make Revolving
Loans under Section 2.1.1; provided that if the Swing Line Lender makes a Swing
Line Loan pursuant to any such notice, such Swing Line Loan shall be in lieu of
any Revolving Loan that otherwise may be made by the Lenders pursuant to such
notice.  The aggregate amount of Swing Line Loans outstanding shall not exceed
at any time Swing Line Availability.  Until the Maturity Date, Borrowers may
from time to time borrow, repay and reborrow under this Section 2.1.3.  Each
Swing Line Loan shall be made pursuant to a Notice of Borrowing delivered by
Borrowers to the Administrative Agent in accordance with Section 2.2.2.  Any
such notice must be given no later than 11:00 A.M., Chicago time, on the
Business Day of the proposed Swing Line Loan.  Unless the Swing Line Lender has
received at

 

-27-

--------------------------------------------------------------------------------

least one Business Day's prior written notice from the Required Lenders
instructing it not to make a Swing Line Loan, the Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in
Section 17.2, be entitled to fund that Swing Line Loan, and to have Lenders
settle in accordance with Section 2.8(a) or purchase participating interests in
accordance with Section 2.8(b).  Notwithstanding any other provision of this
Agreement or the other Loan Documents, each Swing Line Loan shall constitute a
Base Rate Loan.  Borrowers shall repay the aggregate outstanding principal
amount of each Swing Line Loan upon demand therefor by the Administrative Agent.

(b)The entire unpaid balance of each Swing Line Loan and all other noncontingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Maturity Date if not sooner paid in full.

2.2.Loan Procedures.

2.2.1.Various Types of Loans.  Each Revolving Loan shall be divided into
tranches which are, either Base Rate Loans or  LIBOR Loans (each a "type" of
Loan), as Borrowers shall specify in the related notice of borrowing or
conversion pursuant to Section 2.2.2 or 2.2.3.  LIBOR Loans having the same
Interest Period which expire on the same day are sometimes called a "Group" or
collectively "Groups."  Base Rate Loans and LIBOR Loans may be outstanding at
the same time, provided that not more than three different Groups of LIBOR Loans
shall be outstanding at any one time.  At any time that an Event of Default has
occurred and is continuing, Borrowers shall no longer have the option to request
that Loans be advanced as, continued as, or converted to, LIBOR Loans.

2.2.2.Borrowing Procedures.  

(a)Borrowers shall give written notice (each such written notice, a "Notice of
Borrowing") substantially in the form of Exhibit B or telephonic notice
(followed immediately by a Notice of Borrowing) to Administrative Agent of each
proposed Base Rate or LIBOR borrowing not later than (a) in the case of a Base
Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time,
at least three (3) Business Days prior to the proposed date of such
borrowing.  Each such notice shall be effective upon receipt by Administrative
Agent, shall be irrevocable, and shall specify the date, amount and type of
borrowing and, in the case of a LIBOR borrowing, the initial Interest Period
therefor.  Each borrowing shall be on a Business Day.  Each LIBOR borrowing
shall be in an aggregate amount of at least $1,000,000 and an integral multiple
of at least $500,000.

(b)Each Borrower hereby authorizes Administrative Agent in its sole discretion,
to advance Revolving Loans as Base Rate Loans to pay any Obligations (whether
principal, interest, fees or other charges when due), and any such Obligations
becoming due shall be deemed a request for a Base Rate borrowing of a Revolving
Loan on the due date, in the amount of such Obligations. The proceeds of such
Revolving Loans shall be disbursed as direct payment of the relevant Obligation.
In addition, Administrative Agent may, at its option, charge such Obligations
against any operating, investment or other account of a Borrower maintained with
Administrative Agent or any of its Affiliates.

2.2.3.Conversion and Continuation Procedures.  

(a)Subject to Section 2.2.1, Borrowers may, upon irrevocable written notice to
Administrative Agent in accordance with clause (b) below:

(i)elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $1,000,000 and a higher integral multiple of
$500,000) into Loans of the other type; or

 

-28-

--------------------------------------------------------------------------------

(ii)elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $1,000,000 or a higher integral multiple of
$500,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $500,000.

(b)Borrowers shall give written notice (each such written notice, a "Notice of
Conversion/Continuation") substantially in the form of Exhibit C or telephonic
notice (followed immediately by a Notice of Conversion/Continuation) to
Administrative Agent of each proposed conversion or continuation not later than
(i) in the case of conversion into Base Rate Loans, 11:00 A.M., Chicago time, on
the proposed date of such conversion, and (ii) in the case of conversion into or
continuation of LIBOR Loans, 11:00 A.M., Chicago time, at least three (3)
Business Days prior to the proposed date of such conversion or continuation,
specifying in each case:

(i)the proposed date of conversion or continuation;

(ii)the aggregate amount of Loans to be converted or continued;

(iii)the type of Loans resulting from the proposed conversion or continuation;
and

(iv)in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

(c)If upon the expiration of any Interest Period applicable to LIBOR Loans,
Borrowers have failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, Borrowers shall be deemed to have elected to continue such
LIBOR Loans as LIBOR Loans having the same Interest Period effective on the last
day of such Interest Period.

Any conversion of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall be subject to Section 4.2.4.

2.3.Repayments.

The Obligations shall be repaid as follows:

2.3.1.Repayment of Revolving Loans.  The Revolving Loans and all other
Obligations shall be repaid on the Maturity Date.

2.3.2.Reserved.

2.3.3.Mandatory Prepayments of the Loans.

(a)Sales or Other Disposition of Assets.  Upon receipt of the proceeds of the
sale or other disposition of any Equipment or real property of a Loan Party
which is subject to a mortgage in favor of Administrative Agent, or if any of
the Equipment or real property subject to such mortgage is damaged, destroyed or
taken by condemnation in whole or in part, the proceeds thereof shall be paid by
such Loan Party to Administrative Agent as a mandatory prepayment of the
Revolving Loan, such payment to be applied against the outstanding principal
amount thereof until repaid in full, and then against the other Obligations, as
determined by Administrative Agent, in its sole discretion.  For the avoidance
of doubt, any proceeds from the sale of any Equipment or real property subject
to a mortgage in favor of Rooster pursuant to the Rooster Loan Documents shall
not be required to prepay the Revolving Loan.

 

-29-

--------------------------------------------------------------------------------

(b)Upon receipt of any Extraordinary Receipts by a Loan Party, the proceeds
thereof shall be paid by such Loan Party to Administrative Agent as a mandatory
prepayment of the Revolving Loans to be applied to the outstanding principal of
the Revolving Loans until paid in full and then against the other Obligations as
determined by Administrative Agent.

(c)Reserved.  

2.3.4.Making of Payments.  All payments of principal or interest on the Note(s),
and of all fees, shall be made by Borrowers to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon, Chicago time, on the date due; and funds received after
that hour shall be deemed to have been received by the Administrative Agent on
the following Business Day.  Subject to Section 2.6 and Section 2.8, the
Administrative Agent shall promptly remit to each Lender its share of all such
payments received in collected funds by the Administrative Agent for the account
of such Lender. All payments under Section 4.2.1 shall be made by Borrowers
directly to the Lender entitled thereto without setoff, counterclaim or other
defense.

2.3.5.Application of Certain Payments.  So long as no Event of Default has
occurred and is continuing, (a) payments matching specific scheduled payments
then due shall be applied to those scheduled payments and (b) mandatory
prepayments shall be applied as set forth in Section 2.3.3.  After the
occurrence and during the continuance of a Default or an Event of Default, all
amounts collected or received by the Administrative Agent or any Lender as
proceeds from the sale of, or other realization upon, all or any part of the
Collateral shall be applied as the Administrative Agent shall determine in its
discretion or, in the absence of a specific determination by the Administrative
Agent in the order set forth in Section 16.2. Concurrently with each remittance
to any Lender of its share of any such payment, the Administrative Agent shall
advise such Lender as to the application of such payment.

2.3.6.Setoff.  Each Loan Party, agrees that the Administrative Agent and each
Lender have all rights of set-off and bankers' lien provided by applicable law,
and in addition thereto, each other Loan Party, agrees that at any time any
Event of Default exists, the Administrative Agent and each Lender may apply to
the payment of any Obligations of Borrowers and each other Loan Party hereunder,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of Borrowers and each other Loan Party then or thereafter with the
Administrative Agent or such Lender.  The exercise of the right to setoff shall
be subject to the provisions of Section 18.12

2.3.7.Proration of Payments.  Except as provided in Section 2.6, if any Lender
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of offset or otherwise), on account of (a) principal of or interest
on any Loan (but excluding (i) any payment pursuant to Section 4.2 or  19.1 and
(ii) payments of interest on any Affected Loan) or (b) its participation in any
Letter of Credit in excess of its applicable Pro Rata Share of payments and
other recoveries obtained by all Lenders on account of principal of and interest
on the Loans (or such participation) then held by them, then such Lender shall
purchase from the other Lenders such participations in the Loans (or
sub-participations in Letters of Credit) held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery.

2.4.Notes.

The Loans shall, in each Lender's sole discretion, be evidenced by one or more
promissory notes in form and substance satisfactory to such Lender (each a
"Note" and collectively, the "Notes").  However, if such Loans are not so
evidenced, such Loans may be evidenced solely by entries upon the books and
records maintained by Administrative Agent.

 

-30-

--------------------------------------------------------------------------------

2.5.Recordkeeping

Administrative Agent shall record in its records, the date and amount of each
Loan made by Lenders, each repayment or conversion thereof and, in the case of
each LIBOR Loan, the dates on which each Interest Period for such Loan shall
begin and end.  The aggregate unpaid principal amount so recorded shall be
rebuttably presumptive evidence of the principal amount of the Loans owing and
unpaid.  The failure to so record any such amount or any error in so recording
any such amount shall not, however, limit or otherwise affect the Obligations of
Borrowers hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

2.6.Defaulting Lenders.

2.6.1.Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(a)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
15.1.

(b)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 13 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows:  first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.7; fourth, as Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Borrowers, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.7; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuers or Swing Line
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by
Borrowers against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
payment made by an L/C Issuer pursuant to a Letter of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 12.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and payments made by an L/C Issuer
pursuant to a Letter of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or payment made by
an L/C Issuer pursuant to a Letter of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letter of
Credit Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (iv) below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section shall be

 

-31-

--------------------------------------------------------------------------------

deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(c)Commitment and Letter of Credit Fees.

(i)No Defaulting Lender shall be entitled to receive any fee described in
Section 4.3.1 for any period during which that Lender is a Defaulting Lender
(and Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(ii)Each Defaulting Lender shall be entitled to receive fees described in
Section 3.1 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Pro Rata Share of the Stated Amount of Letters of
Credit for which it has provided cash collateral pursuant to Section 2.7.

(iii)With respect to any fees described in Section 3.1 not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each L/C Issuer and Swing Line Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

(d)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate revolving credit exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  Subject to Section 20.10, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(e)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (d) above cannot, or can only partially, be effected,
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.7.

2.6.2.Defaulting Lender Cure.  If Borrowers, the Administrative Agent and each
Swing Line Lender and L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.6.1(d) above), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrowers while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

-32-

--------------------------------------------------------------------------------

2.6.3.New Swing Line Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) no Swing Line Lender shall be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

2.6.4.Termination of Defaulting Lender.  Borrowers may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five (5) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.6.1(b) will apply to all amounts thereafter paid by Borrowers for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that (i) no
Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim any
Borrower, the Administrative Agent, any L/C Issuer, the Swing Line Bank or any
Lender may have against such Defaulting Lender.

2.7.Cash Collateral

2.7.1.Obligation to Cash Collateralize.  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative Agent)
Borrowers shall Cash Collateralize the L/C Issuers’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.6.1 (d) and any cash collateral provided by such Defaulting Lender) in an
amount not less than 105% of the stated amount of all outstanding Letters of
Credit.

2.7.2.Grant of Security Interest.  Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers, and agrees to maintain, a first
priority security interest in all such cash collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations, to be applied pursuant to clause (c) below.  If at any time
the Administrative Agent determines that cash collateral is subject to any right
or claim of any Person other than the Administrative Agent and the L/C Issuers
as herein provided, or that the total amount of such cash collateral is less
than 105% of the stated amount of all outstanding Letters of Credit, Borrowers
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Lender).

2.7.3.Application.  Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section or Section 2.6 in respect
of Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letter of Credit
Obligations (including, as to cash collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the cash collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

2.7.4.Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section following (i)
the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each L/C Issuer that there exists
excess Cash Collateral; provided that, subject to Section 2.6 the Person
providing Cash Collateral and each L/C Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by Borrowers, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

-33-

--------------------------------------------------------------------------------

2.8.Settlements.

(a)On a weekly basis (or more frequently if requested by Administrative Agent or
Swing Line Lender) (a "Settlement Date"), Administrative Agent shall provide
each Lender with a statement of the outstanding balance of the Revolving Loans
and Swing Line Loans as of the end of the Business Day immediately preceding the
Settlement Date (the "Pre-Settlement Determination Date") and the current
balance of the Revolving Loans funded by each Lender (whether made directly by
such Lender to Borrowers or constituting a settlement by such Lender of a
previous Swing Line Loan or Agent Advance).  If such statement discloses that
such Lender’s current balance of the Revolving Loans as of the Pre-Settlement
Determination Date exceeds such Lender’s Pro Rata Share of  the aggregate of the
Revolving Loans outstanding as of the Pre-Settlement Determination Date, then
Administrative Agent shall, on the Settlement Date, transfer, by wire transfer,
the net amount due to such Lender in accordance with such Lender’s instructions,
and if such statement discloses that such Lender’s current balance of the
aggregate of the Revolving Loans, Swing Line Loans and Agent Advances as of the
Pre-Settlement Determination Date is less than such Lender’s Pro Rata Share of
the Revolving Loans outstanding as of the Pre-Settlement Determination Date,
then Borrowers shall be deemed to have requested a Revolving Loan and such
Lender shall, on the Settlement Date make a Revolving Loan, transfer, by wire
transfer the net amount due to the Administrative Agent or Swing Line Lender, as
applicable in accordance with Administrative Agent’s instructions to repay the
Swing Line Loan or Agent Advances.

(b)If, prior to settling pursuant to clause (a) above, one of the events
described in Section 15.7 or 15.8 has occurred, then, subject to the provisions
of Section 2.6.1(d) below, each Lender shall, on the date such Revolving Loan
was to have been made for the benefit of Borrowers to settle outstanding Swing
Line Loans or Agent Advances, purchase from the Swing Line Lender or
Administrative Agent, as applicable, an undivided participation interest in the
Swing Line Loan or Agent Advance in an amount equal to its Pro Rata Share of
such Swing Line Loan or Agent Advance.  Upon request, each Lender shall promptly
transfer to the Swing Line Lender, in immediately available funds, the amount of
its participation interest.

(c)Each Lender's obligation to make Revolving Loans in accordance with
Section 2.8(a) and to purchase participation interests in accordance with
Section 2.8(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender or
Administrative Agent, Borrowers or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of any Default or Event of Default; (iii) any
inability of Borrowers to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time or (iv) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.  If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Chicago time, the amount required pursuant to Sections 2.1.1(a) or 2.8(a), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender's account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.

2.9.Commitments Several.

The failure of any Lender to make a requested loan on any date shall not relieve
any other Lender of its obligation (if any) to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to make any Loan
to be made by such other Lender.

 

-34-

--------------------------------------------------------------------------------

 

SECTION 3

LETTERS OF CREDIT.

3.1.General Terms.

Subject to the terms and conditions of this Agreement and the other Loan
Document prior to the Maturity Date, Administrative Agent may, in its sole
discretion, determined in good faith, from time to time cause to be issued by an
L/C Issuer and co-sign for or otherwise guarantee, upon a Borrower’s request,
commercial and/or standby Letters of Credit; provided, that the aggregate
undrawn face amount of all such Letters of Credit shall at no time exceed Three
Million and No/100 Dollars ($3,000,000.00).  Payments made by the L/C Issuer to
any Person on account of any Letter of Credit shall be immediately payable by
Borrowers without notice, presentment or demand and each Borrower agrees that
each payment made by the L/C Issuer in respect of a Letter of Credit shall
constitute a request by such Borrower for a Loan to reimburse L/C Issuer.  In
the event such Loan is not advanced by Administrative Agent, Swing Line Lender
or Lenders for any reason, such reimbursement obligations (whether owing to the
L/C Issuer or Administrative Agent if Administrative Agent is not the L/C
Issuer) shall become part of the Obligations hereunder and shall bear interest
at the rate then applicable to Revolving Loans constituting Base Rate Loans
until repaid.  Borrowers shall remit to Administrative Agent, for the ratable
benefit of Lenders having Revolving Loan Commitments, a Letter of Credit fee
equal to the Letter of Credit Fee Applicable Margin per annum on the aggregate
undrawn face amount of all Letters of Credit outstanding, which fee shall be
payable in advance for the term of the Letter of Credit.  Upon the occurrence of
an Event of Default and during the continuance thereof, each the Letter of
Credit fee shall be increased to an amount equal to two percent (2%) per annum
in excess of the Letter of Credit fee otherwise payable thereon, which fee shall
be payable on demand. Said fee shall be calculated on the basis of a 360 day
year.  Each Borrower shall also pay on demand the normal and customary
administrative charges of L/C Issuer for issuance, amendment, negotiation,
renewal or extension of any Letter of Credit.

3.2.Letter of Credit Procedures.

3.2.1.L/C Applications.  Each Borrower shall execute and deliver to the L/C
Issuer the Master Letter of Credit Agreement from time to time in
effect.  Borrowers shall give notice to Administrative Agent and the L/C Issuer
of the proposed issuance of each Letter of Credit on a Business Day which is at
least three Business Days (or such lesser number of days as the L/C Issuer and
Administrative Agent shall agree in any particular instance in their sole
discretion) prior to the proposed date of issuance of such Letter of
Credit.  Each such notice shall be accompanied by an L/C Application, duly
executed by Borrowers and in all respects satisfactory to the L/C Issuer,
together with such other documentation as the L/C Issuer may request in support
thereof, it being understood that each L/C Application shall specify, among
other things, the date on which the proposed Letter of Credit is to be issued,
the expiration date of such Letter of Credit (which shall not be later than the
scheduled Maturity Date (unless such Letter of Credit is Cash Collateralized at
least 30 days prior to the scheduled Maturity Date)) and whether such Letter of
Credit is to be transferable in whole or in part.  Any Letter of Credit
outstanding after the scheduled Maturity Date which is Cash Collateralized for
the benefit of the L/C Issuer shall be the sole responsibility of the
L/C Issuer.  In the event of any inconsistency between the terms of the Master
Letter of Credit Agreement, any L/C Application and the terms of this Agreement,
the terms of this Agreement shall control.

3.2.2.Reimbursement Obligations Unconditional.  Borrowers' reimbursement
obligations hereunder shall be irrevocable and unconditional under all
circumstances, including (a) any lack of validity or enforceability of any
Letter of Credit, this Agreement or any other Loan Document, (b) the existence
of any claim, set-off, defense or other right which any Loan Party may have at
any time against a beneficiary named in a Letter of Credit, any transferee of
any Letter of Credit (or any Person for whom any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Loan Party and the beneficiary named in any Letter of Credit), (c)
the

 

-35-

--------------------------------------------------------------------------------

validity, sufficiency or genuineness of any document which the L/C Issuer has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof.  Without limiting the foregoing, no action or omission whatsoever by
Administrative Agent or any Lender under or in connection with any Letter of
Credit or any related matters shall result in any liability of Administrative
Agent or any Lender to any Loan Party, or relieve any Loan Party of any of its
obligations hereunder to any such Person.

3.3.Expiration Dates of Letters of Credit.

The expiration date of each Letter of Credit shall be no later than the earlier
of (i) one (1) year from the date of issuance and (ii) the thirtieth (30th) day
prior to the Maturity Date.  Notwithstanding the foregoing, a Letter of Credit
may provide for automatic extensions of its expiration date for one or more
one (1) year periods, so long as the issuer thereof has the right to terminate
the Letter of Credit at the end of each one (1) year period and no extension
period extends past the thirtieth (30th) day prior to the Maturity Date.

3.4.Participations in Letters of Credit.

Concurrently with the issuance of each Letter of Credit, the applicable L/C
Issuer shall be deemed to have sold and transferred to each Lender with a
Revolving Loan Commitment, and each such Lender shall be deemed irrevocably and
unconditionally to have purchased and received from such L/C Issuer, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender's Pro Rata Share, in such Letter of Credit and Borrowers’
reimbursement obligations with respect thereto.  If Borrowers do not pay any
reimbursement obligation when due, Borrowers shall be deemed to have immediately
requested that the Lenders make a Revolving Loan which is a Base Rate Loan in a
principal amount equal to such reimbursement obligations in accordance with
Section 3.1.  The Administrative Agent shall promptly notify such Lenders of
such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 17.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan.  The
proceeds of such Loan shall be paid over by the Administrative Agent to the
applicable L/C Issuer for the account of Borrowers in satisfaction of such
reimbursement obligations.  For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
applicable L/C Issuer's "participation" therein.  Each L/C Issuer hereby agrees
to notify the Administrative Agent of the issuance of any Letter of Credit and,
upon request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by such L/C Issuer, together with such information related thereto as the
Administrative Agent or such Lender may reasonably request.

 

SECTION 4

INTEREST, FEES AND CHARGES.

4.1.Interest Rate.

Subject to the terms and conditions set forth below, the Loans shall bear
interest at the per annum rate of interest set forth in subsection (a), (b) or
(c) below, payable as set forth below:

(a)The Applicable Margin with respect to Base Rate Loans per annum plus the Base
Rate in effect from time to time, payable on the first day of each month in
arrears for interest through the last day of the prior month.  Said rate of
interest shall increase or decrease by an amount equal to each increase or
decrease in the Base Rate effective on the effective date of each such change in
the Base Rate.

(b)The Applicable Margin with respect to LIBOR Loans plus the LIBO Rate for the
applicable Interest Period, such rate to remain fixed for such Interest Period.
Interest shall be payable

 

-36-

--------------------------------------------------------------------------------

with respect to one (1) month Interest Periods, on the last Business Day of such
Interest Period, and with respect to two (2) and three (3) month Interest
Periods, on the same date of each month as the initial date of the Interest
Period during such Interest Period (or if there is no corresponding date, then
on the last day of such month), and on the Maturity Date.

(c)Upon the occurrence of an Event of Default and during the continuance thereof
and at the Administrative Agent’s and Required Lenders’ election, the Loans
shall bear interest at the rate of two percent (2.0%) per annum plus the
interest rate otherwise payable thereon, which interest shall be payable on
demand.  All interest shall be computed for the actual number of days elapsed on
the basis of a 360 day year.

(d)The applicable LIBO Rate for each Interest Period shall be determined by the
Administrative Agent, and notice thereof shall be given by Administrative Agent
promptly to Borrowers.  Each determination of the applicable LIBO Rate by
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error.  Administrative Agent shall, upon written
request of Borrowers, deliver to Borrowers a statement showing the computations
used by Administrative Agent in determining any applicable LIBO Rate hereunder.

4.2.Increased Costs; Special Provisions For LIBOR Loans.

4.2.1.Increased Costs.  

(a)If, after the Closing Date, any Change in Law:  (i) shall impose, modify or
deem applicable any reserve (including any reserve imposed by the FRB, but
excluding any reserve included in the determination of the LIBO Rate pursuant to
Section 4), special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in, by any Lender or L/C Issuer; (ii) subject any
Recipient to any Taxes (other than Indemnified Taxes and Excluded Taxes) on its
loan, loan principal, letters of credit, commitments, or other obligations, or
its deposit reserves, other liabilities or capital attributable thereto; or
(iii) shall impose on any Lender or L/C Issuer any other condition affecting
this Agreement or its LIBOR Loans, its Note or its obligation to make LIBOR
Loans; and the result of anything described in clauses (i), (ii) and (iii) above
is to increase the cost to (or to impose a cost on) any Lender (or any LIBOR
Office of such Lender) of making or maintaining any LIBOR Loan, or to reduce the
amount of any sum received or receivable by any Lender (or its LIBOR Office)
(whether of principal, interest or any other amount) under this Agreement or
under its Note with respect thereto, then upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail), Borrowers
shall pay directly to such Lender such additional amount as will compensate such
Lender for such increased cost or such reduction so long as such amounts have
accrued on or after the day which is nine months prior to the date on which such
Lender first made demand therefor (except that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(b)If any Lender or L/C Issuer shall reasonably determine that any Change in Law
regarding capital adequacy, affecting such Lender or L/C Issuer, or any lending
office of such Lender, or such Lender’s or L/C Issuer’s holding company, if any,
has or would have the effect of reducing the rate of return on such Lender's or
L/C Issuer’s holding company’s capital as a consequence of such Lender's
obligations hereunder or under any Letter of Credit to a level below that which
such Lender or such controlling Person could have achieved but for such Change
in Law (taking into consideration such Lender's or such controlling Person's
policies with respect to capital adequacy) by an amount deemed by such Lender or
such controlling Person to be material, then from time to time, upon demand by
such Lender (which demand shall be accompanied by a statement setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail), Borrowers shall pay to such Lender such additional amount as will
compensate such Lender or such controlling Person for such reduction.

 

-37-

--------------------------------------------------------------------------------

4.2.2.Basis for Determining Interest Rate Inadequate or Unfair.  If on or prior
to the first day of any Interest Period:

(a)The Administrative Agent reasonably determines (which determination shall be
binding and conclusive on Borrowers) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBO Rate pursuant to the definition thereof; or

(b)the Required Lenders advise Administrative Agent that for any reason in
connection with request for a LIBOR Loan or a conversion thereto or a
continuation thereof that Dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable amount and Interest Period
of such LIBOR Loans, the LIBO Rate as determined by Administrative Agent will
not adequately and fairly reflect the cost to any Lenders of maintaining or
funding LIBOR Loans for such Interest Period or that the making or funding of
LIBOR Loans has become impracticable as a result of an event occurring after the
date of this Agreement which in the opinion of such Lender materially affects
such Loans;

then Administrative Agent shall promptly notify Borrowers and, so long as such
circumstances shall continue, (i) no Lender shall be under any obligation to
make or convert any Base Rate Loans into LIBOR Loans and (ii) on the last day of
the current Interest Period for each LIBOR Loan, such Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan until the
Administrative Agent revokes such notice.

4.2.3.Changes in Law Rendering LIBOR Loans Unlawful.  If any Change in Law,
should make it (or in the good faith judgment of any Lender cause a substantial
question as to whether it is) unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender to make, maintain or fund LIBOR
Loans or to determine or charge interest rates based on LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then such Lender shall promptly notify each of the other
parties hereto and, so long as such circumstances shall continue, (a) such
Lender shall have no obligation to make continue LIBOR Loans or convert any Base
Rate Loan into a LIBOR Loan (but shall make Base Rate Loans concurrently with
the making of or conversion of Base Rate Loans into LIBOR Loans by such Lender
which are not so affected, in each case in an amount equal to the amount of
LIBOR Loans which would be made or converted into by such Lender at such time in
the absence of such circumstances) and (b) on the last day of the current
Interest Period for each LIBOR Loan of such Lender (or, in any event, on such
earlier date as may be required by the relevant law, regulation or
interpretation), such LIBOR Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan.  Each Base Rate Loan made by a Lender
which, but for the circumstances described in the foregoing sentence, would be a
LIBOR Loan (an "Affected Loan") shall remain outstanding for the period
corresponding to the Group of LIBOR Loans of which such Affected Loan would be a
part absent such circumstances.

4.2.4.Funding Losses.  Borrowers hereby agree that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to Administrative
Agent) Borrowers will indemnify such Lender against any net loss or expense
which such Lender may sustain or incur (including any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain any LIBOR Loan), as reasonably
determined by such Lender, as a result of (a) any payment, prepayment or
conversion of any LIBOR Loan of such Lender on a date other than the last day of
an Interest Period for such Loan (including any conversion pursuant to
Section 2.2.3), (b) any failure of Borrowers to borrow, prepay, convert or
continue any Loan on a date specified therefor in a notice of borrowing,
prepayment, conversion or continuation pursuant to this Agreement, (c) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, or (d) the assignment of any LIBOR Loan other than on the
last day of the Interest Period.  For this purpose, all notices to
Administrative Agent pursuant to this

 

-38-

--------------------------------------------------------------------------------

Agreement shall be deemed to be irrevocable and conclusive absent manifest
error. Borrowers shall pay such Lender the amount shown as due on any such
notice within 10 days after receipt thereof.

4.2.5.Right of Lenders to Fund through Other Offices.  Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of Borrowers to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

4.2.6.Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBO Rate for such Interest Period.

4.2.7.Mitigation of Circumstances; Replacement of Lender.  

(a)Each Lender shall promptly notify Borrowers and Administrative Agent of any
event of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Lender's sole judgment,
otherwise disadvantageous to such Lender) to mitigate or avoid, (i) any
obligation by Borrowers to pay any amount pursuant to Sections 4.2.1 or 4.4 or
(ii) the occurrence of any circumstances described in Sections 4.2.2 or 4.2.3
(and, if such Lender has given notice of any such event described in clause (i)
or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify Borrowers and Administrative Agent).  Without limiting the
foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to Borrowers of) any event described
in clause (i) or (ii) above and such designation will not, in Lender's sole
judgment, be otherwise disadvantageous to such Lender. Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)If (i) Borrowers become obligated to pay additional amounts to any Lender
pursuant to Sections 4.2.1 or 4.4, or any Lender gives notice of the occurrence
of any circumstances described in Sections 4.2.2 or 4.2.3 and in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with paragraph (a) of this Section, (ii)  any Lender becomes a
Defaulting Lender, or (iii) any Lender becomes a Non-Consenting Lender pursuant
to Section 20.1, then Borrowers may designate another bank which is acceptable
to the Administrative Agent and the L/C Issuer in their reasonable discretion
(such other bank being called a "Replacement Lender") to purchase the Loans of
such Lender and such Lender's rights hereunder (other than its existing rights
to payment pursuant to Section 4.2.1 or Section 4.4), and obligations under this
Agreement and the related Loan Documents, without recourse to or warranty by, or
expense to, such Lender, provided that: (i) the purchase price is equal to the
outstanding principal amount of the Loans payable to such Lender plus any
accrued but unpaid interest on such Loans and all accrued but unpaid fees owed
to such Lender and any other amounts payable to such Lender under this Agreement
(including any amounts under Section 4.2.4), and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to Borrowers hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder; (ii) in the case of any such purchase resulting from a claim
for compensation under Section 4.2.1 or Section 4.4, such purchase will result
in a reduction in such compensation or payments thereafter; (iii) such purchase
does not conflict with applicable law; and (iv) in the case of any purchase
resulting from a Lender becoming a Non-Consenting Lender, the Replacement Lender
shall have consented to the applicable amendment, waiver, or consent.

 

-39-

--------------------------------------------------------------------------------

A Lender shall not be required to make any such purchase or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Borrowers to require such purchase and delegation cease to apply.

Notwithstanding anything in this Section to the contrary, (i) any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a back-up standby Letter of Credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to L/C Issuer) have
been made with respect to such outstanding Letter of Credit and (ii) the Lender
that acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 18.10.

4.2.8.Conclusiveness of Statements; Survival of Provisions.  Determinations and
statements of a Lender pursuant to Sections 4.2.1, 4.2.2, 4.2.3 or 4.2.4 shall
be conclusive absent demonstrable error.  Each Lender may use reasonable
averaging and attribution methods in determining compensation under Sections
4.2.1 and 4.2.4, and the provisions of such Sections shall survive repayment of
the Obligations, cancellation of any Notes, expiration or termination of the
Letters of Credit and termination of this Agreement.

4.2.9.Effect of Benchmark Transition Event.

(a)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, Administrative Agent (without, except
as specifically provided in the two following sentences, any action or consent
by any other party to this Agreement) may amend this Agreement to replace the
Libo Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. (Chicago time) on
the fifth (5th) Business Day after Administrative Agent has posted such proposed
amendment to Borrowers. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Borrowers have delivered to
Administrative Agent written notice that Borrowers accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to Section 4.2.9 will
occur prior to the applicable Benchmark Transition Start Date.

(b)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

(c)Notices; Standards for Decisions and Determinations.  Administrative Agent
will promptly notify Borrowers of (i) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (ii) the implementation of
any Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by Administrative Agent pursuant to Section 4.2.9, including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its sole discretion and without consent from any other
party hereto, except, in each case, as expressly required pursuant to Section
4.2.9.

(d)Benchmark Unavailability Period. Upon Borrowers’ receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrowers will be deemed to
have converted any pending request for a LIBOR Loan, and any conversion to or
continuation of any LIBOR Loans to be

 

-40-

--------------------------------------------------------------------------------

made, converted or continued during any Benchmark Unavailability Period into a
request for a borrowing of or conversion to Base Rate Loans.

4.3.Fees and Charges.

4.3.1.Closing Fee:  Borrowers shall pay to Administrative Agent, for the ratable
benefit of Lenders, a closing fee of Two Hundred Sixty-Two Thousand Five Hundred
and no/100 Dollars ($262,500.00), which fee shall be fully earned and payable on
the date of disbursement of the initial Loans hereunder

4.3.2.Collateral Management Fee:  Borrowers jointly and severally agree to pay
to Lender an annual collateral management fee of Fifteen Thousand and no/100
Dollars ($15,000.00), which fee shall be fully earned by Administrative Agent
and paid by Borrowers on the Closing Date and on each anniversary date of the
Closing Date thereafter.

4.3.3.Unused Line Fee:  Borrowers shall pay to Administrative Agent, for the
ratable benefit of Lenders having Revolving Loan Commitments, an unused line fee
equal to the Unused Line Fee Applicable Margin multiplied by the difference
between the Total Revolving Loan Commitment and the average daily balance of the
Revolving Loans plus the Letter of Credit Obligations for each month, which fee
shall be fully earned by such Lenders on the first day of each month and payable
monthly in arrears on the first Business Day of each month with respect to all
activity through the last day of the prior month.  Said fee shall be calculated
on the basis of a 360 day year.

4.3.4.Costs and Expenses:  Borrowers shall reimburse Administrative Agent, for
all reasonable costs and expenses, including, without limitation, Attorney Costs
incurred by Administrative Agent in connection with the (i) documentation and
consummation of this transaction and any other transactions among Borrowers,
Administrative Agent and Lender including, without limitation, Uniform
Commercial Code and other public record searches and filings, overnight courier
or other express or messenger delivery, appraisal costs, surveys, title
insurance and environmental audit or review costs; (ii) collection, protection
or enforcement of any rights in or to the Collateral; (iii) collection of any
Obligations; and (iv) administration and enforcement of any of Administrative
Agent's and Lenders rights under this Agreement or any other Loan Document
(including, without limitation, any costs and expenses of any third party
provider engaged by Lender for such purposes).  Borrowers shall also pay all
normal service charges with respect to all accounts maintained by any Borrower
with Administrative Agent and any additional services requested by any Borrower
from Administrative Agent.

4.4.Taxes.

(a)All payments made by a Loan Party hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense.  To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
person shall be made by the Loan Party free and clear of and without deduction
or withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

(b)If a Loan Party shall be required by applicable law (as determined in the
good faith discretion of an applicable Administrative Agent) to deduct any Taxes
from or in respect of any sum payable to any Recipient hereunder or any other
Loan Document: (i) such Loan Party shall make such deductions; (ii) such Loan
Party shall pay the full amount deducted to the relevant taxing or other
authority in accordance with applicable law; and (iii) if the Taxes are
Indemnified Taxes, the sum payable shall be increased by the Loan Party as much
as shall be necessary so that after making all the required deductions
(including deductions applicable to additional sums payable under this Section
4.4), the Recipient receives an amount equal to the sum it should have received
had no such deductions been made.  In addition, the Loan Parties shall timely
pay to the relevant Governmental

 

-41-

--------------------------------------------------------------------------------

Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes. As
soon as practicable after any payment of Taxes by the Loan Parties to a
Governmental Authority pursuant to this Section, Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(c)The Loan Parties shall jointly and severally indemnify, and within ten (10)
days of demand therefor, pay Administrative Agent and each other Recipient for
the full amount of Indemnified Taxes and other liabilities, expenses and costs
related thereto (including without limitation, reasonable attorneys' or tax
advisors' fees and disbursements and Taxes imposed on amounts received under
this Section 4.4) that are paid by, or imposed on, Administrative Agent or such
other Recipient (and any of their respective affiliates), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A demand as to the amount of such payment or liability
delivered to the Loan Parties by a lender (with a copy to Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d)(i)To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a "Non-U.S.
Participant") shall deliver to Borrowers and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8BEN-E, W-8ECI, or W-8IMY (or any successor
or other applicable form prescribed by the IRS) certifying to such Lender's
entitlement to a complete exemption from, or a reduced rate in, United States
federal withholding tax on interest payments to be made hereunder or any
Loan.  If a Lender that is a Non-U.S. Participant is claiming exemption from
withholding on interest pursuant to Code Sections 871(h) or 881(c), such Lender
shall deliver (along with two accurate and complete original signed copies of
IRS Form W-8BEN or W-8BEN-E, as applicable) a certificate in form and substance
reasonably acceptable to Administrative Agent (any such certificate, a "U.S. Tax
Compliance Certificate").  In addition, each Lender that is a Non-U.S.
Participant  agrees that from time to time after the Closing Date, (or in the
case of a Lender that is an Assignee, after the date of the assignment to such
Lender), when a lapse in time (or change in circumstances occurs) renders the
prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to
Borrowers and the Administrative Agent two new and accurate and complete
original signed copies of an IRS Form W‑8BEN, W-8BEN-E, W-8ECI, or W-8IMY (or
any successor or other applicable forms prescribed by the IRS), and if
applicable, a new U.S. Tax Compliance Certificate, to confirm or establish the
entitlement of such Lender or the Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or any Loan, or promptly notify Borrowers and the Administrative Agent
in writing of its legal inability to do so.  If a payment made to a Lender under
this Agreement, whether made by any Loan Party or Administrative Agent, would be
subject to United States federal withholding taxes imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrowers and Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by Borrowers or Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrowers or
Administrative Agent as may be necessary for Borrowers and Administrative Agent
to comply with their applicable obligations under FATCA, to determine that such
Lender has or has not complied with the such Recipient's obligations under
FATCA, or to determine the amount to deduct and withhold from such payment.

(ii)Each Lender that is not a Non-U.S. Participant shall provide two properly
completed and duly executed copies of IRS Form W-9 (or any successor or other
applicable form) to Borrowers and the Administrative Agent certifying that such
Lender is exempt from United States backup withholding tax.  To the extent that
a form provided pursuant to this Section 4.4(d)(ii) is

 

-42-

--------------------------------------------------------------------------------

rendered obsolete or inaccurate in any material respect as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to Borrowers and the Administrative
Agent revised forms necessary to confirm or establish the entitlement to such
Lender's or Administrative Agent's exemption from United States backup
withholding tax or promptly notify Borrowers and Administrative Agent in writing
of its legal inability to do so.

(e)Each Lender agrees to severally indemnify the Administrative Agent and hold
the Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 4.4) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by a Loan Party pursuant to this Section 4.4, whether or
not such Taxes or related liabilities were correctly or legally asserted.  This
indemnification shall be made within 10 days from the date the Administrative
Agent makes written demand therefor. A demand as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

4.5.Maximum Interest.

It is the intent of the parties that the rate of interest and other charges to
Borrowers under this Agreement and the other Loan Documents shall be lawful;
therefore, if for any reason the interest or other charges payable under this
Agreement are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which a Lender may lawfully charge Borrowers,
then the obligation to pay interest and other charges shall automatically be
reduced to such limit and, if any amount in excess of such limit shall have been
paid, then such amount shall be refunded to Borrowers.

 

SECTION 5

COLLATERAL.

5.1.Grant of Security Interest to Administrative Agent.

As security for the payment of all Loans now or in the future made by
Administrative Agent and Lenders to Borrowers hereunder and for the payment,
performance or other satisfaction of all other Obligations owing to
Administrative Agent, Lenders and, to the extent constituting Obligations
hereunder, any Affiliate of any Lender and all guaranties of the Obligations by
the Loan Parties, each Loan Party hereby assigns to Administrative Agent, for
the benefit of itself, the Lenders and their applicable Affiliates, and grants
to Administrative Agent, for the benefit of itself, the Lenders and their
applicable Affiliates, a continuing security interest in the following property
of each such Loan Party, whether now or hereafter owned, existing, acquired or
arising and wherever now or hereafter located:  (a) all Accounts (whether or not
Eligible Accounts) and all Goods whose sale, lease or other disposition by such
Loan Party has given rise to Accounts and have been returned to, or repossessed
or stopped in transit by, such Loan Party; (b) all Chattel Paper, Instruments,
Documents and General Intangibles (including, without limitation, all patents,
patent applications, trademarks, trademark applications, trade names, trade
secrets, goodwill, copyrights, copyright applications, registrations, licenses,
software, franchises, customer lists, tax refund claims, claims against carriers
and shippers, guarantee claims, contract rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory
(whether or not Eligible Inventory); (d) all Goods (other than Inventory),
including, without limitation, Equipment, vehicles and Fixtures; (e) all
Investment Property; (f) all Deposit Accounts, bank accounts, deposits and cash;
(g) all Letter-of-Credit Rights; (h) Commercial Tort Claims listed on Exhibit D
hereto (i) all Supporting Obligations; (j) any other property of such Loan Party
now or hereafter in the possession, custody or control of Administrative Agent
or any Lender or any agent or any parent, affiliate or subsidiary of
Administrative Agent or any Lender or any participant with Administrative Agent
or any Lender in the Loans, for any purpose

 

-43-

--------------------------------------------------------------------------------

(whether for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise) and (k) all additions and accessions to, substitutions for, and
replacements, products and Proceeds of the foregoing property, including,
without limitation, proceeds of all insurance policies insuring the foregoing
property, and all of such Loan Party's books and records relating to any of the
foregoing and to such Loan Party's business.  Notwithstanding the foregoing, in
no event shall the Collateral include any of such Loan Party’s right, title or
interest in (a) any of the outstanding voting capital stock or other ownership
interests of (i) [***] or [***], or (ii) a CFC or any direct or indirect
subsidiary of a CFC in excess of sixty five percent (65%) of the voting power of
all classes of capital stock or other ownership interests of such CFC entitled
to vote if an adverse tax consequence to such Loan Party shall arise or exist in
connection therewith, and (b) any immaterial lease, license, contract or
agreement to which any Loan Party is a party, in each case, if and only if, and
solely to the extent that, the grant of a security interest therein shall
constitute or result in a material breach, termination or default or invalidity
thereunder or thereof (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC of any relevant jurisdiction or any other applicable law or principles of
equity); provided that (y) immediately upon the time at which the consequences
described in the foregoing shall no longer exist, the Collateral shall include,
and such Loan Party shall be deemed to have granted a security interest in, all
of such Loan Party’s right, title and interest in such lease, license, contract
or agreement, and (z) the foregoing property excluded from Collateral shall not
include any Proceeds from the sale, use or other disposition thereof.

5.2.Other Security.

Administrative Agent, in its sole discretion, without waiving or releasing
(i) any obligation, liability or duty of any Loan Party under this Agreement or
the other Loan Documents or (ii) any Event of Default, may at any time or times
hereafter, but shall not be obligated to, pay, acquire or accept an assignment
of any security interest, lien, encumbrance or claim asserted by any Person in,
upon or against the Collateral, provided, that Administrative Agent may take
such actions with respect to Permitted Liens only after the occurrence and
during the continuance of an Event of Default.  All sums paid by Administrative
Agent in respect thereof and all costs, fees and expenses including, without
limitation, Attorney Costs, all court costs and all other charges relating
thereto incurred by Administrative Agent shall constitute Obligations, payable
by Borrowers to Administrative Agent on demand and, until paid, shall bear
interest at the highest rate then applicable to Loans hereunder.

5.3.Possessory Collateral.

Within five (5) Business Days upon a Loan Party's receipt of any portion of the
Collateral evidenced by an agreement, Instrument or Document, including, without
limitation, any tangible Chattel Paper and any Investment Property consisting of
certificated securities, such Loan Party shall deliver the original thereof to
Administrative Agent together with an appropriate endorsement or other specific
evidence of assignment thereof to Administrative Agent (in form and substance
acceptable to Administrative Agent).  If an endorsement or assignment of any
such items shall not be made for any reason, Administrative Agent is hereby
irrevocably authorized, as such Loan Party's attorney and agent-in-fact, to
endorse or assign the same on such Loan Party's behalf.

5.4.Electronic Chattel Paper.

To the extent that a Loan Party obtains or maintains any Electronic Chattel
Paper, such Loan Party shall create, store and assign the record or records
comprising the Electronic Chattel Paper in such a manner that (i) a single
authoritative copy of the record or records exists which is unique, identifiable
and except as otherwise provided in clauses (iv), (v) and (vi) below,
unalterable, (ii) the authoritative copy identifies Administrative Agent as the
assignee of the record or records, (iii) the authoritative copy is communicated
to and maintained by the Administrative Agent or its designated custodian,
(iv) copies or revisions that add or change an identified assignee of the
authoritative copy can only be made with the participation of Administrative
Agent, (v) each copy of the authoritative copy and any copy of a copy is readily
identifiable as a copy that is not the authoritative copy and

 

-44-

--------------------------------------------------------------------------------

(vi) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.

 

SECTION 6

PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN.

Each Loan Party shall, at Administrative Agent's request, at any time and from
time to time, authenticate, execute and deliver to Administrative Agent such
financing statements, documents and other agreements and instruments (and pay
the cost of filing or recording the same in all public offices deemed necessary
or desirable by Administrative Agent) and do such other acts and things or cause
third parties to do such other acts and things as Administrative Agent may deem
necessary or desirable in its sole discretion in order to establish and maintain
a valid, attached and perfected security interest in the Collateral in favor of
Administrative Agent (free and clear of all other liens, claims, encumbrances
and rights of third parties whatsoever, whether voluntarily or involuntarily
created, except Permitted Liens) to secure payment of the Obligations, and in
order to facilitate the collection of the Collateral.  Each Loan Party
irrevocably hereby makes, constitutes and appoints Administrative Agent (and all
Persons designated by Administrative Agent for that purpose) as such Loan
Party's true and lawful attorney and agent-in-fact to execute and file such
financing statements, documents and other agreements and instruments and do such
other acts and things as may be necessary to preserve and perfect Administrative
Agent's security interest in the Collateral.  Each Loan Party further ratifies
and confirms the prior filing by Administrative Agent of any and all financing
statements which identify the such Loan Party as debtor, Administrative Agent as
secured party and any or all Collateral as collateral.

 

SECTION 7

POSSESSION OF COLLATERAL AND RELATED MATTERS.

Until otherwise notified by Administrative Agent following the occurrence of an
Event of Default, each Loan Party shall have the right, except as otherwise
provided in this Agreement, in the ordinary course of such Loan Party's
business, to (a) sell, lease or furnish under contracts of service any of such
Loan Party's Inventory normally held by such Loan Party for any such purpose;
(b) use and consume any raw materials, work in process or other materials
normally held by such Loan Party for such purpose; and (c) dispose of obsolete
or unuseful Equipment so long as all of the proceeds thereof are paid to
Administrative Agent for application to the Obligations (except for such
proceeds which are required to be delivered to the holder of a Permitted Lien
which is prior in right of payment); provided, however, that a sale in the
ordinary course of business shall not include any transfer or sale in
satisfaction, partial or complete, of a debt owed by such Loan Party.

 

SECTION 8

COLLECTIONS.

8.1.Lockbox and Lockbox Account.

Each Loan Party shall direct all of its Account Debtors to make all payments on
the Accounts directly to a mailing address designated by, and under the
exclusive control of Administrative Agent, at a financial institution acceptable
to Administrative Agent (the "Lockbox"); provided, that with the consent of
Administrative Agent, each Loan Party may collect payments and remotely scan
such checks to Administrative Agent in a manner satisfactory to Administrative
Agent ("Remote Scanning") on a daily basis as such checks are received.  Loan
Parties shall establish an account (the "Lockbox Account") in each Loan Party’s
name, for the benefit of Administrative Agent, with a financial institution
acceptable to Administrative Agent, into which all payments received in the
Lockbox shall be deposited, and into which each Loan Party will immediately
deposit all payments received by such Loan Party on Accounts in the identical
form in which such payments were received, whether by cash or check.  If any
Loan Party, any Affiliate or Subsidiary, any shareholder, officer, director,
employee or agent of any Loan Party or any Affiliate or Subsidiary, or any other
Person acting for or in concert with such Loan Party shall receive any monies,
checks, notes, drafts or other payments relating to or as Proceeds of Accounts
or other Collateral, such Loan Party and each such Person shall receive all such
items in trust for, and as the sole and exclusive property of, Administrative
Agent and, immediately

 

-45-

--------------------------------------------------------------------------------

upon receipt thereof, shall remit the same (or cause the same to be remitted) in
kind to the Lockbox Account in a manner satisfactory to Administrative Agent
including by Remote Scanning.  The financial institution with which the Lockbox
Account is established shall acknowledge and agree, in a manner satisfactory to
Administrative Agent, that the checks, instruments, and other property in such
Lockbox and Lockbox Account are the sole and exclusive property of
Administrative Agent, that such financial institution will follow the
instructions of Administrative Agent with respect to disposition of funds in the
Lockbox and Lockbox Account without further consent from a Loan Party, the
financial institution will not accept instructions of such Loan Party with
respect to the Lockbox Account, that such financial institution has no right to
setoff against the Lockbox or Lockbox Account or against any other account
maintained by such financial institution into which the contents of the Lockbox
or Lockbox Account are transferred, and that such financial institution shall
wire, or otherwise transfer in immediately available funds to Administrative
Agent in a manner satisfactory to Administrative Agent, funds deposited in the
Lockbox Account on a daily basis as such funds are collected; provided that if
the Lockbox Account is at Administrative Agent, the daily ledger balance of such
accounts as of the beginning of each Business Day shall be transferred to
Administrative Agent each Business Day for application in accordance with
Section 8.3.  Each Loan Party agrees that all payments made to such Lockbox
Account or otherwise received by Administrative Agent, whether in respect of the
Accounts or as Proceeds of other Collateral or otherwise (except for proceeds of
Collateral which are required to be delivered to the holder of a Permitted Lien
which is prior in right of payment), will be applied on account of the
Obligations in accordance with the terms of this Agreement; provided, that so
long as no Event of Default has occurred, payments received by Administrative
Agent shall not be applied to the unmatured portion of the LIBOR Loans, but
shall be held in a cash collateral account maintained by Administrative
Agent/transferred to such Loan Party's operating account at Administrative
Agent, until the earlier of (i) the last Business Day of the Interest Period
applicable to such LIBOR Loan and (ii) the occurrence of an Event of Default;
provided further, that so long as no Event of Default has occurred, the
immediately available funds in such cash collateral account may be disbursed, at
such Loan Party's discretion, to such Loan Party so long as after giving effect
to such disbursement, Loan Parties’ availability under Section 2.1.1 hereof at
such time, equals or exceeds the outstanding Revolving Loans at such time.  Loan
Parties agree to pay all customary fees, costs and expenses in connection with
opening and maintaining the Lockbox and Lockbox Account.  All of such fees,
costs and expenses if not paid by Loan Parties, may be paid by Administrative
Agent (if at a financial institution other than Administrative Agent) or
otherwise charged to Loan Parties and in such event all amounts paid by
Administrative Agent or charged by Administrative Agent shall constitute
Obligations hereunder, shall be payable to Administrative Agent by Loan Parties
upon demand, and, until paid, shall bear interest at the highest rate then
applicable to Loans hereunder.  All checks, drafts, instruments and other items
of payment or Proceeds of Collateral shall be endorsed by such Loan Party to
Administrative Agent, and, if that endorsement of any such item shall not be
made for any reason, Administrative Agent is hereby irrevocably authorized to
endorse the same on such Loan Party's behalf.  For the purpose of this section,
each Loan Party irrevocably hereby makes, constitutes and appoints
Administrative Agent (and all Persons designated by Administrative Agent for
that purpose) as such Loan Party’s true and lawful attorney and agent-in-fact
(i) to endorse such Loan Party’s name upon said items of payment and/or Proceeds
of Collateral and upon any Chattel Paper, Document, Instrument, invoice or
similar document or agreement relating to any Account of such Loan Party or
Goods pertaining thereto; (ii) to take control in any manner of any item of
payment or Proceeds thereof and (iii) to have access to any lockbox or postal
box into which any of such Loan Party's mail is deposited, and open and process
all mail addressed to such Loan Party and deposited therein.

8.2.Administrative Agent's Rights.

Administrative Agent may, at any time and from time to time after the occurrence
and during the continuance of an Event of Default, whether before or after
notification to any Account Debtor and whether before or after the maturity of
any of the Obligations, (i) enforce collection of any of any Loan Party's
Accounts or other amounts owed to a Loan Party by suit or otherwise;
(ii) exercise all of any Loan Party's rights and remedies with respect to
proceedings brought to collect any Accounts or other amounts owed to a Loan
Party; (iii) surrender, release or exchange all or any part of any Accounts or
other amounts owed to a Loan Party, or compromise or extend or renew for any
period

 

-46-

--------------------------------------------------------------------------------

(whether or not longer than the original period) any indebtedness thereunder;
(iv) sell or assign any Account of a Loan Party or other amount owed to a Loan
Party upon such terms, for such amount and at such time or times as
Administrative Agent deems advisable; (v) prepare, file and sign the applicable
Loan Party's name on any proof of claim in bankruptcy or other similar document
against any Account Debtor or other Person obligated to such Loan Party; and
(vi) do all other acts and things which are necessary, in Administrative Agent's
sole discretion, to fulfill each Loan Party's obligations under this Agreement
and the other Loan Documents and to allow Administrative Agent to collect the
Accounts or other amounts owed to a Loan Party.  In addition to any other
provision hereof, Administrative Agent may at any time, after the occurrence and
during the continuance of an Event of Default, at Borrowers’ expense, notify any
parties obligated on any of the Accounts to make payment directly to
Administrative Agent of any amounts due or to become due thereunder.

8.3.Application of Proceeds.

For purposes of calculating interest and fees, Administrative Agent shall,
within one (1) Business Days after application of the opening daily ledger
balance to the Obligations as set forth in the immediately following sentence,
apply the whole or any part of such collections or Proceeds against the
Obligations in such order as Administrative Agent shall determine in its sole
discretion and in the absence of any determination, in accordance with the order
set forth in Section 16.2.  For purposes of determining the amount of Loans
available for borrowing purposes, Administrative Agent shall apply the opening
daily ledger balance in the Lockbox Account as of the beginning of each Business
Day in whole or in part against the Obligations, in such order as Administrative
Agent shall determine in its sole discretion (and in the absence of any such
determination, in the order set forth in Section 16.2), subject to actual
collection.

8.4.Account Statements.

On a monthly basis, Administrative Agent shall deliver to Borrowers an account
statement showing all Loans, charges and payments, which shall be deemed final,
binding and conclusive upon Borrowers unless Borrowers notify Administrative
Agent in writing, specifying any error therein, within thirty (30) days of the
date such account statement is sent to Borrowers and any such notice shall only
constitute an objection to the items specifically identified.

 

SECTION 9

COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

9.1.Weekly Reports.

Each Borrower shall deliver to Administrative Agent and each Lender an executed
loan report and certificate in Administrative Agent's then current form at least
once each week, which shall be accompanied by copies of such Borrower’s sales
journal, cash receipts journal and credit memo journal for the relevant
period.  Such report shall reflect the activity of such Borrower with respect to
Accounts for the immediately preceding week, and shall be in a form and with
such specificity as is satisfactory to Administrative Agent and shall contain
such additional information concerning Accounts and Inventory as may be
requested by Administrative Agent including, without limitation, but only if
specifically requested by Administrative Agent, copies of all invoices prepared
in connection with such Accounts. Provided average Excess Availability for the
immediately preceding 30 day period is equal to or exceeds Five Million and
no/100 Dollars ($5,000,000), the reports set forth in this Section 9.1 can be
provided monthly and shall be due within ten (10) days after the end of each
month.

9.2.Monthly Reports.

Each Borrower shall deliver to Administrative Agent, in addition to any other
reports, as soon as practicable and in any event: (i) within twenty (20) days
after the end of each month, (A) a detailed trial balance of such Borrower’s
Accounts aged per invoice date, in form and substance reasonably satisfactory to
Administrative Agent including, without limitation, the names and addresses of
all Account Debtors of such Borrower, and (B) a summary and detail of accounts
payable (such

 

-47-

--------------------------------------------------------------------------------

Accounts and accounts payable divided into such time intervals as Administrative
Agent may require in its sole discretion), including a listing of any held
checks; and (ii) within twenty (20) days after the end of each month, the
general ledger inventory account balance, a perpetual inventory report and
Administrative Agent's standard form of Inventory report then in effect or the
form most recently requested from such Borrower by Administrative Agent, for
such Borrower by each category of Inventory, together with a description of the
monthly change in each category of Inventory.

9.3.Financial Statements.

Borrowers shall deliver to Administrative Agent and each Lender the following
financial information, all of which shall be prepared in accordance with
generally accepted accounting principles consistently applied:  (i) no later
than thirty (30) days after each calendar month, copies of internally prepared
financial statements, including, without limitation, balance sheets and
statements of income, retained earnings and cash flow of Borrowers, on a
consolidated and consolidating basis, (ii) no later than forty five (45) days
after each calendar quarter, copies of internally prepared financial statements,
including, without limitation, balance sheets and statements of income, retained
earnings and cash flow of Borrowers, on a consolidated and consolidating basis,
certified by the Chief Financial Officer of each Borrower and accompanied by a
compliance certificate in the form of Exhibit A hereto, which compliance
certificate shall include a calculation of all financial covenants contained in
this Agreement; and (iii) no later than ninety (90) days after the end of each
of Borrowers' Fiscal Years, audited annual financial statements with an
unqualified opinion by Crowe LLP or other independent certified public
accountants selected by Borrowers and reasonably satisfactory to Administrative
Agent, which financial statements shall be accompanied by copies of any
management letters sent to a Borrower by such accountants and by a compliance
certificate in the form of Exhibit A hereto, which compliance certificate shall
include a calculation of all financial covenants contained in this Agreement.

9.4.Annual Projections.

As soon as practicable and in any event prior to the 90th day of such Fiscal
Year, Borrowers shall deliver to Administrative Agent projected balance sheets,
statements of income and cash flow for Borrowers, consolidated and consolidating
basis for each of the twelve (12) months during such Fiscal Year, which shall
include the assumptions used therein, together with appropriate supporting
details as reasonably requested by Administrative Agent.

9.5.Explanation of Budgets and Projections.

In conjunction with the delivery of the annual presentation of projections or
budgets referred to in Section 9.4 above, Borrowers shall deliver a letter
signed by the President or a Vice President of Borrowers and by the Treasurer or
Chief Financial Officer of Borrowers, describing, comparing and analyzing, in
detail, all changes and developments between the anticipated financial results
included in such projections or budgets and the historical financial statements
of Borrowers.

9.6.Public Reporting.

Promptly upon the filing thereof, Borrowers shall deliver to Administrative
Agent copies of all registration statements and annual, quarterly, monthly or
other regular reports which any Borrower or any of its Subsidiaries files with
the Securities and Exchange Commission, as well as promptly providing to
Administrative Agent copies of any reports and proxy statements delivered to its
shareholders.

9.7.Other Information.

Promptly, but not greater than ten (10) days following request therefor by
Administrative Agent, such other business or financial data, reports, appraisals
and projections with respect to each Loan Party as Administrative Agent may
reasonably request.

 

-48-

--------------------------------------------------------------------------------

 

SECTION 10

TERMINATION.

Each Lender's obligations under this Agreement shall be in effect from the
Closing Date until the Maturity Date or such earlier date that the Obligations
are accelerated pursuant to Section 16.  Upon the Maturity Date or the earlier
acceleration of the Obligations as set forth above, (i) neither Administrative
Agent nor any Lender shall be obligated to make any additional Loans on or after
the date identified as the date on which the Obligations are to be repaid; and
(ii) this Agreement shall terminate on the date thereafter that the Obligations
are paid in full (except for such provisions that by their terms survive the
termination of this Agreement) and all Letters of Credit are returned to the L/C
Issuer for cancellation or Cash Collateralized in a manner satisfactory to
Administrative Agent and the L/C Issuer.  Prior to such time as Borrowers have
repaid all of the Obligations and return all Letters of Credit to L/C Issuer for
cancellation or such Letters of Credit are Cash Collateralized in a manner
satisfactory to Administrative Agent and the L/C Issuer and this Agreement is to
be terminated, if Borrowers are obtaining new financing from another lender,
each Borrower shall deliver such lender's indemnification of Administrative
Agent and Lenders, in form and substance satisfactory to Administrative Agent,
for checks or other amounts which Administrative Agent has credited to any
Borrower’s account, but which subsequently are dishonored, returned or reversed
for any reason or for automatic clearinghouse or wire transfers not yet posted
to such Borrower’s account.  If, during the term of this Agreement, Borrowers
prepay all of the Obligations, return all Letters of Credit for cancellation or
Cash Collateralizes such Letters of Credit in a manner satisfactory to
Administrative Agent and the L/C Issuer and this Agreement is terminated,
Borrowers jointly and severally agree to pay to Administrative Agent, for the
ratable benefit of Lenders as a prepayment fee, in addition to the payment of
all other Obligations, an amount equal to (i) two percent (2.0%) of the Maximum
Loan Amount if such prepayment occurs after the Closing Date but prior to the
first anniversary of the Closing Date, (ii) one percent (1.0%) of the Maximum
Loan Amount if such prepayment occurs on or after the first anniversary of the
Closing Date but prior to the second anniversary of the Closing Date, or
(iii) zero percent (0.0%) of the Maximum Loan Amount if such prepayment occurs
on or after the second anniversary of the Closing Date; provided, however, such
prepayment fee shall be waived in the event of a refinancing with CIBC US.

 

SECTION 11

REPRESENTATIONS AND WARRANTIES.

Each Loan Party hereby represents and warrants to Administrative Agent and
Lenders, which representations and warranties (whether appearing in this
Section 11 or elsewhere) shall be true at the time of each Loan Party's
execution hereof and the closing of the transactions described herein or related
hereto, shall remain true until the repayment in full and satisfaction of all
the Obligations and termination of this Agreement, and shall be remade by each
Loan Party at the time each Loan is made pursuant to this Agreement, provided,
that representations and warranties made as of a particular date shall be true
and correct as of such date.

11.1.Financial Statements and Other Information.

The financial statements and other information delivered or to be delivered by
each Loan Party to Administrative Agent or any Lender at or prior to the date of
this Agreement fairly present in all material respects the financial condition
of such Loan Party, and there has been no material adverse change in the
financial condition, the operations or any other status of such Loan Party since
the date of the financial statements delivered to Administrative Agent or any
Lender most recently prior to the date of this Agreement.  All written
information now or heretofore furnished by each Loan Party to Administrative
Agent or any Lender is true and correct in all material respects as of the date
with respect to which such information was furnished and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made.

 

-49-

--------------------------------------------------------------------------------

11.2.Locations.

The office where each Loan Party keeps its books, records and accounts (or
copies thereof) concerning the Collateral, each Loan Party's principal place of
business and all of each Loan Party's other places of business, locations of
Collateral and post office boxes and locations of bank accounts are as set forth
in Schedule 11.2 and at other locations within the continental United States of
which Administrative Agent has been advised by a Borrower in accordance with
Section 12.2.1.  The Collateral, including, without limitation, the Equipment
(except any part thereof which a Borrower shall have advised Administrative
Agent in writing consists of Collateral normally used in more than one state) is
kept, or, in the case of vehicles, based, only at the addresses set forth on
Schedule 11.2, and at other locations within the continental United States of
which Administrative Agent has been advised by a Borrower in writing in
accordance with Section 12.2.1.

11.3.Loans by Loan Parties.

No Loan Party has made any loans or advances to any Affiliate or other Person
except for advances authorized hereunder to employees, officers and directors of
each Loan Party for travel and other expenses arising in the ordinary course of
such Loan Party's business.

11.4.Accounts and Inventory.

Each Account or item of Inventory which a Borrower shall, expressly or by
implication, request Administrative Agent to classify as an Eligible Account or
as Eligible Inventory, respectively, shall, as of the time when such request is
made, conform in all respects to the requirements of such classification as set
forth in the respective definitions of Eligible Account and Eligible Inventory
as set forth herein and as otherwise established by Administrative Agent from
time to time.

11.5.Liens.

Each Loan Party is the lawful owner of all Collateral now purportedly owned or
hereafter purportedly acquired by such Loan Party, free from all liens, claims,
security interests and encumbrances whatsoever, whether voluntarily or
involuntarily created and whether or not perfected, other than the Permitted
Liens.

11.6.Organization, Authority and No Conflict.

Each Loan Party is an entity of the type set forth on Schedule 11.6, duly
organized, validly existing and in good standing in its state of organization
set forth on Schedule 11.6, its state organizational identification number is
set forth on Schedule 11.6, and is duly qualified and in good standing in all
states ’except where the failure to qualify could not reasonably be expected to
result in a Material Adverse Effect.  Each Loan Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver this
Agreement and the other Loan Documents to which it is a party and perform its
obligations hereunder and thereunder. Each Loan Party's execution, delivery and
performance of this Agreement and the other Loan Documents does not conflict
with the provisions of the organizational documents of such Loan Party, any
statute, regulation, ordinance or rule of law, or any agreement, contract or
other document which may now or hereafter be binding on such Loan Party, except
for conflicts with agreements, contracts or other documents which would not have
a Material Adverse Effect on such Loan Party, and such Loan Party's execution,
delivery and performance of this Agreement and the other Loan Documents shall
not result in the imposition of any lien or other encumbrance upon any of such
Loan Party's property (other than Permitted Liens) under any existing indenture,
mortgage, deed of trust, loan or credit agreement or other agreement or
instrument by which such Loan Party or any of its property may be bound or
affected.  If a Loan Party is a partnership or limited liability company, such
Loan Party has not expressly elected to have its equity interests treated as
"Securities" under and as defined in Article 8 of the Uniform Commercial Code as
in effect in the state of formation for such Loan Party9.  

 

-50-

--------------------------------------------------------------------------------

11.7.Litigation.

Except as disclosed on Schedule 11.7 hereto, there are no actions or proceedings
which are pending or, to the best of any Loan Party's knowledge, threatened
against any Loan Party or any Subsidiary which is reasonably likely to have a
Material Adverse Effect on such Loan Party or Subsidiary, and each Loan Party
shall, promptly upon becoming aware of any such pending or threatened action or
proceeding, give written notice thereof to Administrative Agent.  No Loan Party
has any Commercial Tort Claims pending other than those set forth on Exhibit D
hereto as Exhibit D may be amended from time to time.

11.8.Compliance with Laws and Maintenance of Permits; Taxes.

(i)Each Loan Party and each of their Subsidiaries has obtained all governmental
consents, franchises, certificates, licenses, authorizations, approvals and
permits, the lack of which would have a Material Adverse Effect on such Loan
Party or Subsidiary.  Each Loan Party and each of their Subsidiaries is in
compliance in all material respects with all applicable federal, state, local
and foreign statutes, orders, regulations, rules and ordinances (including,
without limitation, Environmental Laws) the failure to comply with which would
have a Material Adverse Effect on such Loan Party or Subsidiary.

(ii)Each Loan Party and each of their Subsidiaries has timely filed all Tax
returns and reports required by law to have been filed by it and has paid all
taxes and governmental charges due and payable with respect to such return or
otherwise owing by a Loan Party or a Subsidiary, except any such Taxes which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books and such proceedings stay the enforcement and collection upon any Lien for
such Taxes.  The Loan Parties and their Subsidiaries have made adequate reserves
on their books and records in accordance with GAAP for all Taxes that have
accrued but which are not yet due and payable.  Neither any Loan Party nor any
Subsidiary has participated in any transaction that relates to a year of the
taxpayer (which is still open under the applicable statute of limitations) which
is a "reportable transaction" within the meaning of Treasury Regulation Section
1.6011-4(b)(2) (irrespective of the date when the transaction was entered into).

11.9.Affiliate Transactions.

Except as set forth on Schedule 11.9 hereto or as permitted pursuant to
Section 11.3 hereof, no Loan Party is conducting, permitting or suffering to be
conducted, transactions with any Affiliate other than transactions with
Affiliates for the purchase or sale of Inventory or services in the ordinary
course of business pursuant to terms that are no less favorable to such Loan
Party than the terms upon which such transactions would have been made had they
been made to or with a Person that is not an Affiliate.

11.10.Names and Trade Names.

Each Loan Party's name has always been as set forth on the first page of this
Agreement and no Loan Party uses any trade names, assumed names, fictitious
names or division names in the operation of its business, except as set forth on
Schedule 11.10 hereto.

11.11.Equipment.

Except for Permitted Liens, each Loan Party has good and indefeasible and
merchantable title to and ownership of all Equipment.  No Equipment is a Fixture
to real estate unless such real estate is owned by a Loan Party and is subject
to a mortgage in favor of Administrative Agent other than with respect Equipment
that is a Fixture to real estate that is subject to a mortgage in favor of
Rooster pursuant to the Rooster Loan Documents, or if such real estate is
leased, is, within thirty (30) days after the Closing Date, subject to a
landlord's agreement in favor of Administrative Agent on

 

-51-

--------------------------------------------------------------------------------

terms acceptable to Administrative Agent, or an accession to other personal
property unless such personal property is subject to a first priority lien in
favor of Administrative Agent.

11.12.Enforceability.

This Agreement and the other Loan Documents to which a Loan Party is a party are
the legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms.

11.13.Solvency.

Each Loan Party is, after giving effect to the transactions contemplated hereby,
solvent, able to pay its debts as they become due, has capital sufficient to
carry on its business, now owns property having a value both at fair valuation
and at present fair saleable value greater than the amount required to pay its
debts, and will not be rendered insolvent by the execution and delivery of this
Agreement or any of the other Loan Documents or by completion of the
transactions contemplated hereunder or thereunder.

11.14.Debt.

Except as set forth on Schedule 11.14, as of the Closing Date, no Loan Party is
obligated (directly or indirectly), for any Debt for borrowed money other than
the Obligations.

11.15.Margin Security and Use of Proceeds.

No Loan Party owns any margin securities, and none of the proceeds of the Loans
hereunder shall be used for the purpose of (a) purchasing or carrying any margin
securities or for the purpose of reducing or retiring any Debt which was
originally incurred to purchase any margin securities or for any other purpose
not permitted by Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time, or (b) making any loans to Non-Loan Party
Subsidiaries.

11.16.Parent, Subsidiaries and Affiliates.

Except as set forth on Schedule 11.16 hereto, no Loan Party has Parents,
Subsidiaries or other Affiliates or divisions, nor is any Loan Party engaged in
any joint venture or partnership with any other Person.

11.17.No Defaults.

No Loan Party nor any Subsidiary is in default under any material contract,
lease or commitment to which it is a party or by which it is bound, nor does any
Loan Party know of any dispute regarding any contract, lease or commitment which
would have a Material Adverse Effect on such Loan Party or Subsidiary.

11.18.Employee Matters.

There are no controversies pending or threatened between any Loan Party or any
of their Subsidiaries and any of its employees, agents or independent
contractors other than employee grievances arising in the ordinary course of
business which would not, in the aggregate, have a Material Adverse Effect on
such Loan Party or Subsidiary, and each Loan Party and each Subsidiary is in
compliance with all federal and state laws respecting employment and employment
terms, conditions and practices except for such non-compliance which would not
have a Material Adverse Effect on such Loan Party or Subsidiary.

 

-52-

--------------------------------------------------------------------------------

11.19.Intellectual Property.

Each Loan Party possesses adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, trade styles and
trade names to continue to conduct its business as heretofore conducted by it
except to the extent that the failure to possess such items would not have a
Material Adverse Effect on such Loan Party.

11.20.Environmental Matters.

No Loan Party nor any Subsidiary has generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off its premises (whether or not owned by it) in any manner
which at any time violates in any material respect any Environmental Law or any
license, permit, certificate, approval or similar authorization thereunder and
the operations of each Loan Party and Subsidiary comply in all material respects
with all Environmental Laws and all licenses, permits, certificates, approvals
and similar authorizations thereunder.  There has been no investigation,
proceeding, complaint, order, directive, claim, citation or notice by any
governmental authority or any other Person, nor is any pending or to the best of
any Loan Party's knowledge threatened with respect to any non-compliance with or
violation of the requirements of any Environmental Law by any Loan Party or
Subsidiary or the release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter, which affects such Loan Party or
such Subsidiary, or any Loan Party’s or any Subsidiary’s business, operations or
assets or any properties at which such Loan Party or such Subsidiary has
transported, stored or disposed of any Hazardous Materials.  No Loan Party nor
any Subsidiary has material liability (contingent or otherwise) in connection
with a release, spill or discharge, threatened or actual, of any Hazardous
Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.

11.21.ERISA Matters.

(a)(i) Each Plan complies with, and has been operated in accordance with, all
applicable laws, including ERISA and the Code, and the terms of such Plan; (ii)
any Plan intended by a Loan Party or a Subsidiary to be qualified under Section
401 of the Code is so qualified and (iii) no Loan Party nor any Subsidiary has
any liability for any damages, fines, penalties, excise taxes or other similar
amounts with respect to any Plan.

(b)The Unfunded Liability of all Plans does not in the aggregate exceed twenty
percent (20%) of the Total Plan Liability for all such Plans.  Each Plan and any
other employee benefit plan within the meaning of Section 3(3) of ERISA for
which a Loan Party or a Subsidiary may have liability to contribute complies in
all material respects with all applicable requirements of law and
regulations.  No contribution failure under Section 412 of the Code, Section 302
of ERISA or the terms of any Plan has occurred with respect to any Plan,
sufficient to give rise to a Lien under Section 303(k) of ERISA or Section
430(k) of the Code, or otherwise to have a Material Adverse Effect.  There are
no pending or, to the knowledge of any Loan Party, threatened, claims, actions,
investigations or lawsuits against any Plan, any fiduciary of any Plan, or any
Loan Party, any Subsidiary or other any member of the Controlled Group with
respect to a Plan which could reasonably be expected to have a Material Adverse
Effect.  Neither any Loan Party, nor any Subsidiary, nor any other member of the
Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Plan
which would subject that Person to any material liability.  Within the past five
years, neither any Loan Party, nor any Subsidiary nor any other member of the
Controlled Group has engaged in a transaction which resulted in a Plan with an
Unfunded Liability being transferred out of the Controlled Group, which could
reasonably be expected to have a Material Adverse Effect.  No Termination Event
has occurred or is reasonably expected to occur with respect to any Plan, which
could reasonably be expected to have a Material Adverse Effect.  Each "employee"
pension benefit plan within the meaning of Section 3(2) of a Loan Party or a
Subsidiary that is intended to be qualified under Section 401(a) of the Code has
secured a determination letter or opinion letter

 

-53-

--------------------------------------------------------------------------------

from the IRS to that effect, and such determination letter or opinion letter is
in effect.  No Loan Party nor any Subsidiary has incurred any material excise
taxes under Chapter 43 of the Code with respect to any employee benefit plan
within the meaning of Section 3(3) of ERISA.

(c)All contributions (if any) have been made to any "multiemployer plan" (as
such term is defined in Section 4001(3) of ERISA) (a "Multiemployer Plan") that
are required to be made by a Loan Party, a Subsidiary or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; no Loan Party, no Subsidiary nor any other
member of the Controlled Group has withdrawn or partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan; and no Loan Party, no Subsidiary nor any other member of the
Controlled Group has received any notice that any Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

11.22.Investment Company Act.

No Loan Party is an "investment company" or a company "controlled" by an
"investment company" or a "subsidiary" of an "investment company" within the
meaning of the Investment Company Act of 1940.

11.23.Anti-Terrorism Laws.

(a)No Loan Party or Subsidiary thereof (and, to the knowledge of each Loan
Party, no joint venture thereof) is in violation in any material respects of any
United States Requirements of Law relating to terrorism, sanctions or money
laundering (the "Anti-Terrorism Laws"), including the United States Executive
Order No. 13224 on Terrorist Financing (the "Anti-Terrorism Order") and the USA
Patriot Act.

(b)No Loan Party or Subsidiary thereof (and, to the knowledge of each Loan
Party, no joint venture thereof) (i) is listed in the annex to, or is otherwise
subject to the provisions of, the Anti-Terrorism Order, (ii) is owned or
controlled by, or acting for or on behalf of, any person listed in the annex to,
or is otherwise subject to the provisions of, the Anti-Terrorism Order, (iii)
commits, threatens or conspires to commit or supports "terrorism" as defined in
the Anti-Terrorism Order or (iv) is named as a "specially designated national
and blocked person" in the most current list published by OFAC.

(c)No Loan Party or Subsidiary thereof (and, to the knowledge of each Loan
Party, no joint venture or other Affiliate thereof) (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any person described in clauses (b)(i) through (b)(iv)
above, (ii) deals in, or otherwise engages in any transactions relating to, any
property or interests in property blocked pursuant to the Anti-Terrorism Order
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

11.24.[Reserved].

11.25.USA Patriot Act; Sanctions; Anti-Corruption; Beneficial Ownership.

11.25.1.USA Patriot Act. To the extent applicable, each Borrower and each of its
Subsidiaries is in compliance in all material respects with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury

 

-54-

--------------------------------------------------------------------------------

Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act.

11.25.2.Sanctioned Persons. None of Borrowers, any of their Subsidiaries or any
director, officer, employee, agent, or affiliate of Borrowers or any of their
Subsidiaries is a Person that is, or is owned  or controlled by Persons that
are:  (i) the subject or target of any sanctions administered or enforced by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, the Australian Department of Foreign Affairs and
Trade (collectively, “Sanctions”), or (ii) located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
(including, without limitation, currently, Crimea, Cuba, Iran, North Korea,
Sudan and Syria).

11.25.3.Dealings with Sanctioned Persons. For the past five years, neither any
Borrower nor any of a Borrower’s Subsidiaries have knowingly engaged in, or is
now knowingly engaged in any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was,
or whose government is or was, the subject of Sanctions.

11.25.4.Anti-Corruption Laws. Each Borrower, its Subsidiaries and their
respective directors, officers and employees and, to the knowledge of each
Borrower, the agents of such Borrower and its Subsidiaries, are in compliance
with the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”) and any other applicable anti-corruption law
in all material respects.  Each Borrower and its Subsidiaries have instituted
and maintain policies and procedures designed to promote and achieve continued
compliance therewith.

11.25.5.Certificate of Beneficial Ownership.  As of Closing Date, the
information contained in the Certificate of Beneficial Ownership is true,
correct and complete.

 

SECTION 12

AFFIRMATIVE COVENANTS.

Until payment and satisfaction in full of all Obligations and termination of
this Agreement, unless Borrowers obtain Required Lenders' prior written consent
waiving or modifying any of any Loan Party's covenants hereunder in any specific
instance, each Loan Party covenants and agrees as follows:

12.1.Maintenance of Records.

Each Loan Party shall at all times keep accurate and complete books, records and
accounts with respect to all of such Loan Party's business activities, in
accordance with sound accounting practices and GAAP consistently applied, and
shall keep such books, records and accounts, and any copies thereof, only at the
addresses indicated for such purpose on Schedule 11.2.

12.2.Notices.

Each Loan Party shall:

12.2.1.Locations.  Promptly (but in no event less than ten (10) days prior to
the occurrence thereof) notify Administrative Agent of the proposed opening of
any new place of business or new location of Collateral, the closing of any
existing place of business or location of Collateral, any change of the location
of any Loan Party's books, records and accounts (or copies thereof), the opening
or closing of any post office box, the opening or closing of any bank account
or, if any of the Collateral consists of Goods of a type normally used in more
than one state, the use of any such Goods in any state other than a state in
which such Borrower or such Loan Party has previously advised Administrative
Agent that such Goods will be used.

 

-55-

--------------------------------------------------------------------------------

12.2.2.Eligible Accounts and Inventory.  Promptly upon becoming aware thereof,
notify Administrative Agent if any Account or Inventory identified by a Borrower
to Administrative Agent as an Eligible Account or Eligible Inventory becomes
ineligible for any reason.

12.2.3.Litigation and Proceedings.  Promptly upon becoming aware thereof, notify
Administrative Agent of any actions or proceedings which are pending or
threatened against a Loan Party which seek damages in excess of $250,000.00 or
which would, if adversely determined, be reasonably expected to have a Material
Adverse Effect on such Loan Party and of any Commercial Tort Claims of any
Borrower which may arise, which notice shall constitute such Loan Party's
authorization to amend Exhibit D to add such Commercial Tort Claim.

12.2.4.Names and Trade Names.  Notify Administrative Agent within ten (10) days
of the change of its name or the use of any trade name, assumed name, fictitious
name or division name not previously disclosed to Administrative Agent in
writing.

12.2.5.ERISA Matters.  Promptly notify Administrative Agent of (i) the
occurrence of any Reportable Event which might result in the termination by the
Pension Benefit Guaranty Corporation (the “PBGC”) of any employee benefit plan
subject to Title IV of ERISA ("Plan") covering any officers or employees of a
Loan Party or any Subsidiary, any benefits of which are, or are required to be,
guaranteed by the PBGC, (ii) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
(iii) its intention to terminate or withdraw from any Plan, (iv) the receipt of
any notice that any Multiemployer Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of an excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent, or (v) the
receipt of any notice from a Governmental Authority that any Plan intended to be
qualified under Section 401 of the Code is not so qualified or that damages,
fines, excise taxes, or penalties may be imposed on any Loan Party with respect
to a Plan.

12.2.6.Environmental Matters.  Promptly notify Administrative Agent upon
becoming aware of any investigation, proceeding, complaint, order, directive,
claim, citation or notice with respect to any non-compliance with or violation
of the requirements of any Environmental Law by any Loan Party or Subsidiary
thereof, or the generation, use, storage, treatment, transportation, manufacture
handling, production or disposal of any Hazardous Materials or any other
environmental, health or safety matter which affects any Loan Party or any
Subsidiary thereof, or its business operations or assets or any properties at
which any Loan Party or Subsidiary has transported, stored or disposed of any
Hazardous Materials unless the foregoing could not reasonably be expected to
have a Material Adverse Effect on such Loan Party or Subsidiary.

12.2.7.Related Transaction Notices.  Promptly following receipt, copies of any
notices (including notices of default or acceleration) received from any holder
or trustee of, under or with respect to the Related Transactions. Furthermore,
not later than five (5) Business Days prior to the closing date thereof,
Borrowers shall cause to be delivered to Administrative Agent true and correct
copies of the Related Transactions Documents set forth on Annex 2 hereto, with
no material changes from the terms previously disclosed to Administrative
Agent.  

12.2.8.Default; Material Adverse Change.  Promptly advise Administrative Agent
of the occurrence of any event having or causing a Material Adverse Effect on
any Loan Party, the occurrence of any Default or Event of Default hereunder.

12.2.9.Certificate of Beneficial Ownership. (a) Promptly after any change in the
individual(s) identified as a beneficial owner in the Certificate of Beneficial
Ownership and in no event later than contemporaneously with the next scheduled
delivery of financial statements pursuant to Section 9, deliver to
Administrative Agent and each Lender an updated Certificate of Beneficial
Ownership in form and substance acceptable to Administrative Agent and, (b)
promptly

 

-56-

--------------------------------------------------------------------------------

from time to time, deliver to Administrative Agent and each Lender such other
information and documentation related to compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and Beneficial Ownership Regulation, as any Lender or Administrative Agent
may reasonably request.

All of the foregoing notices shall be provided by Borrowers to Administrative
Agent in writing.

12.3.Compliance with Laws and Maintenance of Permits.

Each Loan Party shall, and shall cause each Subsidiary to, maintain all
governmental consents, franchises, certificates, licenses, authorizations,
approvals and permits, the lack of which would have a Material Adverse Effect on
such Loan Party or Subsidiary and each Loan Party shall, and shall cause each
Subsidiary to, remain in compliance with all applicable federal, state, local
and foreign statutes, orders, regulations, rules and ordinances (including,
without limitation, Environmental Laws and statutes, orders, regulations, rules
and ordinances relating to taxes, employer and employee contributions and
similar items, securities, ERISA or employee health and safety) the failure with
which to comply would have a Material Adverse Effect on such Loan Party or
Subsidiary.  Following any determination by Administrative Agent that there is
non-compliance, or any condition which requires any action by or on behalf of
any Loan Party or Subsidiary in order to avoid non-compliance, with any
Environmental Law, at Loan Parties’ expense cause an independent environmental
engineer acceptable to Administrative Agent to conduct such tests of the
relevant site(s) as are appropriate and prepare and deliver a report setting
forth the results of such tests, a proposed plan for remediation and an estimate
of the costs thereof.

12.4.Inspection, Audits and Appraisals.

Each Loan Party shall permit Administrative Agent, or any Persons designated by
it, to call at such Loan Party's places of business during regular business
hours (unless an Event of Default has occurred and is continuing, then at any
reasonable time), and, without hindrance or delay, to inspect the Collateral and
to inspect, audit, check and make extracts from such Loan Party's books,
records, journals, orders, receipts and any correspondence and other data
relating to such Loan Party's business, the Collateral or any transactions
between the parties hereto, and shall have the right to make such verification
concerning such Loan Party's business as Administrative Agent may consider
reasonable under the circumstances.  Each Loan Party shall furnish to
Administrative Agent such information relevant to Administrative Agent's rights
under this Agreement and the other Loan Documents as Administrative Agent shall
at any time and from time to time request.  Administrative Agent, through its
officers, employees or agents shall have the right, at any time and from time to
time, to verify the validity, amount or any other matter relating to any of any
Loan Party's Accounts, by mail, telephone, telecopy, electronic mail, or
otherwise.  Each Loan Party authorizes Administrative Agent and its agents to
discuss the affairs, finances and business of such Loan Party with any officers,
employees or directors of each Loan Party or with its Parent or any Affiliate or
the officers, employees or directors of its Parent or any Affiliate, and to
discuss the financial condition of each Loan Party with such Loan Party's
independent public accountants.  Any such discussions shall be without liability
to Administrative Agent or to such Loan Party's independent public
accountants.  Administrative Agent may engage appraisers to appraise the
Collateral at such intervals as Administrative Agent shall determine and each
Loan Party shall cooperate with such appraisers including providing access to
the Collateral and its books and records to such appraisers during regular
business hours (unless an Event of Default has occurred and is continuing, then
at any reasonable time).  Borrowers shall pay to Administrative Agent all
customary fees  and all reasonable costs and out-of-pocket expenses incurred by
Administrative Agent in the exercise of its rights hereunder, and all of such
fees, costs and expenses shall constitute Obligations hereunder, shall be
payable on demand and, until paid, shall bear interest at the highest rate then
applicable to Loans hereunder.  Any Lender may accompany Administrative Agent on
any such audit or inspection at its own cost.  Notwithstanding the foregoing,
provided no Event of Default then exists, (y) Administrative Agent shall limit
the number of field audits to no more than two (2) in any Fiscal Year, and (z)
Borrowers shall not be required to reimburse Lender for audit fees related to
such two (2) field audits in excess of $40,000 in any Fiscal Year.

 

-57-

--------------------------------------------------------------------------------

12.5.Insurance.

Each Loan Party shall:

12.5.1.Casualty Insurance; Business Interruption Insurance.  Keep the Collateral
properly housed and insured for the full insurable value thereof against loss or
damage by fire, theft, explosion, sprinklers, collision (in the case of motor
vehicles) and such other risks as are customarily insured against by Persons
engaged in businesses similar to that of such Loan Party, with such companies,
in such amounts, with such deductibles, and under policies in such form, as
shall be reasonably satisfactory to Administrative Agent.  Within thirty (30)
days following a request by Administrative Agent, Borrowers shall deliver
original (or certified) copies of such policies of insurance to Administrative
Agent, together with evidence of payment of all premiums therefor, such policies
shall contain an endorsement, in form and substance reasonably acceptable to
Administrative Agent, showing loss under such insurance policies payable to
Administrative Agent.  Such endorsement, or an independent instrument furnished
to Administrative Agent, shall provide that the insurance company shall give
Administrative Agent at least thirty (30) days (except for non-payment of
premium, in which case a ten (10) days) written notice before any such policy of
insurance is altered or canceled and that no act, whether willful or negligent,
or default of such Loan Party or any other Person shall affect the right of
Administrative Agent or Lenders to recover under such policy of insurance in
case of loss or damage.  In addition, each Loan Party shall cause to be executed
and delivered to Administrative Agent an assignment of proceeds of its business
interruption insurance policies.  Each Loan Party hereby directs all insurers
under all policies of insurance to pay all proceeds payable thereunder directly
to Administrative Agent.  Each Loan Party irrevocably makes, constitutes and
appoints Administrative Agent (and all officers, employees or agents designated
by Administrative Agent) as such Loan Party's true and lawful attorney (and
agent-in-fact) for the purpose of making, settling and adjusting claims under
such policies of insurance, endorsing the name of such Loan Party on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and making all determinations and decisions with respect to such
policies of insurance, provided however, that if no Event of Default shall have
occurred and is continuing, each Loan Party may make, settle and adjust claims
involving less than $250,000.00 in the aggregate without Administrative Agent's
consent.

12.5.2.Liability Insurance.  Maintain, at its expense, such public liability and
third party property damage insurance as is customary for Persons engaged in
businesses similar to that of such Loan Party with such companies and in such
amounts, with such deductibles and under policies in such form as shall be
reasonably satisfactory to Administrative Agent and within thirty (30) days
following request by Administrative Agent, Borrowers shall deliver original (or
certified) copies of such policies to Administrative Agent, together with
evidence of payment of all premiums therefor.  Each such policy shall contain an
endorsement showing Administrative Agent and Lenders as additional insured
thereunder and providing that the insurance company shall give Administrative
Agent at least thirty (30) days (except for non-payment of premium, in which
case a ten (10) days) written notice before any such policy shall be altered or
canceled.

12.5.3.ADMINISTRATIVE AGENT MAY PURCHASE INSURANCE.  IF ANY LOAN PARTY AT ANY
TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE POLICIES OF
INSURANCE REQUIRED ABOVE (AND PROVIDE EVIDENCE THEREOF TO ADMINISTRATIVE AGENT)
OR TO PAY ANY PREMIUM RELATING THERETO, THEN ADMINISTRATIVE AGENT, WITHOUT
WAIVING OR RELEASING ANY OBLIGATION OR DEFAULT BY BORROWERS HEREUNDER, MAY (BUT
SHALL BE UNDER NO OBLIGATION TO) OBTAIN AND MAINTAIN SUCH POLICIES OF INSURANCE
AND PAY SUCH PREMIUMS AND TAKE SUCH OTHER ACTIONS WITH RESPECT THERETO AS
ADMINISTRATIVE AGENT DEEMS ADVISABLE UPON NOTICE TO BORROWERS.  SUCH INSURANCE,
IF OBTAINED BY ADMINISTRATIVE AGENT, MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY'S
INTERESTS OR PAY ANY CLAIM MADE BY OR AGAINST ANY LOAN PARTY WITH RESPECT TO THE
COLLATERAL.  SUCH INSURANCE MAY BE MORE EXPENSIVE THAN THE COST OF INSURANCE ANY
LOAN PARTY MAY BE ABLE TO OBTAIN ON ITS OWN AND MAY BE CANCELLED ONLY UPON THE
APPLICABLE LOAN PARTY PROVIDING EVIDENCE THAT IT HAS OBTAINED THE

 

-58-

--------------------------------------------------------------------------------

INSURANCE AS REQUIRED ABOVE.  ALL SUMS DISBURSED BY ADMINISTRATIVE AGENT IN
CONNECTION WITH ANY SUCH ACTIONS, INCLUDING, WITHOUT LIMITATION, COURT COSTS,
EXPENSES, OTHER CHARGES RELATING THERETO AND REASONABLE ATTORNEY COSTS, SHALL
CONSTITUTE LOANS HEREUNDER, SHALL BE PAYABLE ON DEMAND BY BORROWERS TO
ADMINISTRATIVE AGENT AND, UNTIL PAID, SHALL BEAR INTEREST AT THE HIGHEST RATE
THEN APPLICABLE TO LOANS HEREUNDER.  THIS PROVISION SHALL CONSTITUTE THE NOTICE
TO THE APPLICABLE LOAN PARTY REQUIRED PURSUANT TO PARAGRAPH (3) OF SECTION
180/10 OF CHAPTER 815 OF THE ILLINOIS COMPILED STATUTES (2004).

12.6.Collateral.

Each Loan Party shall keep the Collateral in good condition, repair and order
and shall make all necessary repairs to the Equipment and replacements thereof
so that the operating efficiency and the value thereof shall at all times be
preserved and maintained in all material respects.  Each Loan Party shall permit
Administrative Agent to examine any of the Collateral at any reasonable time and
wherever the Collateral may be located and, each Loan Party shall, immediately
upon request therefor by Administrative Agent, deliver to Administrative Agent
any and all evidence of ownership of any of the Equipment including, without
limitation, certificates of title and applications of title.  Each Loan Party
shall, at the request of Administrative Agent, indicate on its records
concerning the Collateral a notation, in form satisfactory to Administrative
Agent, of the security interest of Administrative Agent hereunder.  Upon
Administrative Agent’s request, each Loan Party shall deliver or cause to be
delivered to Administrative Agent landlord's agreements, bailee agreements,
warehouseman's agreements and other collateral access agreements with respect to
each location of Collateral with an aggregate value of assets exceeding
$500,000.00 now existing or hereafter arising.  For purposes of clarification,
at all times from and after the date that is 30 days after the Closing Date,
Borrowers will certify on each loan report and certificate delivered to
Administrative Agent pursuant to Section 9.1 that no Inventory is included in
Eligible Inventory unless the location of such Inventory is subject to a
collateral access agreement in form and substance satisfactory to Administrative
Agent.

12.7.Use of Proceeds.

All monies and other property obtained by Borrowers from Administrative Agent
and Lenders pursuant to this Agreement shall be used solely to (i) finance the
Related Transactions as set forth in Annex 2, (ii) refinance Debt outstanding
immediately prior to the Closing Date, (iii) for Permitted Acquisitions and (iv)
for working capital and other business purposes of Borrowers, and shall not be
used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of (x) "purchasing or carrying" any margin stock, (y)
funding, supporting or paying any obligation under the Seed Australia Loan
Documents, or (z) loaning or distributing funds to Non-Loan Party Subsidiaries
other than as permitted hereunder.

12.8.Taxes.

Each Loan Party shall, and shall cause each Subsidiary to, file all required tax
returns and pay all of its taxes when due, subject to any extensions granted by
the applicable taxing authority, including, without limitation, taxes imposed by
federal, state or municipal agencies, and shall cause any liens for taxes to be
promptly released; provided, that each Loan Party and each Subsidiary shall have
the right to contest the payment of such taxes in good faith by appropriate
proceedings so long as (i) the amount so contested is shown on such Loan Party's
or Subsidiary’s financial statements; (ii) the contesting of any such payment
does not give rise to a lien for taxes; (iii) Borrowers keep on deposit with
Administrative Agent (such deposit to be held without interest) or a reserve is
maintained against Borrowers’ availability to borrow money under Section 2.1, in
either case, in an amount of money which, in the sole judgment of Administrative
Agent, is sufficient to pay such taxes and any interest or penalties that may
accrue thereon; and (iv) if such Loan Party or Subsidiary fails to prosecute
such contest with reasonable diligence, Administrative Agent may apply the money
so deposited in payment of such taxes.  If any Loan Party or Subsidiary fails to
pay any such taxes and in the absence of any such contest by such Loan Party or
Subsidiary, Administrative Agent may (but shall be under no obligation

 

-59-

--------------------------------------------------------------------------------

to) advance and pay any sums required to pay any such taxes and/or to secure the
release of any lien therefor, and any sums so advanced by Administrative Agent
shall constitute Loans hereunder, shall be payable by Borrowers to
Administrative Agent on demand, and, until paid, shall bear interest at the
highest rate then applicable to Loans hereunder.

12.9.Intellectual Property.

Each Loan Party shall maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, trade styles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it unless the failure to maintain any of the foregoing
could not reasonably be expected to have a Material Adverse Effect on such Loan
Party.

12.10.Checking Accounts and Cash Management Services.

Unless Administrative Agent otherwise consents in writing, in order to
facilitate Administrative Agent's maintenance and monitoring of the Collateral,
each Loan Party shall maintain, and shall cause each Loan Party to maintain its
general checking/controlled disbursement account and its other deposit accounts
with Administrative Agent.  Each Loan Party shall be responsible for all normal
charges assessed thereon.  Each Loan Party shall notify Administrative Agent in
writing ten (10) days prior to opening any new Deposit Account and shall enter
into a control agreement satisfactory to Administrative Agent for each such
Deposit Account of such Loan Party on or before the opening of such Deposit
Account.  Notwithstanding the foregoing, Loan Parties shall be permitted to
maintain their existing bank accounts maintained with KeyBank for a period not
to exceed ninety (90) days after the Closing Date, provided all of the Loan
Parties’ Account and other collections are promptly remitted to Lender for
application to the Obligations in a manner satisfactory to Administrative
Agent.  

12.11.USA Patriot Act, Bank Secrecy Act and Office of Foreign Asset Control

(a)Ensure, and cause each other Loan Party to ensure, that no Person who owns a
controlling interest in or otherwise controls a Loan Party is or shall be (i)
listed on the Specially Designated Nationals and Blocked Person List maintained
by OFAC, Department of the Treasury, and/or any other similar lists maintained
by OFAC pursuant to any authorizing statute, Executive Order or regulation or
(ii) a Person designated under Section 1(b), (c) or (d) of Executive Order No.
13224 (September 23, 2001), any related enabling legislation or any other
similar Executive Orders, and

(b)comply, and cause each other Loan Party to comply, with all applicable Bank
Secrecy Act ("BSA") and anti-money laundering laws and regulations.

12.12.Related Transaction.

The Related Transaction shall close not later than April 1, 2020 unless
Borrowers irrevocably elect to not close the Related Transaction.  As of the
closing date thereof, the Related Transactions shall be consummated in
accordance with the terms of the Related Transaction Documents and applicable
law and all necessary consents and approvals shall have been obtained in
connection therewith, with no material changes from the terms thereof previously
disclosed to Administrative Agent.  Prior to closing the Related Transaction,
Borrowers shall provide evidence satisfactory to Administrative Agent that
immediately after giving effect to (A) the closing of the Related Transaction
and all payments required to be made in connection with such closing, (B) the
making of any Loans requested to be made in connection with such closing, (C) 
the payment of all fees due upon such date,  and (D) the payment or
reimbursement by Borrowers of all closing costs and expenses incurred in
connection with the transactions contemplated thereby, Borrowers have Excess
Availability of not less than [***] Dollars ($[***]).

 

-60-

--------------------------------------------------------------------------------

 

SECTION 13

NEGATIVE COVENANTS.

Until payment and satisfaction in full of all Obligations (other than inchoate
indemnity obligations which expressly survive the termination of this Agreement)
and termination of this Agreement, unless Borrowers obtain Required Lenders'
prior written consent waiving or modifying any of the Loan Parties' covenants
hereunder in any specific instance, each Loan Party agrees as follows:

13.1.Guaranties.

Other than the Seed Australia Guarantee in an aggregate guaranty amount not to
exceed Fifteen Million Australian Dollars (AUD $15,000,000), no Loan Party nor
any Subsidiary shall assume, guarantee or endorse, or otherwise become liable in
connection with, the obligations of any Person, except by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business.

13.2.Debt.

No Loan Party nor any Subsidiary shall create, incur, assume or become obligated
(directly or indirectly), for any Debt other than the Obligations, except that
the Loan Parties and Subsidiaries may (i) incur Subordinated Debt; (ii) maintain
their present Debt listed on Schedule 11.14 hereto; (iii) incur Contingent
Liabilities arising with respect to customary indemnification obligations and
earn out payments and with respect to Non-Loan Party Subsidiaries deferred
consideration from the proceeds of Inventory and accounts receivable
(subordinated to the Obligations in a manner satisfactory to Administrative
Agent unless waived by Administrative Agent) in favor seller in connection with
the Related Transactions or in connection with Permitted Acquisitions and
purchases in connection with dispositions permitted under this Agreement;
(iv) incur purchase money Debt or capitalized lease obligations in connection
with Capital Expenditures permitted pursuant to Section 14.5 hereof incurred in
connection with the purchase of Equipment; (v) incur Hedging Obligation approved
by Administrative Agent and in favor of a Lender or an Affiliate thereof for
bona fide hedging purposes and not for speculation;(vi) solely with respect to
the Loan Parties, incur operating lease obligations requiring payments not to
exceed $2,000,000.00 in the aggregate during any Fiscal Year of the Loan
Parties; (vii) make loans to, and guaranties of Debt of, one another so long as
(X) each is a Loan Party, or (Y) with respect to Non-Loan Party Subsidiaries,
the amount thereof does not exceed $250,000.00 in the aggregate; (viii) incur
other unsecured Debt, in addition to the Debt listed above, in an aggregate
principal amount not to exceed $250,000.00, (ix) incur the Rooster Debt, so long
as such Debt is subject to the Rooster Intercreditor Agreement, (x) upon
consummation of the Related Transactions, incur the Debt as set forth on Annex
2, provided any such Debt is subject to the Related Transactions Subordination
Agreement, and (xi) maintain Debt pursuant to extensions, renewals and
refinancing of the Debt set forth in clauses (i), (ii) and (iv) above so long as
the principal amount of such Debt is not increased (and any terms with respect
to clause (i) above are permitted by the applicable subordination agreement).

13.3.Liens.

No Loan Party nor any Subsidiary shall grant or permit to exist (voluntarily or
involuntarily) any lien, claim, security interest or other encumbrance
whatsoever on any of its assets, other than Permitted Liens.

13.4.Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside
the Ordinary Course of Business.

No Loan Party shall (i) enter into any merger or consolidation, other than in
connection with a Permitted Acquisition; provided, however, a Loan Party or any
of its Subsidiaries may merge with another Loan Party so long as the Loan Party
is the surviving entity,(ii) change the state of such Loan Party's organization
or enter into any transaction which has the effect of changing such Loan Party's
state of organization; (iii) sell, lease or otherwise dispose of any of its
assets other than (X) in

 

-61-

--------------------------------------------------------------------------------

the ordinary course of business, (Y) assets that are obsolete or no longer
useful in such Loan Party’s business; provided, however, a Loan Party may sell,
lease or otherwise dispose of its assets to another Loan Party, or (Z) as
permitted pursuant to the Rooster Intercreditor Agreement; (iv) purchase the
stock, other equity interests or all or a material portion of the assets of any
Person or division of such Person, other than in connection with a Permitted
Acquisition or the Related Transactions; or (v) enter into any other transaction
outside the ordinary course of such Loan Party's business (other than a
Permitted Acquisition), including, without limitation, any purchase, redemption
or retirement of any shares of any class of its stock or any other equity
interest, and any issuance of any shares of, or warrants or other rights to
receive or purchase any shares of, any class of its stock or any other equity
interest.  No Loan Party shall form any Subsidiaries or enter into any joint
ventures or partnerships with any other Person other than for purposes of
consummating a Permitted Acquisition.

13.5.Restricted Payments.

No Loan Party shall make any Restricted Payments except for the following: (i)
payments of dividends or other distributions by Subsidiaries of Borrowers to
Borrowers or to other Subsidiaries of Borrowers that are Loan Parties; (ii)
payments with respect to Subordinated Debt to the extent such payments are
permitted pursuant to the subordination agreement or other subordination terms
applicable thereto, (iii) so long as no Event of Default is continuing and (a)
the applicable Loan Party shall not be a separately taxable entity for federal
income tax purposes, and (b) such Loan Party gives Administrative Agent
sufficient documentation to verify compliance with this clause one (1) Business
Day prior to the distribution, such Loan Party may make Permitted Tax
Distributions, (iv) so long as no Event of Default is continuing or would not be
caused thereby on a pro forma basis, repurchases of a Loan Party’s stock in the
aggregate amount not to exceed $1,000,000.00 in any Fiscal Year, provided such
Loan Party gives Administrative Agent sufficient documentation to verify
compliance with such requirements one (1) Business Day prior to the redemption,
and (v) so long as no Event of Default is continuing, regularly scheduled
payments (but not prepayments) of principal and interest with respect to the
Rooster Debt and Related Transactions.

13.6.Investments; Loans.

No Loan Party and no Subsidiary shall purchase or otherwise acquire, or contract
to purchase or otherwise acquire, the obligations or stock of any Person, other
than (i) direct obligations of the United States, (ii) obligations insured by
the Federal Deposit Insurance Corporation and obligations unconditionally
guaranteed by the United States, (iii) provided no Default or Event of Default
then exists or would be caused thereby on a pro forma basis, loans to
Subsidiaries after the Closing Date in an aggregate amount not to exceed
$1,000,000 in any Fiscal Year, and (iv) Permitted Acquisitions; nor shall a Loan
Party or Subsidiary lend or otherwise advance funds to any Person except for
advances made to employees, officers and directors for travel and other expenses
arising in the ordinary course of business.

13.7.Fundamental Changes, Line of Business; Certain Documents.

No Loan Party shall (i) amend its organizational documents or change its Fiscal
Year unless (w) such actions would not have a Material Adverse Effect on the
such Loan Party; (x) such actions would not affect the obligations of any
Borrower or any Loan Party to Administrative Agent and Lenders; (y) such actions
would not adversely affect the interpretation of any of the terms of this
Agreement or the other Loan Documents and (z) Administrative Agent has received
ten (10) days prior written notice of such amendment or change (ii) amend or
modify any of the Related Transaction Documents other than immaterial
amendments, modifications and waivers not adverse to the interests of Lenders or
any documents evidencing Subordinated Debt except to the extent permitted
pursuant to the applicable subordination agreement or subordination terms
governing such Subordinated Debt or (iii) enter into a new line of business
materially different from such Loan Party's current business

 

-62-

--------------------------------------------------------------------------------

13.8.Equipment.

No Loan Party shall (i) permit any Equipment to become a Fixture to real
property after the Closing Date unless such real property is owned by such Loan
Party and is subject to a mortgage in favor of Administrative Agent, or if such
real estate is leased, is subject to a landlord's agreement in favor of
Administrative Agent on terms acceptable to Administrative Agent, or (ii) permit
any Equipment to become an accession to any other personal property unless such
personal property is subject to a first priority lien in favor of Administrative
Agent.

13.9.Affiliate Transactions.

Except as set forth on Schedule 11.9 hereto or as permitted pursuant to
Section 11.3 hereof, no Loan Party shall conduct, permit or suffer to be
conducted, transactions with Affiliates other than transactions for the purchase
or sale of Inventory or services in the ordinary course of business pursuant to
terms that are no less favorable to such Loan Party than the terms upon which
such transactions would have been made had they been made to or with a Person
that is not an Affiliate. Without limiting the foregoing, no Loan Party will
make any loans to, investments in or other transfers of property or business
opportunities to any Non-Loan Party Subsidiary, nor will any Loan Party engage
in any transaction with or for the benefit of a Non-Loan Party Subsidiary, other
than de minimus activities related to a Loan Party being the parent company of a
Non-Loan Party Subsidiary and de minimus transactions incidental
thereto.  Furthermore, any and all earn-out payments required to be made in
connection with the Related Transaction shall not be funded by any Loan Party or
any Subsidiary other than payments made from (y) cash equity received by the
Loan Parties for the express purpose of satisfying such earn-out payments, and
(z) the cash flow of [***] and [***].

13.10.Settling of Accounts.

No Borrower shall settle or adjust any Account identified by a Borrower as an
Eligible Account or with respect to which the Account Debtor is an Affiliate
without the consent of Administrative Agent, provided, that following the
occurrence and during the continuance of an Event of Default, no Loan Party
shall settle or adjust any Account without the consent of Administrative Agent.

 

SECTION 14

FINANCIAL COVENANTS.

Borrowers shall maintain and keep in full force and effect each of the financial
covenants set forth below:  

14.1.Consolidated Fixed Charge Coverage.

Loan Parties shall not permit the Consolidated Fixed Charge Coverage Ratio,
tested as of the last day of each Fiscal Quarter, to be less than (X) 1.10 to
1.00 for any Fiscal Quarter from the Fiscal Quarter ending March 31, 2020,
through and including the Fiscal Quarter ending March 31, 2021, or (Y) 1.15 to
1.00 for any Fiscal Quarter from and after the Fiscal Quarter ending June 30,
2021.

14.2.Loan Party Fixed Charge Coverage.

Loan Parties shall not permit the Loan Party Fixed Charge Coverage Ratio, tested
as of the last day of each Fiscal Quarter, to be less than (X) 1.10 to 1.00 for
any Fiscal Quarter from the Fiscal Quarter ending March 31, 2020, through and
including the Fiscal Quarter ending March 31, 2021, or (Y) 1.15 to 1.00 for any
Fiscal Quarter from and after the Fiscal Quarter ending June 30, 2021.

 

-63-

--------------------------------------------------------------------------------

14.3.Capital Expenditure Limitations.

Loan Parties and their Subsidiaries shall not make any Capital Expenditures if,
after giving effect to such Capital Expenditure, the aggregate cost of all
Capital Expenditures would exceed $2,500,000.00 during any Fiscal Year.

 

SECTION 15

DEFAULT.

The occurrence of any one or more of the following events shall constitute an
"Event of Default" by Borrowers hereunder:

15.1.Payment.

The failure of any Loan Party to pay when due, declared due, or demanded by
Administrative Agent (at the request of Required Lenders), any of the
Obligations.

15.2.Breach of this Agreement and the other Loan Documents.

The failure of any Loan Party to perform, keep or observe any of the covenants,
conditions, promises, agreements or obligations of such Loan Party under this
Agreement or any of the other Loan Documents; provided that any such failure by
a Loan Party under subsections 12.2.1, 12.2.4, 12.2.5, 12.2.6, 12.3 and 12.8
shall not constitute an Event of Default hereunder until the thirteeth (30th)
day following the occurrence thereof.

15.3.Breaches of Other Obligations.

The failure of any Loan Party to perform, keep or observe (after any applicable
notice and cure period) any of the covenants, conditions, promises, agreements
or obligations of such Loan Party under any other agreement with any Person if
such failure might have a Material Adverse Effect on such Loan Party.

15.4.Breach of Representations and Warranties.

The making or furnishing by any Loan Party to Administrative Agent or any Lender
of any representation, warranty, certificate, schedule, report or other
communication within or in connection with this Agreement or the other Loan
Documents or in connection with any other agreement between such Loan Party and
Administrative Agent or any Lender, which is untrue or misleading in any
material respect as of the date made.

15.5.Loss of Collateral.

The loss, theft, damage or destruction of any of the Collateral in an amount in
excess of $1,000,000.00 in the aggregate for all such events during any Fiscal
Year as determined by Administrative Agent in its sole discretion determined in
good faith, or (except as permitted hereby) the sale, lease or furnishing under
a contract of service of, any of the Collateral.

15.6.Levy, Seizure or Attachment.

The making or any attempt by any Person to make any levy, seizure or attachment
upon any of the Collateral.

15.7.Bankruptcy or Similar Proceedings.

The commencement of any proceedings in bankruptcy by or against any Loan Party
or for the liquidation or reorganization of any Loan Party, or alleging that
such Loan Party is insolvent or unable to pay its debts as they mature, or for
the readjustment or arrangement of any Loan Party 's

 

-64-

--------------------------------------------------------------------------------

debts, whether under the United States Bankruptcy Code or under any other law,
whether state or federal, now or hereafter existing, for the relief of debtors,
or the commencement of any analogous statutory or non-statutory proceedings
involving any Loan Party; provided, however, that if such commencement of
proceedings against such Loan Party is involuntary, such action shall not
constitute an Event of Default unless such proceedings are not dismissed within
forty-five (45) days after the commencement of such proceedings, though
Administrative Agent and Lenders shall have no obligation to make Loans to or
issue, or cause to be issued, Letters of Credit on behalf of any Borrower during
such forty-five (45)  day period or, if earlier, until such proceedings are
dismissed.

15.8.Appointment of Receiver.

The appointment of a receiver or trustee for any Loan Party, for any of the
Collateral or for any substantial part of any Loan Party 's assets or the
institution of any proceedings for the dissolution, or the full or partial
liquidation, or the merger or consolidation, of any Loan Party which is a
corporation, limited liability company or a partnership; provided, however, that
if such appointment or commencement of proceedings against such Loan Party is
involuntary, such action shall not constitute an Event of Default unless such
appointment is not revoked or such proceedings are not dismissed within
forty-five (45) days after the commencement of such proceedings, though
Administrative Agent and Lenders shall have no obligation to make Loans to or
issue, or cause to be issued, Letters of Credit on behalf of any Borrower during
such forty-five (45) day period or, if earlier, until such appointment is
revoked or such proceedings are dismissed.

15.9.Judgment.

The entry of any final judgments or orders aggregating in excess of $500,000.00
(not covered by insurance from a third party insurance carrier) against any Loan
Party which remains unsatisfied or undischarged and in effect for thirty
(30) days after such entry without a stay of enforcement or execution.

15.10.Death or Dissolution of Loan Party.

The dissolution of any Loan Party which is a partnership, limited liability
company, corporation or other entity.

15.11.Default or Revocation of Guaranty.

The occurrence of an event of default under, or the revocation or termination
of, any agreement, instrument or document executed and delivered by any Person
to Administrative Agent pursuant to which such Person has guaranteed to
Administrative Agent and Lenders the payment of all or any of the Obligations or
has granted Administrative Agent a security interest in or lien upon some or all
of such Person's real and/or personal property to secure the payment of all or
any of the Obligations.

15.12.Criminal Proceedings.

The institution in any court of a criminal proceeding against any Loan Party
which would have a Material Adverse Effect on such Loan Party, or the indictment
of any Loan Party, or any officer of a Loan Party for any crime.

15.13.Change of Control.

The acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group other than MFP (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof), of Equity Interests representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower.

 

-65-

--------------------------------------------------------------------------------

15.14.Plans

(a)Any Person institutes steps to terminate a Plan if as a result of such
termination any Loan Party or any member of the Controlled Group could be
required to make a contribution to such Plan, or could incur a liability or
obligation to such Plan, in excess of $500,000.00; (b) a contribution failure
occurs with respect to any Plan sufficient to give rise to a Lien under Section
303(k) of ERISA or 430(i) of the Code; (c) the Unfunded Liability exceeds twenty
percent of the Total Plan Liability, or (d) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Plan and the withdrawal liability
(without unaccrued interest) to Multiemployer Plans as a result of such
withdrawal (including any outstanding withdrawal liability that any Loan Party
or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $250,000.00.

15.15.Breach of Seed Australia Loan Documents

The occurrence of a breach, default or event of default under any Seed Australia
Loan Document, and such breach, default or event of default is not cured or
waived within the time, if any, specified therein.

15.16.Material Adverse Effect.

The occurrence of any event having a Material Adverse Effect.

 

SECTION 16

REMEDIES UPON AN EVENT OF DEFAULT.

16.1.Acceleration

Upon the occurrence and during the continuance of an Event of Default described
in Sections 15.7 or 15.8 hereof, all of the Obligations shall immediately and
automatically become due and payable, without notice of any kind (provided,
however, that notwithstanding the foregoing, Hedging Obligations shall only
terminate in accordance with the terms of the relevant Hedging Agreement).  Upon
the occurrence of any other Event of Default, the Obligations may, at the option
of Administrative Agent or at the direction of Required Lenders, in whole or in
part at Administrative Agent's or Required Lenders' sole discretion, and without
demand, notice or legal process of any kind, be declared, and immediately shall
become, due and payable.

16.2.Other Remedies

Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may, and at the direction of Required Lenders shall,
exercise from time to time any rights and remedies available to it under the
Uniform Commercial Code and any other applicable law in addition to, and not in
lieu of, any rights and remedies expressly granted in this Agreement or in any
of the other Loan Documents and all of Administrative Agent's and Lender's
rights and remedies shall be cumulative and non-exclusive to the extent
permitted by law.  In particular, but not by way of limitation of the foregoing,
Administrative Agent may, and at the direction of Required Lenders shall,
without notice, demand or legal process of any kind, take possession of any or
all of the Collateral (in addition to Collateral of which it already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may enter onto any of any Loan Party's premises
where any of the Collateral may be, and search for, take possession of, remove,
keep and store any of the Collateral until the same shall be sold or otherwise
disposed of, and Administrative Agent shall have the right to store the same at
any of any Loan Party's premises without cost to Administrative Agent or
Lenders.  At Administrative Agent's request, each Loan Party shall, at
Borrowers’ expense, assemble the Collateral and make it available to
Administrative Agent at one or more places to be designated by Administrative
Agent and reasonably convenient to Administrative Agent and such Loan
Party.  Each Loan Party recognizes that if a Loan Party fails to perform,
observe or discharge any of its Obligations under this Agreement or the other
Loan Documents, no remedy at law will provide adequate relief to Administrative
Agent or Lenders, and agrees that Administrative Agent

 

-66-

--------------------------------------------------------------------------------

shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.  Any notification of intended
disposition of any of the Collateral required by law will be deemed to be a
reasonable authenticated notification of disposition if given at least
ten (10) days prior to such disposition and such notice shall (i) describe
Administrative Agent and Lenders and such Loan Party, (ii) describe the
Collateral that is the subject of the intended disposition, (iii) state the
method of the intended disposition, (iv) state that such Loan Party is entitled
to an accounting of the Obligations and state the charge, if any, for an
accounting and (v) state the time and place of any public disposition or the
time after which any private sale is to be made.  Administrative Agent may
disclaim any warranties that might arise in connection with the sale, lease or
other disposition of the Collateral and has no obligation to provide any
warranties at such time.  Any Proceeds of any disposition by Administrative
Agent of any of the Collateral may be applied by Administrative Agent to the
payment of expenses in connection with the Collateral, including, without
limitation, Attorney Costs, and any balance of such Proceeds and all other
payments received by Administrative Agent during the continuance of an Event of
Default may be applied by Administrative Agent toward the payment of such of the
Obligations, and in such order of application, as Administrative Agent may from
time to time elect.  In the absence of a specific determination by
Administrative Agent, the Proceeds from the sale of, or other realization upon,
all or any part of the Collateral in payment of the Obligations shall be applied
in the following order.

FIRST, to the payment of all fees, costs, expenses and indemnities of
Administrative Agent (in its capacity as such), including Attorney Costs, and
any other Obligations owing to Administrative Agent in respect of sums advanced
by Administrative Agent to preserve the Collateral or to preserve its security
interest in the Collateral, until paid in full:

SECOND, to the payment of all of the Obligations in respect of the Swing Line
Loans to the Swing Line Lender, until paid in full;

THIRD, to the payment of all of the Obligations consisting of accrued and unpaid
interest owing to the Lenders and Letter of Credit fees owing to the L/C Issuer,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause THIRD payable to them, until paid in full;

FOURTH, to the payment of all Obligations consisting of principal owing to the
Lenders and Bank Product Obligations owing to Lenders or their Affiliates,
ratably among the Lenders and their Affiliates in proportion to the respective
amounts described in this clause FOURTH held by them, until paid in full;

FIFTH, to the payment of the Lenders an amount equal to all Obligations in
respect of outstanding Letters of Credit to be held as Cash Collateral in
respect of such Obligations;

SIXTH, to the payment of all other Obligations owing to the Lenders until paid
in full; and

SEVENTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.

16.3.Credit Bidding.

The Loan Parties and the Lenders hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product provider shall be deemed to
authorize) Administrative Agent, based upon the instruction of the Required
Lenders, to Credit Bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (and the Loan Parties
shall approve Administrative Agent as a qualified bidder and such Credit Bid as
qualified bid) at any sale thereof conducted by Administrative Agent, based upon
the instruction of the Required Lenders, under any provisions of the Uniform
Commercial Code, as part of any sale or investor solicitation process conducted
by any Lender Party, any interim receiver, receiver, receiver and manager,

 

-67-

--------------------------------------------------------------------------------

administrative receiver, trustee, agent or other Person pursuant or under any
insolvency laws; provided, however, that (i) the Required Lenders may not direct
the Administrative Agent in any manner that does not treat each of the Lenders
equally, without preference or discrimination, in respect of consideration
received as a result of the Credit Bid, (ii) the acquisition documents shall be
commercially reasonable and contain customary protections for minority holders
such as among other things, anti-dilution and tag-along rights, (iii) the
exchanged debt or equity securities must be freely transferable, without
restriction (subject to applicable securities laws) and (iv) reasonable efforts
shall be made to structure the acquisition in a manner that causes the
governance documents pertaining thereto to not impose any obligations or
liabilities upon the Lenders individually (such as indemnification obligations).

For purposes of the preceding sentence, the term "Credit Bid" shall mean, an
offer submitted by the Administrative Agent (on behalf of the Lender group),
based upon the instruction of the Required Lenders, to acquire the property of
any Loan Party or any portion thereof in exchange for and in full and final
satisfaction of all or a portion (as determined by the Administrative Agent,
based upon the instruction of the Required Lenders) of the claims and
Obligations under this Agreement and other Loan Documents.

 

SECTION 17

CONDITIONS PRECEDENT.

17.1.Conditions to Initial Loans.

The obligation of Lenders to fund the initial Revolving Loans, and to issue or
cause to be issued the initial Letter of Credit, is subject to the satisfaction
or waiver of the following conditions precedent (and the date on which all such
conditions precedent have been satisfied and the initial Loans are advanced by
Lenders is called the "Closing Date"):

(a)Administrative Agent shall have received each of the agreements, opinions,
reports, approvals, consents, certificates and other documents set forth on the
closing document list attached hereto as Schedule 17.1 (the "Closing Document
List") in each case in form and substance satisfactory to Administrative Agent;

(b)Since June 30, 2019, no event shall have occurred which has had or could
reasonably be expected to have a Material Adverse Effect on any Loan Party, as
determined by Administrative Agent in its sole discretion, determined in good
faith;

(c)Administrative Agent shall have received payment in full of all fees and
expenses payable to it by Borrowers or any other Person in connection herewith,
on or before disbursement of the initial Loans hereunder;

(d)Administrative Agent shall have determined that immediately after giving
effect to (A) the making of the initial Loans requested to be made on the
Closing Date, (B) the issuance of the initial Letter of Credit, if any,
requested to be made on such date, (C) the payment of all fees due upon such
date,  and (D) the payment or reimbursement by Borrowers of Administrative Agent
for all closing costs and expenses incurred in connection with the transactions
contemplated hereby, Borrowers have Excess Availability of not less than Five
Million and no/100 Dollars ($5,000,000.00); and

(e)The Loan Parties shall have executed and delivered to Administrative Agent
all such other documents, instruments and agreements which Administrative Agent
determines are reasonably necessary to consummate the transactions contemplated
hereby.

17.2.Conditions to All Loans.

Lenders shall not be obligated to fund any Loans, arrange for the issuance of
any Letters of Credit or grant any other accommodation for the benefit of any
Borrower, unless the following conditions are satisfied ; provided, that if
Administrative Agent chooses to cause Loans to be

 

-68-

--------------------------------------------------------------------------------

advanced or Letters of Credit to be issued notwithstanding the failure of any
such conditions to be satisfied, all Lenders shall be required to fund such
Loans and participate in such Letters of Credit unless Required Lenders has
directed Administrative Agent not to fund such Loans or caused such Letters of
Credit to be issued:

(a)No Default or Event of Default shall exist at the time of or result from such
funding, issuance or grant;

(b)The representations and warranties of each Loan Party in this Agreement and
the other Loan Documents shall be true and correct as of the date, and after
giving effect to such funding, issuance or grant (except for representations and
warranties that expressly relate to an earlier date which must be true and
correct as of such earlier date); and

(c)No event shall have occurred or circumstances exist that has or could
reasonably be expected to have a Material Adverse Effect.

Each request (or deemed request) by a Borrower for funding of a Loan, issuance
of a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Administrative Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.

 

SECTION 18

THE AGENT.

18.1.Appointment and Authorization.

Each Lender and the L/C Issuer hereby irrevocably (subject to Section 18.10)
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto.  Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, the Administrative Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term "agent" herein and in other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  Administrative Agent shall provide copies of
all financial statements and projections delivered to Administrative Agent by
any Loan Party pursuant to Section 9 hereof, and copies of all material notices
delivered to Administrative Agent by any Loan Party either by delivering copies
to each Lender by electronic mail or by posting such materials to an internet
service accessible by such Lenders such as "Intralinks".  Each Loan Party and
each Lender agrees that Administrative Agent may, in its sole discretion,
utilize Intralinks or electronic mail for such purpose.

18.2.L/C Issuers.

The L/C Issuers shall act on behalf of the Lenders (according to their Pro Rata
Shares) with respect to any Letters of Credit issued by them and the documents
associated therewith.  The L/C Issuers shall have all of the benefits and
immunities (a) provided to the Administrative Agent in this Section 18 with
respect to any acts taken or omissions suffered by the L/C Issuers in connection
with Letters of Credit issued by them or proposed to be issued by them and the
applications and

 

-69-

--------------------------------------------------------------------------------

agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term "Administrative Agent", as used in this Section 18, included the
L/C Issuers with respect to such acts or omissions and (b) as additionally
provided in this Agreement with respect to the L/C Issuers.

18.3.Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys‑in‑fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney‑in‑fact that it selects in the absence of a finding by a court of
competent jurisdiction in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct.

18.4.Exculpation of Administrative Agent.

None of the Administrative Agent nor any of its directors, officers, employees
or agents shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except to the extent resulting from its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein as determined by a final, nonappealable judgment by a
court of competent jurisdiction), (b) not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law or (c) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of any Loan Party or
any other party to any Loan Document to perform its Obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of each Loan Party or
any of any Loan Party's Subsidiaries or Affiliates.

18.5.Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, electronic mail message,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Loan Parties),
independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Administrative Agent against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  The

 

-70-

--------------------------------------------------------------------------------

Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender.  For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

18.6.Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Default except with respect to defaults in
the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or a Loan Party referring
to this Agreement, describing such Event of Default or Default and stating that
such notice is a "notice of default".  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to such Event of Default or Default as may be requested
by the Required Lenders in accordance with Section 16; provided that unless and
until the Administrative Agent has received any such request, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default or Default as it shall
deem advisable or in the best interest of the Lenders.

18.7.Credit Decision.

Each Lender acknowledges that the Administrative Agent has not made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent and acceptance of any assignment or
review of the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender as to any
matter, including whether the Administrative Agent has disclosed material
information in its possession.  Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties, and made its own decision to enter into this Agreement and to
extend credit to Borrowers hereunder.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties.  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of the Loan Parties which may come into the
possession of the Administrative Agent.

18.8.Indemnification.

Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand the Administrative Agent and its directors,
officers, employees and agents (to the extent not reimbursed by or on behalf of
Borrowers and without limiting the obligation of Borrowers to do so), according
to its applicable Pro Rata Share, from and against any and all Indemnified
Liabilities (as hereinafter defined); provided that no Lender shall be liable
for any payment to any such Person of any portion of the Indemnified Liabilities
to the extent determined by a

 

-71-

--------------------------------------------------------------------------------

final, nonappealable judgment by a court of competent jurisdiction to have
resulted from the applicable Person's own gross negligence or willful
misconduct.  No action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.  Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any Agent Advances and any costs or out‑of‑pocket expenses (including Attorney
Costs and Taxes) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of Borrowers.  The undertaking in this Section shall survive
repayment of the Loans, cancellation of the Notes, expiration or termination of
the Letters of Credit, any foreclosure under, or modification, release or
discharge of, any or all of the Loan Documents, termination of this Agreement
and the resignation or replacement of the Administrative Agent.

18.9.Administrative Agent in Individual Capacity.

CIBC US and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Loan Parties and Affiliates as though CIBC US were not the
Administrative Agent hereunder and without notice to or consent of any
Lender.  Each Lender acknowledges that, pursuant to such activities, CIBC US or
its Affiliates may receive information regarding the Loan Parties or their
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Loan Parties or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them.  With respect to their Loans (if any), CIBC US and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though CIBC US were not the
Administrative Agent, and the terms "Lender" and "Lenders" include CIBC US and
its Affiliates, to the extent applicable, in their individual capacities.

18.10.Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon 30 days' notice
to the Lenders.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall, with (so long as no Event of Default exists) the consent
of Borrowers (which shall not be unreasonably withheld or delayed), appoint from
among the Lenders a successor agent for the Lenders.  If no successor agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and (so long as no Event of Default is then continuing) Borrowers, a successor
agent from among the Lenders.  Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
"Administrative Agent" shall mean such successor agent, and the retiring
Administrative Agent's appointment, powers and duties as Administrative Agent
shall be terminated (except for any indemnity payments owed to the retiring or
removed Administrative Agent).  After any retiring Administrative Agent's
resignation hereunder as Administrative Agent, the provisions of this Section 18
and Sections 4.3.5 and 19.2 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent's
notice of resignation, the retiring Administrative Agent's resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (c) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to Borrowers and such Person remove such
Person as Administrative Agent and, in consultation with Borrowers, appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the

 

-72-

--------------------------------------------------------------------------------

Required Lenders), then such removal shall nonetheless become effective in
accordance with such notice on such date.

18.11.Collateral Matters.

(a)Each Lender authorizes and directs Administrative Agent to enter into the
other Loan Documents for the benefit of Lenders.  Each Lender hereby agrees
that, except as otherwise set forth herein, any action taken by Required Lenders
in accordance with the provisions of this Agreement or the other Loan Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all Lenders.  Administrative Agent is
hereby authorized on behalf of all Lenders, without the necessity of any notice
to or further consent from any Lender to take any action with respect to any
Collateral or other Loan Documents which may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to this
Agreement and the other Loan Documents.

(b)The Lenders irrevocably authorize the Administrative Agent, at its option and
in its discretion, (i) to release any Lien granted to or held by the
Administrative Agent under any Loan Document (x) upon termination of the
Commitments and payment in full of all Loans and all other obligations of
Borrowers hereunder and the expiration or termination of all Letters of Credit
(including by means of credit bidding in accordance with Section 16.3);
(y) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder (including the release of
any guarantor); or (z) subject to Section 20.1 if approved, authorized or
ratified in writing by the Required Lenders; or (ii) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is permitted
by clause (v) of the definition of Permitted Liens (it being understood that the
Administrative Agent may conclusively rely on a certificate from Borrowers in
determining whether the Debt secured by any such Lien is permitted by
Section 13.2).  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent's authority to release,
or subordinate its interest in, particular types or items of Collateral pursuant
to this Section 18.11.  Each Lender hereby authorizes the Administrative Agent
to give blockage notices in connection with any Subordinated Debt at the
direction of Required Lenders and agrees that it will not act unilaterally to
deliver such notices.

18.12.Restriction on Actions by Lenders.

Each Lender agrees that it shall not, without the express written consent of
Administrative Agent, and shall, upon the written request of Administrative
Agent (to the extent it is lawfully entitled to do so), set off against the
Obligations, any amounts owing by such Lender to a Loan Party or any Deposit
Accounts of any Loan Party now or hereafter maintained with such Lender.  Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Administrative Agent, take or cause to be taken, any
action, including the commencement of any legal or equitable proceedings to
foreclose any loan or otherwise enforce any security interest in any of the
Collateral or to enforce all or any part of this Agreement or the other Loan
Documents.  All enforcement actions under this Agreement and the other Loan
Documents against the Loan Parties or any third party with respect to the
Obligations or the Collateral may only be taken by the Administrative Agent (at
the direction of the Required Lenders or as otherwise permitted in this
Agreement) or by its agents at the direction of the Administrative Agent.

18.13.Administrative Agent May File Proofs of Claim.

18.13.1.Filing Proofs of Claim.  In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Loan Party) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

-73-

--------------------------------------------------------------------------------

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.3, and 193) allowed in such judicial
proceedings; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.1.1(c), 4.3, 4.4 and 19.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

18.14.Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a "syndication agent," "documentation agent,"
"co-agent," "book manager," "lead manager," "arranger," "lead arranger" or
"co-arranger", if any, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 19

MISCELLANEOUS.

19.1.Assignments; Participations.

19.1.1.Assignments.

(a)Any Lender may at any time assign to one or more Persons (any such Person, an
"Assignee") all or any portion of such Lender's Loans and Commitments, with the
prior written consent of the Administrative Agent, the L/C Issuers (for an
assignment of the Revolving Loans and the Revolving Loan Commitment) and, so
long as no Event of Default exists, Borrowers (which consents shall not be
unreasonably withheld or delayed and shall not be required for an assignment by
a Lender to a Lender (other than a Defaulting Lender) or an Affiliate of a
Lender (other than an Affiliate of a Defaulting Lender) or an Approved Fund
(other than an Approved Fund of a Defaulting Lender)).  Except as the
Administrative Agent may otherwise agree, any such assignment shall be in a
minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender (provided, that an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund shall not be subject
to the foregoing minimum assignment limitations).  The Loan Parties and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit E hereto

 

-74-

--------------------------------------------------------------------------------

(an "Assignment Agreement") executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500.  Notwithstanding
anything herein to the contrary, no assignment may be made to any equity holder
of a Loan Party, any Affiliate of any equity holder of a Loan Party, any Loan
Party, any holder of Subordinated Debt of a Loan Party, any holder of any Debt
that is secured by liens or security interests that have been contractually
subordinated to the liens and security interests securing the Obligations or any
Affiliate of any of the foregoing Persons without the prior written consent of
Administrative Agent, which consent may be withheld in Administrative Agent's
sole discretion and, in any event, if granted, may be conditioned on such terms
and conditions as Administrative Agent shall require in its sole discretion,
including, without limitation, a limitation on the aggregate amount of Loans and
Commitments which may be held by such Person and/or its Affiliates and/or
limitations on such Person's and/or its Affiliates' voting and consent rights
and/or rights to attend Lender meetings or obtain information provided to other
Lenders.  Any attempted assignment not made in accordance with this
Section 19.1.1 shall be treated as the sale of a participation under
Section 19.1.2.  Borrowers shall be deemed to have granted their consent to any
assignment requiring its consent hereunder unless Borrowers have expressly
objected to such assignment within three (3) Business Days after notice
thereof.  

(b)From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder.  Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrowers shall execute and deliver to the Administrative
Agent for delivery to the Assignee (and, as applicable, the assigning Lender), a
Note in the principal amount of the Assignee's Pro Rata Share of the Total
Revolving Loan Commitment (and, as applicable, a Note in the principal amount of
the Pro Rata Share of the Total Revolving Loan Commitment retained by the
assigning Lender).  Each such Note shall be dated the effective date of such
assignment.  Upon receipt by the Administrative Agent of such Note(s), the
assigning Lender shall return to Borrowers any prior Note held by it.

(c)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

19.1.2.Participations.  Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Revolving Loan Commitment or other
interests hereunder (any such Person, a "Participant").  In the event of a sale
by a Lender of a participating interest to a Participant, (a) such Lender's
obligations hereunder shall remain unchanged for all purposes, (b) each Loan
Party shall continue to deal solely and directly with such Lender in connection
with such Lender's rights and obligations hereunder, (c) all amounts payable by
Borrowers shall be determined as if such Lender had not sold such participation
and shall be paid directly to such Lender and (d) each Lender granting a
participation hereunder shall maintain, as a non-fiduciary agent of Borrowers, a
register (the “Participation Register”) as to the participations granted and
transferred under this Section 19.1.2 containing the same information specified
in Section 19.2 on the Register as if the each participant were a Lender, and no
participation may be transferred except as recorded in such Participation
Register.  No Participant shall have any direct or indirect voting rights
hereunder except with respect to any event described in Section 20.1 expressly
requiring the unanimous vote of all Lenders or, as applicable, all affected
Lenders.  Each Lender agrees to incorporate the requirements of the preceding
sentence into each participation agreement which such Lender enters into with
any Participant.  Notwithstanding anything herein to the contrary, no
participation may be sold to any equity holder of a Loan Party, any Affiliate of
any equity holder of

 

-75-

--------------------------------------------------------------------------------

a Loan Party, any Loan Party, any holder of any Subordinated Debt of a Loan
Party, any holder of any Debt that is secured by liens and security that have
been contractually subordinated to the liens and security interests securing the
Obligations or any Affiliate of any of the foregoing Persons without the prior
written consent of Administrative Agent, which consent may be withheld in
Administrative Agent's sole discretion and, in any event, if granted, may be
conditioned on such terms and conditions as Administrative Agent shall require
in its sole discretion, including, without limitation, a limitation on the
aggregate amount of Loans and Commitments which may be participated such Person
and/or its Affiliates and/or limitations on such Person's and/or its Affiliates'
voting and consent rights and/or rights to attend Lender meetings or obtain
information provided to other Lenders.  Each Loan Party agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as such Lender
under this Agreement; provided that such right of set-off shall be subject to
the obligation of each Participant to share with such Lender, and such Lender
agrees to share with each Participant, on a pro rata basis.  Borrowers also
agree that each Participant shall be entitled to the benefits of Section 4.2 or
4.4 as if it were Lender (provided that on the date of the participation no
Participant shall be entitled to any greater compensation pursuant to
Section 4.2 or 4.4 than would have been paid to such Lender on such date if no
participation had been sold).

19.2.Register.

The Administrative Agent shall, as a non-fiduciary agent of the Borrowers,
maintain a copy of each Assignment Agreement delivered and accepted by it and
register (the "Register") for the recordation of names and addresses of the
Lenders and the Commitment of each Lender and principal and stated interest of
each Loan owing to each Lender from time to time and whether such Lender is the
original Lender or the Assignee.  No assignment shall be effective unless and
until the Assignment Agreement is accepted and registered in the Register.  All
records of transfer of a Lender's interest in the Register shall be conclusive,
absent manifest error, as to the ownership of the interests in the Loans.  The
Administrative Agent shall not incur any liability of any kind with respect to
any Lender with respect to the maintenance of the Register.  Each Lender
granting a participation shall, as a non-fiduciary agent of the Borrowers,
maintain a register containing information similar to that of the Register in a
manner such that the loans hereunder are in "registered form" for the purposes
of the Code.  This Section and Section 19.1.2 shall be construed so that the
Loans are at all times maintained in "registered form" for the purpose of the
Code and any related regulations (and any successor provisions).

19.3.Customer Identification - USA Patriot Act Notice.

Each Lender and Administrative Agent (for itself and not on behalf of any other
party) hereby notifies the Loan Parties that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the "USA Patriot Act"), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender or Administrative Agent, as applicable, to identify the Loan Parties in
accordance with the Act.

19.4.Indemnification by Loan Parties.

IN CONSIDERATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, EACH LOAN PARTY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD ADMINISTRATIVE AGENT, EACH LENDER AND
EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A "LENDER PARTY") FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
"INDEMNIFIED LIABILITIES"), INCURRED BY LENDER PARTIES OR ANY OF THEM AS A

 

-76-

--------------------------------------------------------------------------------

RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS (INCLUDING THE RELATED
TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED
IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE
LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION,
STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS MATERIAL AT ANY PROPERTY OWNED
OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH
RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE
OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF
OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE
ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS MATERIALS OR
(E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BY ANY OF LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY'S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION.  IF AND TO THE EXTENT THAT THE FOREGOING
UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH LOAN PARTY HEREBY AGREES
TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.  ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 19.4 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY
OR ALL OF THE LOAN DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

19.5.Notice.

(a)Generally. Except as otherwise provided in Section 2.2.2 and Section 2.2.3,
or clauses (b) and (c) below, all notices hereunder shall be in writing
(including facsimile transmission and email). All written notices and other
written communications with respect to this Agreement shall be sent by ordinary,
certified or overnight mail, by telecopy or delivered in person, and in the case
of Administrative Agent shall be sent to it at 120 South LaSalle Street, Suite
200, Chicago, Illinois 60603, attention: Ms. Jennifer Kempton, facsimile number:
(312) 564-3932, with a copy to Thompson Coburn LLP, 55 East Monroe Street, 37th
Floor, Chicago, Illinois 60603, attention: Victor A. DesLaurier, facsimile
number: (312) 580-2201, and in the case of any Loan Party shall be sent to
Borrowers at their principal place of business set forth on Schedule 11.2 hereto
or as otherwise directed by Borrowers in writing, and in the case of Lenders
shall be sent to the locations provided to Administrative Agent by such
Lenders.  All notices shall be deemed received upon actual receipt thereof or
refusal of delivery.

(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including email, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Section 2 if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

-77-

--------------------------------------------------------------------------------

 

(c)Platform.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the L/C
Issuer and the other Lenders by posting the Communications on the Platform.  

(ii)The Platform is provided "as is" and "as available."  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Affiliates or the partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of the Administrative Agent or its Affiliates
(collectively, the "Agent Parties") have any liability to the Borrowers or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform.  "Communications"
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any L/C Issuer by means of electronic
communications pursuant to this Section, including through the Platform.

(d)Public Information.  Borrowers hereby acknowledge that certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Borrowers hereby agree that they will use commercially reasonable
efforts to identify that portion of the materials and information provided by or
on behalf of Borrowers hereunder and under the other Loan Documents
(collectively, “Borrower Materials”) that may be distributed to the Public
Lenders and that (1) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC,” Borrowers shall be deemed to have authorized the
Agent Parties, the L/C Issuer and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to Borrowers
or their securities for purposes of U.S. Federal and state securities laws
(provided, however, that to the extent that such Borrower Materials constitute
non-public information, they shall be subject to Section 20.4); (3) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (4) the Agent Parties
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.  Each Public Lender will designate one or more
representatives that shall be permitted to receive information that is not
designated as being available for Public Lenders.

 

SECTION 20

GENERAL.

20.1.Waiver; Amendments.

No delay on the part of the Administrative Agent or any Lender in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by any of them of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy.  Except to the extent set forth in Section 4.2.9 hereof, no amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement or the other Loan Documents shall in any event be effective unless the
same shall be in writing and

 

-78-

--------------------------------------------------------------------------------

acknowledged by Lenders having an aggregate Pro Rata Shares of not less than the
aggregate Pro Rata Shares expressly designated herein with respect thereto or,
in the absence of such designation as to any provision of this Agreement, by the
Required Lenders, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Except to the extent set forth in Section 16.3 hereof, no
amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such Lender, (b) extend
the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Loans or any fees payable hereunder without
the written consent of each Lender directly affected thereby, (c) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, without the consent of each Lender directly affected thereby (except
for periodic adjustments of interest rates and fees resulting from a change in
the Applicable Margin as provided for in this Agreement); or (d) release any
guarantor from its obligations under the Guaranty, other than as part of or in
connection with any disposition permitted hereunder, or release or subordinate
its liens on all or any substantial part of the Collateral granted under any of
the other Loan Documents (except as permitted by Section 18.11), change the
definition of Required Lenders, any provision of Section 16.2, any provision of
this Section 20.1, the provisions of Section 16.3 or reduce the aggregate Pro
Rata Share required to effect an amendment, modification, waiver or consent,
without, in each case set forth in this clause (e), the written consent of all
Lenders.  No provision of Section 2.3.3 with respect to the timing or
application of mandatory prepayments of the Loans shall be amended, modified or
waived without the consent of Lenders having a majority of the aggregate Pro
Rata Shares of the Loans affected thereby.  No provision of Section 18 or other
provision of this Agreement affecting the Administrative Agent in its capacity
as such shall be amended, modified or waived without the consent of the
Administrative Agent.  No provision of this Agreement relating to the rights or
duties of the L/C Issuers in their capacities as such shall be amended, modified
or waived without the consent of the L/C Issuers.  No provision of this
Agreement relating to the rights or duties of the Swing Line Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Swing Line Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and Borrowers (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the Revolving Loan Commitments and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a "Non-Consenting Lender"), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent and/or a Person or Persons
reasonably acceptable to the Administrative Agent shall have the right to
purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders agree
that they shall, upon the Administrative Agent's request, sell and assign to the
Administrative Agent and/or such Person or Persons, all of the Loans and
Revolving Loan Commitments of such Non-Consenting Lenders for an amount equal to
the principal balance of all such Loans and Revolving Loan Commitments held by
such Non-Consenting Lenders and all accrued interest, fees, expenses and other
amounts then due with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.

Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that by its terms requires the consent of
all the Lenders or each affected Lender) may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loan may not be extended, the rate of interest on any of its Loans
may not be reduced and the

 

-79-

--------------------------------------------------------------------------------

principal amount of any of its Loans may not be forgiven, in each case without
the consent of such Defaulting Lender and (y) any amendment, waiver or consent
requiring the consent of all the Lenders or each affected Lender that by its
terms affects any Defaulting Lender more adversely than the other affected
Lenders shall require the consent of such Defaulting Lender.

In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and Borrowers shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and Borrowers
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within ten Business Days following receipt
of notice thereof.

20.2.Headings of Subdivisions.

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

20.3.Power of Attorney.

Each Loan Party acknowledges and agrees that its appointment of Administrative
Agent as its attorney and agent-in-fact for the purposes specified in this
Agreement is an appointment coupled with an interest and shall be irrevocable
until all of the Obligations are satisfied and paid in full and this Agreement
is terminated.

20.4.Confidentiality.

Administrative Agent and each Lender hereby agrees to use commercially
reasonable efforts to assure that any and all information relating to any Loan
Party which is (i) furnished by a Loan Party to Administrative Agent or such
Lender (or to any Affiliate of Administrative Agent or such Lender); and
(ii) non-public, confidential or proprietary in nature, shall be kept
confidential by Administrative Agent and such Lender or such Affiliate in
accordance with applicable law; provided, however, that such information and
other credit information relating to a Loan Party may be distributed by
Administrative Agent or such Lender or such Affiliate to Administrative Agent's
or such Lender's or such Affiliate's directors, managers, officers, employees,
attorneys, Affiliates, assignees, participants, auditors, agents and regulators,
and upon the order of a court or other governmental agency having jurisdiction
over Lender or such Affiliate, to any other party.  In addition such information
and other credit information may be distributed by Administrative Agent or such
Lender to potential participants or assignees of any portion of the Obligations,
provided, that such potential participant or assignee agrees to follow the
confidentiality requirements set forth herein.  Each Loan Party and
Administrative Agent and each Lender further agree that this provision shall
survive the termination of this Agreement.  Notwithstanding the foregoing, each
Loan Party hereby consents to Administrative Agent and Lender publishing a
tombstone or similar advertising material relating to the financing transaction
contemplated by this Agreement.  

20.5.Counterparts.

This Agreement, any of the other Loan Documents, and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

20.6.Electronic Submissions.

Administrative Agent may permit or require that any of the documents,
certificates, forms, deliveries or other communications, authorized, required or
contemplated by this Agreement or

 

-80-

--------------------------------------------------------------------------------

the other Loan Documents, be submitted to Administrative Agent in "Approved
Electronic Form" (as hereafter defined), subject to any reasonable terms,
conditions and requirements in the applicable Approved Electronic Forms
Notice.  For purposes hereof "Electronic Form" means e-mail, e-mail attachments,
data submitted on web-based forms or any other communication method that
delivers machine readable data or information to Administrative Agent, "Approved
Electronic Form" means an Electronic Form that has been approved by
Administrative Agent (which approval has not been revoked or modified by Lender)
and "Approved Electronic Communication" means each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, internet portal or other
Platform.  Except as otherwise specifically provided in the applicable Approved
Electronic Form Notice, any submissions made in an applicable Approved
Electronic Form shall have the same force and effect that the same submissions
would have had if they had been submitted in any other applicable form
authorized, required or contemplated by this Agreement or the other Loan
Documents. Approved Electronic Communications that do not bear or are not
readily capable of bearing either a signature or a reproduction of a signature
shall be deemed signed, by attaching to, or logically associating with such
Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party or the company transmitting the Approved Electronic Communication), and
Administrative Agent and Lenders are entitled to rely on such Approved
Electronic Communications as signed.  Each of the Loan Parties, Administrative
Agent and the Lenders hereby acknowledge and agree that the use of Approved
Electronic Communications is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each assumes and accepts such risks by hereby authorizing each of the
Administrative Agent, each Lender and each of their Affiliates to accept and
transmit Approved Electronic Communications.

20.7.Waiver of Jury Trial: Other Waivers.

(a)EACH LOAN PARTY AND ADMINISTRATIVE AGENT AND EACH LENDER EACH HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY ANY LOAN PARTY,
ADMINISTRATIVE AGENT OR LENDER OR WHICH, IN ANY WAY, DIRECTLY OR INDIRECTLY,
ARISES OUT OF OR RELATES TO THE RELATIONSHIP AMONG THE LOAN PARTIES,
ADMINISTRATIVE AGENT AND ANY LENDER.  IN NO EVENT SHALL ADMINISTRATIVE AGENT OR
ANY LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

(b)Each Loan Party hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

(c)Each Loan Party hereby waives the benefit of any law that would otherwise
restrict or limit Administrative Agent or any Lender or any Affiliate of
Administrative Agent or any Lender in the exercise of its right, which is hereby
acknowledged and agreed to, to set-off against the Obligations, without notice
at any time hereafter, any Debt, matured or unmatured, owing by Administrative
Agent or any Lender or such Affiliate of Lender to Borrowers, including, without
limitation any Deposit Account at Administrative Agent or any Lender or such
Affiliate.

(d)EACH LOAN PARTY HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND
PRIOR TO THE EXERCISE BY ADMINISTRATIVE AGENT OF ITS RIGHTS TO REPOSSESS THE
COLLATERAL OF SUCH LOAN PARTY WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR
LEVY UPON SUCH COLLATERAL, PROVIDED THAT IN THE EVENT THAT ADMINISTRATIVE AGENT
TO ENFORCE ITS RIGHTS HEREUNDER BY JUDICIAL PROCESS OR SELF HELP, ADMINISTRATIVE
AGENT SHALL PROVIDE SUCH LOAN PARTY WITH SUCH NOTICES AS ARE REQUIRED BY LAW.

Administrative Agent's or Lenders' failure, at any time or times hereafter, to
require strict performance by any Loan Party of any provision of this Agreement
or any of the other Loan Documents shall not waive, affect or diminish any right
of Administrative Agent and Lenders thereafter to demand strict compliance and
performance therewith.  Any suspension or waiver by Administrative

 

-81-

--------------------------------------------------------------------------------

Agent, Required Lenders or all Lenders, as applicable of an Event of Default
under this Agreement or any default under any of the other Loan Documents shall
not suspend, waive or affect any other Event of Default under this Agreement or
any other default under any of the other Loan Documents, whether the same is
prior or subsequent thereto and whether of the same or of a different kind or
character.  No delay on the part of Administrative Agent or any Lender in the
exercise of any right or remedy under this Agreement or any other Loan Document
shall preclude other or further exercise thereof or the exercise of any right or
remedy.  None of the undertakings, agreements, warranties, covenants and
representations of the Loan Parties contained in this Agreement or any of the
other Loan Documents and no Event of Default under this Agreement or default
under any of the other Loan Documents shall be deemed to have been suspended or
waived by Administrative Agent or Lenders unless such suspension or waiver is in
writing, signed by a duly authorized officer of Administrative Agent, Required
Lenders or all Lenders, as applicable, and directed to Borrowers specifying such
suspension or waiver.

20.8.Choice of Governing Laws; Construction; Forum Selection.

This Agreement and the other Loan Documents are submitted by Borrowers to
Administrative Agent and Lenders for Administrative Agent's and Lenders'
acceptance or rejection at Administrative Agent's principal place of business as
an offer by Borrowers to borrow monies from Administrative Agent and Lenders now
and from time to time hereafter, and shall not be binding upon Administrative
Agent or any Lender or become effective until accepted by Administrative Agent
and Lenders, in writing, at said place of business.  If so accepted by
Administrative Agent and Lenders, this Agreement and the other Loan Documents
shall be deemed to have been made at said place of business.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS
OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY,
CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING, WITHOUT LIMITATION,
THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, BUT EXCLUDING PERFECTION OF
THE SECURITY INTERESTS IN COLLATERAL LOCATED OUTSIDE OF THE STATE OF ILLINOIS,
WHICH SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE RELEVANT JURISDICTION
IN WHICH SUCH COLLATERAL IS LOCATED.  If any provision of this Agreement shall
be held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or remaining provisions of
this Agreement.

To induce Administrative Agent and each Lender to accept this Agreement, each
Loan Party irrevocably agrees that, subject to Administrative Agent's sole and
absolute election, ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT,
ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR
THE COLLATERAL SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF
CHICAGO, STATE OF ILLINOIS.  EACH LOAN PARTY HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND
STATE.  EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON EACH LOAN PARTY BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWERS
AT THE ADDRESS SET FORTH FOR NOTICE IN THIS AGREEMENT AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.  Administrative Agent
agrees to endeavor to provide a copy of such process to the law firm of Cooley
LLP by mail at the address of 4401 Eastgate Mall, San Diego CA 92121-1909,
Attention: Cynthia Lovering, or by facsimile transmission at facsimile number
(858) 550-6420.  Failure of Administrative Agent to provide a copy of such
process shall not impair Administrative Agent's and Lenders' rights hereunder,
create a cause of action against Administrative Agent or create any claim or
right on behalf of any Loan Party or any third party.  EACH LOAN PARTY HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION
BROUGHT AGAINST SUCH LOAN PARTY BY ADMINISTRATIVE AGENT OR LENDERS IN ACCORDANCE
WITH THIS SECTION.

 

-82-

--------------------------------------------------------------------------------

20.9.Cashless Settlements.

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by Borrowers, Administrative Agent and such Lender.

20.10.Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(c)the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

 

SECTION 21

JOINT AND SEVERAL LIABILITY

(a)Notwithstanding anything to the contrary contained herein, all Obligations of
each Loan Party hereunder shall be joint and several obligations of Loan
Parties.  Each Loan Party hereby absolutely and unconditionally guarantees to
Lender, the prompt payment and performance when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the
Obligations.  Each Loan Party further agrees that the Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.  The guaranty provided hereunder is a guaranty of payment
and not of collection.  Each Loan Party waives any right to require Lender to
sue any other Loan Party or any other Loan Party, or otherwise to enforce its
payment against any collateral securing all or any part of the
Obligations.  Each Loan Party is jointly and severally liable for all amounts
due to Lender under this Agreement and the other Loan Documents, regardless of
which Loan Party actually receives Loans or other extensions of credit hereunder
or the amount of such Loans received or the manner in which Lender accounts for
such Loans or other extensions of credit on its books and records.  Each Loan
Party acknowledges that Loans and Letters of Credit may be issued to any one or
more Borrowers and that each Loan Party is jointly and severally liable for all
Loans and/or Letter of Credit Obligations.

 

(b)Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the Obligations of Loan Parties
and the liens and security interests granted by Loan Parties to secure the
Obligations, not constitute a "Fraudulent Conveyance" (as defined
below).  Consequently, Administrative Agent and Loan Parties agree that if the
Obligations of a Loan Party, or any liens or security interests granted by such
Loan Party securing the Obligations would, but

 

-83-

--------------------------------------------------------------------------------

for the application of this sentence, constitute a Fraudulent Conveyance, the
Obligations of such Loan Party and the liens and security interests securing
such Obligations shall be valid and enforceable only to the maximum extent that
would not cause such Obligations or such lien or security interest to constitute
a Fraudulent Conveyance, and the Obligations of such Loan Party and this
Agreement shall automatically be deemed to have been amended accordingly.  For
purposes hereof, "Fraudulent Conveyance" means a fraudulent conveyance under
Section 548 of Chapter 11 of Title II of the United States Code (11 U.S.C. §
101, et seq.), as amended (the "Bankruptcy Code") or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

(c)Each Loan Party assumes responsibility for keeping itself informed of the
financial condition of each other Loan Party, and any and all endorsers and/or
guarantors of any instrument or document evidencing all or any part of such
other Loan Party's Obligations and of all other circumstances bearing upon the
risk of nonpayment by such other Loan Parties of their Obligations and each Loan
Party agrees that Administrative Agent shall not have any duty to advise such
Loan Party of information known to Administrative Agent regarding such condition
or any such circumstances or to undertake any investigation not a part of its
regular business routine.  If Administrative Agent, in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Loan Party, Administrative Agent shall not be under any obligation to update any
such information or to provide any such information to such Loan Party on any
subsequent occasion.

 

(d)Administrative Agent is hereby authorized, without notice or demand and
without affecting the liability of a Loan Party hereunder, to, at any time and
from time to time, (i) renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to a Loan Party's Obligations or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument now or hereafter executed by a Loan Party and
delivered to Administrative Agent; (ii) accept partial payments on a Loan
Party's Obligations; (iii) take and hold security or collateral for the payment
of a Loan Party's Obligations hereunder or for the payment of any guaranties of
a Loan Party's Obligations or other liabilities of a Loan Party and exchange,
enforce, waive and release any such security or collateral; (iv) apply such
security or collateral and direct the order or manner of sale thereof as
Administrative Agent, in its sole discretion, may determine; and (v) settle,
release, compromise, collect or otherwise liquidate a Loan Party's Obligations
and any security or collateral therefor in any manner, without affecting or
impairing the obligations of the other Loan Parties.  Administrative Agent shall
have the exclusive right to determine the time and manner of application of any
payments or credits, whether received from a Loan Party or any other source, and
such determination shall be binding on such Loan Party.  All such payments and
credits may be applied, reversed and reapplied, in whole or in part, to any of a
Loan Party's Obligations as Administrative Agent shall determine in its sole
discretion without affecting the validity or enforceability of the Obligations
of the other Loan Parties.

 

(e)Each Loan Party hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect a Loan Party's Obligations from any Loan Party or any
guarantor or other action to enforce the same; (ii) the waiver or consent by
Administrative Agent with respect to any provision of any instrument evidencing
Loan Parties' Obligations, or any part thereof, or any other agreement
heretofore, now or hereafter executed by a Loan Party and delivered to
Administrative Agent; (iii) failure by Administrative Agent to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for Loan Parties' Obligations; (iv) the institution of
any proceeding under the Bankruptcy Code, or any similar proceeding, by or
against a Loan Party or Administrative Agent’s election in any such proceeding
of the application of Section 1111(b)(2) of the Bankruptcy Code; (v) any
borrowing or grant of a security interest by any Loan Party as
debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Administrative Agent’s claim(s) for repayment of any of Loan Parties'
Obligations; or (vii) any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor.

 

-84-

--------------------------------------------------------------------------------

 

(f)No payment made by or for the account of a Loan Party including, without
limitations, (i) a payment made by such Loan Party on behalf of another Loan
Party's Obligations or (ii) a payment made by any other person under any
guaranty, shall entitle such Loan Party, by subrogation or otherwise, to any
payment from such other Loan Party or from or out of such other Loan Party's
property and such Loan Party shall not exercise any right or remedy against such
other Loan Party or any property of such other Loan Party by reason of any
performance of such Loan Party of its joint and several obligations hereunder.

 

(g)Each Loan Party unconditionally and irrevocably waives each and every defense
which would otherwise impair, restrict, diminish or affect any of the
Obligations.  Without limiting the foregoing, Administrative Agent and Lenders
shall have the exclusive right from time to time without impairing, restricting,
diminishing or affecting any of the Obligations, and without notice of any kind
to any Loan Party, to (1) provide additional financial accommodations to one or
more Loan Parties; (2) accept partial payments on the Obligations; (3) take and
hold collateral or security to secure the Obligations, or take any other
guaranty to secure the Obligations; (4) in its sole discretion, apply any such
collateral or security, and direct the order or manner of sale thereof, and the
application of the proceeds thereof; (5) release any Loan Party or any other
guarantor or co-obligor of the Obligations; and (6) settle, release, compromise,
collect or otherwise liquidate the Obligations or exchange, enforce, sell,
lease, use, maintain, impair and release any collateral or security therefor in
any manner, without affecting or impairing each Loan Party’s joint and several
Obligations hereunder.

 

(h)Each Loan Party appoints each other Loan Party as its agent for all purposes
relevant to this Agreement and the other Loan Documents, including, without
limitation, the giving and receipt of notices and execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all of the Loan Parties or any Loan Party acting singly, shall be valid and
effective if given or taken only by one Loan Party, whether or not the other
Loan Parties join therein.

 

(i)The successful operation and condition of each of the Loan Parties is
dependent on the continued successful performance of the functions of the group
of the Loan Parties as a whole and the successful operation of each of the Loan
Parties is dependent on the successful performance and operation of each other
Loan Party.  Each Loan Party expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the other Loan Parties and (ii) the credit extended by
Administrative Agent and/or Lenders to Loan Parties hereunder, both in their
separate capacities and as members of the group of companies.  Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, in furtherance of its direct and/or indirect business interests, will
be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

 

SECTION 22

NONLIABILITY OF ADMINISTRATIVE AGENT AND LENDERS

The relationship among each Loan Party on the one hand and Administrative Agent
and Lenders on the other hand shall be solely that of borrower or debtor, as
applicable, and lender.  Neither Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and Administrative Agent
and Lenders, on the other hand, in connection herewith or therewith is solely
that of debtor and creditors.  Neither Administrative Agent nor any Lender
undertakes any responsibility to any Loan Party to review or inform any Loan
Party of any matter in connection with any phase of any Loan Party's business or
operations.  Each Loan Party agrees that neither Administrative Agent nor any
Lender shall have any liability to any Loan Party (whether sounding in tort,
contract or otherwise) for losses suffered by any Loan Party in connection with,
arising out of, or in any way related to the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in

 

-85-

--------------------------------------------------------------------------------

connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.  NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND EACH BORROWER AND EACH
OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL,
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING
DATE).  Each Loan Party acknowledges that it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party.  No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Loan Parties, Administrative Agent and Lenders.

 

SECTION 23

JUDICIAL REFERENCE

(a)Any and all disputes, claims and controversies arising out of, connected with
or relating to this Agreement or any other Loan Document or the transactions
contemplated thereby (individually, a “Dispute”) that are brought before a forum
in which pre-dispute waivers of the right to trial by jury are invalid under
applicable law shall be subject to the terms of this Section in lieu of the jury
trial waivers otherwise provided in the Loan Documents.  Disputes may include,
without limitation, tort claims, counterclaims, claims brought as class actions,
claims arising from Loan Documents executed in the future, disputes as to
whether a matter is subject to judicial reference, or claims concerning any
aspect of the past, present or future relationships arising out of or connected
with the Loan Documents.  Notwithstanding the foregoing, this paragraph shall
not apply to any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any form
of master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement or any
similar master agreement governing any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, fixed-price physical delivery
contracts, whether or not exchange traded, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing).

 

(b)Any and all Disputes shall be heard by a referee and resolved by judicial
reference pursuant to California Code of Civil Procedure (“CCCP”) §§ 638 et seq.

 

(c)The referee shall be a retired California state court judge or an attorney
licensed to practice law in the State of California with at least 10 years’
experience practicing commercial law. The parties hereto (the “Parties”) shall
not seek to appoint a referee that may be disqualified pursuant to CCCP § 641 or
§ 641.2 without the prior written consent of all Parties. If the Parties are
unable to agree upon a referee within 10 calendar days after one Party serves a
written notice of intent for judicial reference upon the other Parties, then the
referee will be selected by the court in accordance with CCCP § 640(b).

 

(d)The referee shall render a written statement of decision and shall conduct
the proceedings in accordance with the CCCP, the Rules of Court, and the
California Evidence Code, except as otherwise specifically agreed by the Parties
and approved by the referee. The referee’s statement of decision shall set forth
findings of fact and conclusions of law. The decision of the referee shall be
entered as a judgment in the court in accordance with CCCP §§ 644 and 645.  The
decision of the referee shall be appealable to the same extent and in the same
manner that such decision would be appealable if rendered by a judge of the
superior court.

 

-86-

--------------------------------------------------------------------------------

 

(e)Notwithstanding the preceding agreement to submit Disputes to a judicial
referee, the Parties and the other Loan Documents preserve, without diminution,
certain rights and remedies at law or equity and under the Loan Documents that
such Parties may employ or exercise freely, either alone or in conjunction with
or during a Dispute. Each Party shall have and hereby reserves the right to
proceed in any court of proper jurisdiction or by self-help to exercise or
prosecute the following remedies, as applicable: (A) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted in the Loan Documents or under applicable law or by judicial
foreclosure and sale, including a proceeding to confirm the sale, (B) all rights
of self-help including peaceful occupation of property and collection of rents,
setoff, and peaceful possession of property, (C) obtaining provisional or
ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and in filing an involuntary bankruptcy
proceeding, and (D) when applicable, a judgment by confession of judgment.
Preservation of these remedies does not limit the power of a judicial referee to
grant similar remedies that may be requested by a party in a Dispute. No
provision in the Loan Documents regarding submission to jurisdiction and/or
venue in any court is intended or shall be construed to be in derogation of the
provisions in any Loan Document for judicial reference of any Dispute. The
Parties do not waive any applicable federal or state substantive law (including
without limitation the protections afforded to banks under 12 U.S.C. § 91 or any
similar applicable state law) except as provided herein.

 

(f)If a Dispute includes multiple claims, some of which are found not subject to
this Section, the Parties shall stay the proceedings of the claims not subject
to this Section until all other claims are resolved in accordance with this
Section. If there are Disputes by or against multiple parties, some of which are
not subject to this Section, the Parties shall sever the Disputes subject to
this Section and resolve them in accordance with this Section.

 

(g)During the pendency of any Dispute that is submitted to judicial reference in
accordance with this Section, each of the Parties to such Dispute shall bear
equal shares of the fees charged and costs incurred by the referee in performing
the services described in this Section. The compensation of the referee shall
not exceed the prevailing rate for like services. The prevailing Party shall be
entitled to reasonable court costs and legal fees, including customary
reasonable attorney fees, expert witness fees, paralegal fees, the fees of the
referee and other reasonable costs and disbursements charged to the party by its
counsel, in such amount as is determined by the referee. In the event of any
challenge to the legality or enforceability of this Section, the prevailing
Party shall be entitled to recover the costs and expenses from the
non-prevailing Party, including reasonable attorneys’ fees, incurred by it in
connection therewith.

 

(h)THIS SECTION CONSTITUTES A “REFERENCE AGREEMENT” BETWEEN THE PARTIES WITHIN
THE MEANING OF AND FOR PURPOSES OF CCCP § 638.”

 

 

 

[signature page follows]

 

 

(a)

 

-87-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

BORROWERS:

S&W Seed Company,

a Nevada corporation



By /s/ Matthew K. Szot

Matthew K. Szot, Executive Vice President

and Chief Financial Officer

Seed Holding, LLC,

a Nevada limited liability company



By /s/ Matthew K. Szot

Matthew K. Szot, Manager

 

 

Stevia California, LLC,

a California limited liability company




By /s/ Matthew K. Szot

Matthew K. Szot, Manager

 




Signature Page to Loan and Security Agreement

--------------------------------------------------------------------------------



 

CIBC BANK USA, as Administrative Agent and a Lender


By: /s/ Jennifer Kempton

Jennifer Kempton, Managing Director

 

 

 

Signature Page to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

 

 

ANNEX 1 – COMMITMENTS

 

Lender

Revolving Loan Commitment

Percentage

CIBC BANK USA

$35,000,000.00

100.000000000

Total

$35,000,000.00

100.000000000

 

 

 

 

 

 

Annex 1 – Page 1

--------------------------------------------------------------------------------

 

 

 

ANNEX 2 – RELATED TRANSACTIONS

[***]

 

 